EXHIBIT 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

Up to $16,250,000,000

CREDIT AGREEMENT

Dated as of November 16, 2007

among

ALLTEL COMMUNICATIONS, INC.,

as Borrower,

ALLTEL CORPORATION,

as the Company,

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Syndication Agent,

BARCLAYS BANK PLC

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents,

GOLDMAN SACHS CREDIT PARTNERS L.P.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

BARCLAYS CAPITAL

and

RBS SECURITIES CORPORATION,

as Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01.

   Defined Terms    2

SECTION 1.02.

   Other Interpretive Provisions    70

SECTION 1.03.

   Accounting Terms    71

SECTION 1.04.

   Rounding    71

SECTION 1.05.

   References to Agreements, Laws, Etc    71

SECTION 1.06.

   Times of Day    72

SECTION 1.07.

   [Reserved]    72

SECTION 1.08.

   Currency Equivalents Generally    72

SECTION 1.09.

   Change in Currency    73 ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS
  

SECTION 2.01.

   The Loans    73

SECTION 2.02.

   Borrowings, Conversions and Continuations of Loans    75

SECTION 2.03.

   Letters of Credit    78

SECTION 2.04.

   Swing Line Loans    90

SECTION 2.05.

   Prepayments    93

SECTION 2.06.

   Termination or Reduction of Commitments    100

SECTION 2.07.

   Repayment of Loans    101

SECTION 2.08.

   Interest    102

SECTION 2.09.

   Fees    102

SECTION 2.10.

   Computation of Interest and Fees    103

SECTION 2.11.

   Evidence of Indebtedness    104

SECTION 2.12.

   Payments Generally    105

SECTION 2.13.

   Sharing of Payments    106

SECTION 2.14.

   Incremental Credit Extensions    107 ARTICLE III    TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY   

SECTION 3.01.

   Taxes    111

SECTION 3.02.

   Illegality    115

 

i



--------------------------------------------------------------------------------

SECTION 3.03.

   Inability to Determine Rates    115

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Loans    116

SECTION 3.05.

   Funding Losses    117

SECTION 3.06.

   Matters Applicable to All Requests for Compensation    117

SECTION 3.07.

   Replacement of Lenders under Certain Circumstances    118

SECTION 3.08.

   Survival    119 ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS   

SECTION 4.01.

   Conditions to Initial Credit Extension    120

SECTION 4.02.

   Conditions to All Credit Extensions    123 ARTICLE V    REPRESENTATIONS AND
WARRANTIES   

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws    123

SECTION 5.02.

   Authorization; No Contravention    124

SECTION 5.03.

   Governmental Authorization    124

SECTION 5.04.

   Binding Effect    124

SECTION 5.05.

   Financial Statements; No Material Adverse Effect    124

SECTION 5.06.

   Litigation    125

SECTION 5.07.

   Labor Matters    125

SECTION 5.08.

   Ownership of Property; Liens    126

SECTION 5.09.

   Environmental Matters    126

SECTION 5.10.

   Taxes    126

SECTION 5.11.

   ERISA Compliance    126

SECTION 5.12.

   Subsidiaries    127

SECTION 5.13.

   Margin Regulations; Investment Company Act    127

SECTION 5.14.

   Disclosure    128

SECTION 5.15.

   Intellectual Property; Licenses, Etc    128

SECTION 5.16.

   Solvency    128

SECTION 5.17.

   Subordination of Junior Financing    128

SECTION 5.18.

   Communications Licenses and Regulatory Matters    128 ARTICLE VI   
AFFIRMATIVE COVENANTS   

SECTION 6.01.

   Financial Statements    130

 

ii



--------------------------------------------------------------------------------

SECTION 6.02.

   Certificates; Other Information    132

SECTION 6.03.

   Notices    133

SECTION 6.04.

   Payment of Obligations    134

SECTION 6.05.

   Preservation of Existence, Etc    134

SECTION 6.06.

   Maintenance of Properties    135

SECTION 6.07.

   Maintenance of Insurance    135

SECTION 6.08.

   Compliance with Laws    135

SECTION 6.09.

   Books and Records    135

SECTION 6.10.

   Inspection Rights    135

SECTION 6.11.

   Covenant to Guarantee Obligations and Give Security    136

SECTION 6.12.

   Compliance with Environmental Laws    138

SECTION 6.13.

   Further Assurances and Post-Closing Conditions    138

SECTION 6.14.

   Designation of Subsidiaries    140

SECTION 6.15.

   Communications License Subsidiaries    140

SECTION 6.16.

   Repurchase and Redemption of Existing Retired Notes    141 ARTICLE VII   
NEGATIVE COVENANTS   

SECTION 7.01.

   Liens    141

SECTION 7.02.

   Investments    145

SECTION 7.03.

   Indebtedness    150

SECTION 7.04.

   Fundamental Changes    156

SECTION 7.05.

   Dispositions    157

SECTION 7.06.

   Restricted Payments    161

SECTION 7.07.

   Change in Nature of Business    165

SECTION 7.08.

   Transactions with Affiliates    165

SECTION 7.09.

   Burdensome Agreements    167

SECTION 7.10.

   Use of Proceeds    168

SECTION 7.11.

   Accounting Changes    168

SECTION 7.12.

   Prepayments, Etc. of Indebtedness    168

SECTION 7.13.

   Equity Interests of Certain Restricted Subsidiaries    169

SECTION 7.14.

   The Company and the First-Tier Sibling Subsidiaries    169

SECTION 7.15.

   Senior Secured Leverage Ratio    170

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01.

   Events of Default    171

SECTION 8.02.

   Remedies upon Event of Default    174

SECTION 8.03.

   Application of Funds    175

SECTION 8.04.

   Right to Cure.    176 ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 9.01.

   Appointment and Authorization of Agents    176

SECTION 9.02.

   Delegation of Duties    178

SECTION 9.03.

   Liability of Agents    178

SECTION 9.04.

   Reliance by Agents    179

SECTION 9.05.

   Notice of Default    180

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents    180

SECTION 9.07.

   Indemnification of Agents    181

SECTION 9.08.

   Agents in Their Individual Capacities    182

SECTION 9.09.

   Successor Agents    182

SECTION 9.10.

   Withholding Tax    183

SECTION 9.11.

   Trust Indenture Act    183

SECTION 9.12.

   Administrative Agent May File Proofs of Claim    184

SECTION 9.13.

   Collateral and Guaranty Matters    184

SECTION 9.14.

   Other Agents; Arrangers and Managers    186

SECTION 9.15.

   Appointment of Supplemental Administrative Agents    186 ARTICLE X   
MISCELLANEOUS   

SECTION 10.01.

   Amendments, Etc    187

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies    191

SECTION 10.03.

   No Waiver; Cumulative Remedies    192

SECTION 10.04.

   Attorney Costs and Expenses    192

SECTION 10.05.

   Indemnification by the Borrower    193

SECTION 10.06.

   Payments Set Aside    194

SECTION 10.07.

   Successors and Assigns    194

SECTION 10.08.

   Confidentiality    199

SECTION 10.09.

   Direct Website Communications    200

 

iv



--------------------------------------------------------------------------------

SECTION 10.10.

   Setoff    202

SECTION 10.11.

   Interest Rate Limitation    203

SECTION 10.12.

   Counterparts    203

SECTION 10.13.

   Integration    203

SECTION 10.14.

   Survival of Representations and Warranties    203

SECTION 10.15.

   Severability    204

SECTION 10.16.

   GOVERNING LAW    204

SECTION 10.17.

   WAIVER OF RIGHT TO TRIAL BY JURY    204

SECTION 10.18.

   Binding Effect    205

SECTION 10.19.

   Judgment Currency    205

SECTION 10.20.

   Lender Action    205

SECTION 10.21.

   USA PATRIOT Act    206

SECTION 10.22.

   Agent for Service of Process    206

SECTION 10.23.

   No Advisory or Fiduciary Responsibility    206

SECTION 10.24.

   FCC    207

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

I    Guarantors 1.01A    Certain Security Interests and Guarantees 1.01B   
Unrestricted Subsidiaries 1.01C    Excluded Subsidiaries 1.01D    Mandatory Cost
Formula 1.01E    Mortgaged Property 2.01A    Dollar Revolving Credit Commitment;
Alternative Currency Revolving Credit Commitment 2.01B    Initial Term
Commitment 2.01C    Delayed Draw Term Commitment 5.11(a)    ERISA Compliance
5.12    Subsidiaries and Other Equity Investments 5.18(a)    Licenses 5.18(b)   
FCC Investigations, Notices or Other Orders or Complaints 5.18(e)    Renewal of
Communications Licenses 7.01(b)    Existing Liens 7.02(g)    Existing
Investments 7.03(b)    Existing Indebtedness 7.08    Transactions with
Affiliates 7.09    Existing Restrictions 10.02    Administrative Agent’s Office,
Certain Addresses for Notices

 

vi



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A-1    Form of Committed Loan Notice A-2    Form of Swing Line Loan Notice B-1
   Form of Initial Term Note for Initial Tranche B-1 Term Loans B-2    Form of
Initial Term Note for Initial Tranche B-2 Term Loans B-3    Form of Initial Term
Note for Initial Tranche B-3 Term Loans C-1    Form of Delayed Draw Term Note
C-2    Form of Dollar Revolving Credit Note C-3    Form of Alternative Currency
Revolving Credit Note D    Form of Compliance Certificate E    Form of
Assignment and Assumption F    Form of Guaranty G    Form of Security Agreement
H-1    Form of Legal Opinion of Cleary Gottlieb Steen & Hamilton LLP H-2    Form
of Legal Opinion (Arkansas) of Kutak Rock LLP H-3    Form of Legal Opinion
(Delaware) of Richards, Layton & Finger, P.A. H-4    Form of Legal Opinion
(Nebraska) of Kutak Rock LLP H-5    Form of Legal Opinion (Washington) of Lane
Powell PC H-6    Form of Legal Opinion of Akin Gump Strauss Hauer & Feld LLP I
   Form of Foreign Lender Certification J    Form of Closing Date and Solvency
Certificate

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 16, 2007,
among ALLTEL CORPORATION, a Delaware corporation (the “Company”), ALLTEL
COMMUNICATIONS, INC., a Delaware corporation and a wholly-owned subsidiary of
the Company (the “Borrower”), CITIBANK, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below), Atlantis Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation and a direct wholly-owned
subsidiary of Atlantis Holdings LLC, a Delaware limited liability company (the
“Parent”), will merge (the “Merger”) with and into the Company, subject to
(i) the rights of the Company’s dissenting shareholders, (ii) the payment of the
Merger Consideration and (ii) the Company surviving as a wholly-owned subsidiary
of the Parent.

The Borrower has requested that simultaneously with the consummation of the
Merger, the Lenders extend credit to the Borrower in the form of Initial Term
Loans in an initial aggregate amount of $14,000,000,000. The Borrower has also
requested (i) a Dollar Revolving Credit Facility in an initial aggregate amount
of $1,500,000,000 and (ii) a Delayed Draw Term Loan in an aggregate amount of up
to $750,000,000 available from the Closing Date until the Delayed Draw Term
Commitment Expiration Date. The Dollar Revolving Credit Facility may include one
or more Dollar Letters of Credit from time to time and one or more Swing Line
Loans from time to time. The Borrower may also request that Alternative Currency
Revolving Credit Facilities be made available in connection with one or more
Revolving Commitment Increases and may include one or more Alternative Currency
Letters of Credit from time to time.

The proceeds of the Initial Term Loans, together with (i) a portion of the
Company’s cash on hand on or about the Closing Date, (ii) the proceeds from the
incurrence of the Senior Interim Loans and (iii) the proceeds of the Equity
Contribution, shall be used on or about the Closing Date to finance the
repayment of amounts outstanding under certain existing Indebtedness of the
Company and its Subsidiaries, to pay a distribution (the “Closing Distribution”)
to the Company, to pay the Transaction Expenses.

The proceeds of the Closing Distribution, together with the proceeds of the
Equity Contribution shall be used by the Company to pay the Merger
Consideration. The proceeds of Revolving Credit Loans made after the Closing
Date shall be used for working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including the financing of Permitted
Acquisitions. Swing Line Loans and Letters of Credit shall be used for general
corporate purposes of the Borrower and its Subsidiaries. The proceeds of the
Delayed Draw Term Loans shall be used by the Company and its Subsidiaries to
finance any Additional Spectrum Purchase.

 

1



--------------------------------------------------------------------------------

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ACFI” means Alltel Communications Finance, Inc., a Delaware corporation and a
wholly owned Subsidiary of the Borrower.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined using such definitions as if references to the Company,
the Borrower and the Restricted Subsidiaries therein were to such Acquired
Entity or Business and its Subsidiaries or such Converted Restricted Subsidiary
and its Subsidiaries, as the case may be), all as determined on a consolidated
basis for such Acquired Entity or Business or Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning specified in Section 2.14(d).

“Additional Spectrum Purchase” means the sum of amounts paid, or committed to be
paid by the Company and its Subsidiaries to purchase or otherwise acquire
licenses and rights granted in the FCC 700 MHz Auction (including expenses
incurred, or reasonably expected to be incurred, in connection therewith).

“Administrative Agent” means Citibank, in its capacity as administrative agent
and collateral agent under the Loan Documents, or any successor administrative
agent and collateral agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency, as the Administrative Agent may from time to time
designate in writing to Borrower and each Lender.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of the
Company or any of its Subsidiaries.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the respective officers, members, directors, employees, agents
and attorneys-in-fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agents, the Supplemental Administrative Agents (if any) and
the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means any currency (other than Dollars) that is approved
in accordance with Section 2.14(g).

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Facility, with respect to each Alternative Currency
Revolving Credit Lender thereunder, such Lender’s funding of its participation
in any Alternative Currency L/C Borrowing in accordance with its Pro Rata Share.
All Alternative Currency L/C Advances shall be denominated in Dollars.

“Alternative Currency L/C Borrowing” means, with respect to each Alternative
Currency Revolving Credit Facility, an extension of credit thereunder resulting
from a drawing under any Alternative Currency Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing. All Alternative Currency L/C Borrowings shall be
denominated in Dollars.

 

3



--------------------------------------------------------------------------------

“Alternative Currency L/C Credit Extension” means, with respect to each
Alternative Currency Revolving Credit Facility, and with respect to any
Alternative Currency Letter of Credit thereunder, the issuance thereof or
extension of the expiry date thereof, or the renewal or increase of the amount
thereof.

“Alternative Currency L/C Issuer” means, with respect to each Alternative
Currency Revolving Credit Facility, any Lender that becomes an Alternative
Currency L/C Issuer thereunder in accordance with Section 2.03(l)(ii),
Section 2.14(f), or 10.07(k), in each case, in its capacity as an issuer of
Alternative Currency Letters of Credit thereunder, or any successor issuer of
Alternative Currency Letters of Credit thereunder.

“Alternative Currency L/C Obligations” means, with respect to each Alternative
Currency Revolving Credit Facility, as at any date of determination, the
aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit thereunder (whether or not (i) such
maximum amount is then in effect under any such Alternative Currency Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Alternative Currency Letter of Credit or (ii) the conditions to drawing can
then be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Alternative Currency Letters of Credit thereunder, including all Alternative
Currency L/C Borrowings thereunder. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

“Alternative Currency Letter of Credit” means, with respect to each Alternative
Currency Revolving Credit Facility, a Letter of Credit denominated in Dollars or
an Alternative Currency and issued thereunder pursuant to Section 2.03(a)(i)(B).

“Alternative Currency Revolving Commitment Increase” shall have the meaning
specified in Section 2.14(a).

“Alternative Currency Revolving Commitment Increase Lender” has the meaning
specified in Section 2.14(f).

“Alternative Currency Revolving Credit Borrowing” means, with respect to each
Alternative Currency Revolving Credit Facility, a borrowing consisting of
Alternative Currency Revolving Credit Loans thereunder of the same Type,
denominated in the same currency and having the same Interest Period made by
each of the Alternative Currency Revolving Credit Lenders thereunder pursuant to
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Commitment” means, with respect to each
Alternative Currency Revolving Credit Facility, and as to each Alternative
Currency

 

4



--------------------------------------------------------------------------------

Revolving Credit Lender thereunder, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Borrower pursuant to Section 2.01(b)(ii)
and (b) purchase participations in Alternative Currency L/C Obligations
thereunder, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01A under
the caption “Alternative Currency Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement, including to conform to any Alternative Currency Revolving
Credit Increase made pursuant to Section 2.14. The aggregate Dollar Amount of
all Alternative Currency Revolving Credit Commitments of all Alternative
Currency Revolving Credit Lenders shall be zero on the Closing Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Alternative Currency Revolving
Commitment Increase.

“Alternative Currency Revolving Credit Exposure” means, with respect to each
Alternative Currency Revolving Credit Facility, as to each Alternative Currency
Revolving Credit Lender thereunder, the sum of the Outstanding Amount of such
Alternative Currency Revolving Credit Lender’s Alternative Currency Revolving
Credit Loans and its Pro Rata Share of the Alternative Currency L/C Obligations
thereunder at such time.

“Alternative Currency Revolving Credit Facility” means any one or more Revolving
Credit Facilities established in accordance with Section 2.14, each denominated
in a currency other than Dollars, and, as the context may require, at any time,
the aggregate Dollar Amount of Alternative Currency Revolving Credit Commitments
at such time outstanding under such Alternative Currency Revolving Credit
Facility or Alternative Currency Revolving Credit Facilities.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has, with respect to each
Alternative Currency Revolving Credit Facility, the meaning specified in
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Borrower payable to any Alternative Currency Revolving Credit Lender or its
registered assigns, in substantially the form of Exhibit C-3 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Alternative Currency
Revolving Credit Lender resulting from any Alternative Currency Revolving Credit
Loans made by such Alternative Currency Revolving Credit Lender.

“Annual Financial Statements” means the consolidated balance sheets of the
Company as of each of December 31, 2006 and 2005, and the related consolidated
statements of income, shareholders’ equity and cash flows for the Company for
the fiscal years ended December 31, 2006, 2005 and 2004.

 

5



--------------------------------------------------------------------------------

“Applicable Commitment Fee Percentage” means a percentage per annum as set forth
below:

 

Outstanding Amount of the Revolving Credit Commitment

   Applicable Rate  

<25%

   1.00 %

³25% but <50%

   0.75 %

³50%

   0.50 %

“Applicable Premium” means, as at any date upon which a prepayment is payable
pursuant to Section 2.05(a)(i)(y) or Section 2.05(b)(ii), the present value at
such date, computed using a discount rate equal to the Treasury Rate plus 0.50%,
of all interest that would accrue (assuming the Borrower had selected
consecutive three-month Interest Periods) on the applicable Repaid Tranche B-3
Loans from such date to the date that is three years following the Closing Date,
computed using the Eurocurrency Rate for an Interest Period of three months plus
the Applicable Rate in effect on such date.

“Applicable Rate” means a percentage per annum equal to (a) until delivery of
financial statements for the fiscal quarter ending March 31, 2008, (i) for
Eurocurrency Rate Loans that are Revolving Credit Loans, 2.75%, (ii) for Base
Rate Loans that are Dollar Revolving Credit Loans, 1.75%, (iii) for Letter of
Credit fees, 2.75% less the fronting fee, payable in respect of the applicable
outstanding Letter of Credit, (iv) for Eurocurrency Rate Loans that are Term
Loans, 2.75% and (v) for Base Rate Loans that are Term Loans, 1.75%, and
(b) thereafter, the following percentages per annum, based upon the Senior
Secured Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

          Applicable Rate        

Pricing Level

  

Senior Secured
Leverage Ratio

   Eurocurrency
Rate for
Revolving
Credit Loans
and Letter of
Credit Fees     Base Rate
for Dollar
Revolving
Credit
Loans     Eurocurrency
Rate for
Term Loans     Base Rate
for Term
Loans  

1

   >4.50 to 1.00    2.75 %   1.75 %   2.75 %   1.75 %

2

   £4.50 to 1.00 but >4.00 to 1.00    2.50 %   1.50 %   2.75 %   1.75 %

3

   £4.00 to 1.00 but >3.50 to 1.00    2.25 %   1.25 %   2.50 %   1.50 %

4

   £3.50 to 1.00    2.00 %   1.00 %   2.50 %   1.50 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Leverage Ratio shall become effective as of the first Business
Day immediately following the date on which a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that

 

6



--------------------------------------------------------------------------------

the highest pricing level shall apply as of the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply to and including the date on
which such Compliance Certificate is so delivered (and thereafter the pricing
level otherwise determined in accordance with this definition shall apply).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable Rate
that is less than the rate that would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Rate” for any day occurring within the period
covered by such Compliance Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Senior Secured
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofore paid by the Borrower for the relevant period pursuant to Sections
2.08 and 2.09 as a result of the miscalculation of the Senior Secured Leverage
Ratio shall be deemed to have accrued at the time the interest or fees for such
period were required to be paid pursuant to this Agreement and shall be required
to be paid to the Administrative Agent within five days following such
subsequent determination, after which such failure to pay shall constitute a
Default.

“Applicable Tax Refund” has the meaning specified in Section 3.01(h).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii)(x) with respect to any Dollar Letters of Credit
issued pursuant to Section 2.03(a), the Dollar Revolving Credit Lenders and
(y) with respect to any Alternative Currency Letters of Credit issued pursuant
to Section 2.03(a), the applicable Alternative Currency Revolving Credit Lenders
and (c) with respect to the Swing Line Facility, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Dollar Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Goldman Sachs Credit Partners L.P. and Citigroup Global
Markets Inc., each in its capacity as a Joint Lead Arranger under this
Agreement.

 

7



--------------------------------------------------------------------------------

“Assignees” has the meaning specified in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(i) an amount (which amount shall not be less than zero) equal to the greater of
(A) 50% of Consolidated Net Income of the Company, the Borrower and the
Restricted Subsidiaries for the Available Amount Reference Period and (B)(x) the
cumulative amount of Excess Cash Flow of the Company, the Borrower and the
Restricted Subsidiaries for the Available Amount Reference Period minus (y) the
portion of such Excess Cash Flow that has been (or is required to be) applied to
the prepayment of Term Loans in accordance with Section 2.05(b)(i); plus

(ii) other than for purposes of determining the amount of Restricted Payments
permitted to be made pursuant to Section 7.06(l)(y), the aggregate amount of
Retained Declined Proceeds retained by the Borrower during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; provided, however, that notwithstanding anything
herein to the contrary, any amount of Retained Declined Proceeds (x) from the
Net Cash Proceeds of Permitted Subordinated Notes or (y) related to the proceeds
resulting from the contribution of additional Securitization Assets permitted by
Section 7.02(x)(i), any disposition of Securitization Assets permitted by
Section 7.05(q) or Section 7.08(r) or otherwise in connection with any Qualified
Securitization Financing shall not be added to the Available Amount); plus

(iii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Company, the Borrower and the Restricted Subsidiaries or
(B) already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the aggregate amount of
all cash dividends and other cash distributions received by the Company, the
Borrower or any Restricted Subsidiary from any Minority Investments or
Unrestricted Subsidiaries during the period from the Business Day immediately
following the Closing Date through the Reference Date; plus

 

8



--------------------------------------------------------------------------------

(iv) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Company, the Borrower and the Restricted Subsidiaries or
(B) already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the aggregate amount of
all cash repayments of principal received by the Company, the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from the Business Day immediately following the Closing Date
through the Reference Date in respect of loans or advances made by the Company,
the Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries; plus

(v) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Company, the Borrower and the other Restricted Subsidiaries,
(B) already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment or (C) required to be
applied to prepay Term Loans in accordance with Section 2.05(b)(ii), the
aggregate amount of all Net Cash Proceeds received by the Company, the Borrower
or any Restricted Subsidiary in connection with the sale, transfer or other
disposition of its ownership interest in any Minority Investment or Unrestricted
Subsidiary during the period from the Business Day immediately following the
Closing Date through the Reference Date; minus

(vi) the aggregate amount of any Investments made pursuant to any of
Section 7.02(d)(iv)(B)(y), Section 7.02(j)(B)(y) and Section 7.02(o)(y), any
Restricted Payment made pursuant to Section 7.06(l)(y) and any payment made
pursuant to Section 7.12(a)(iv)(II) during the period commencing on the Closing
Date and ending on the Reference Date (and, for purposes of this clause (vi),
without taking into account the intended usage of the Available Amount on such
Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing on October 1, 2007 and ending on the last day of the most
recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent.

“Available Equity Amount” means, at any time (the “Available Equity Amount
Reference Date”), the amount of any capital contributions or Net Cash Proceeds
from Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than the
Equity Contribution, any Cure Amount or the proceeds of any Equity Offering used
to repay Term Loans pursuant to the last sentence of Section 2.05(a)(i)(y))
received or made by the Borrower (or the Company or any direct or indirect
parent company thereof and contributed by such parent company to the Company
and, thereafter, the Borrower) during the period from and including the Business
Day immediately following the Closing Date through and including the Available
Equity Amount Reference Date, minus the aggregate amount of any Investments made
pursuant to any of Section 7.02(d)(iv)(B)(z), Section 7.02(j)(B)(z) and
Section 7.02(o)(z), any Restricted Payment made

 

9



--------------------------------------------------------------------------------

pursuant to Section 7.06(l)(z) and any payment made pursuant to
Section 7.12(a)(iv)(III) during the period commencing on the Closing Date and
ending on the Available Equity Amount Reference Date (and, for purposes of this
subtraction, without taking account of the intended usage of the Available
Equity Amount on such Available Equity Amount Reference Date).

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Borrowing or a Delayed Draw Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, also means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, also means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euros, also means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

10



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euros to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), also means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Capital Expenditures” means, for any period, (a) the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capitalized Leases) by the
Company, the Borrower and the Restricted Subsidiaries during such period that,
in accordance with GAAP, are or are required to be included as additions to
property, plant and equipment or as capital expenditures on the consolidated
statement of cash flows of the Company, the Borrower and the Restricted
Subsidiaries and (b) Capitalized Software Expenditure.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company,
the Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in accordance with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of the Company, the
Borrower and the Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Citibank (or any successor
Administrative Agent) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company, the Borrower or any Restricted Subsidiary:

(1) Dollars;

 

11



--------------------------------------------------------------------------------

(2) Canadian Dollars, Yen, Sterling or Euros;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of two years or less from the date of acquisition, bankers’
acceptances with maturities not exceeding two years and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (7) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally-recognized statistical rating agency
selected by the Borrower) and in each case maturing within 12 months after the
date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally-recognized statistical rating agency selected by the
Borrower);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally-recognized statistical rating agency selected by
the Borrower) with maturities of 24 months or less from the date of acquisition;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally-recognized statistical rating agency
selected by the Borrower); and

(10) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (9) above.

 

12



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (10) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) local currencies and other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (10) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Company, the
Borrower or any Restricted Subsidiary to any Cash Management Bank in respect of
or in connection with any Cash Management Services.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Company,
the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“Change of Control” means the earliest to occur of:

(a)(i) at any time prior to the consummation of a Qualifying IPO, (A) the
Permitted Holders ceasing to own, in the aggregate, directly or indirectly,
beneficially and of record, at least thirty-five percent (35%) of the then
outstanding voting stock of the Company; or (B) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), excluding the Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than the percentage of the then
outstanding voting stock of the Company owned, directly or indirectly,
beneficially and of record, by the Permitted Holders; or

 

13



--------------------------------------------------------------------------------

(ii) at any time after the consummation of a Qualifying IPO, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person and its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), excluding the Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than the greater of (x) thirty-five
percent (35%) of the then outstanding voting stock of the Company and (y) the
percentage of the then outstanding voting stock of the Company owned, directly
or indirectly, beneficially and of record, by the Permitted Holders; or

(iii) Continuing Directors shall not constitute at least a majority of the board
of directors of the Company;

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of the Company; or

(b) any “Change of Control” (or any comparable term) under any Senior Exchange
Notes Indenture, any Senior Interim Loan Credit Agreement or any Refinanced
Bridge Indebtedness Documentation; or

(c) subject to Section 7.04, the Borrower ceases to be a direct wholly owned
Subsidiary of the Company.

“Citi” means Citigroup Global Markets Inc., Citibank, Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as Citi shall
determine to be appropriate to provide the services contemplated herein.

“Citibank” means Citibank, N.A.

“Class”, (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders under a given Alternative Currency Revolving Credit Facility, Initial
Term Lenders, Initial Tranche B-1 Term Loan Lenders, Initial Tranche B-2 Term
Loan Lenders, Initial Tranche B-3 Term Loan Lenders or Delayed Draw Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are Dollar Revolving Credit Commitments, Alternative Currency
Revolving Credit Commitments under a given Alternative Currency Revolving Credit
Facility, Initial Term Commitments, Initial Tranche B-1 Term Loan Commitments,
Initial Tranche B-2 Term Loan Commitments, Initial Tranche B-3 Term Loan
Commitments, Delayed Draw Term Loans or Delayed Draw Term Commitments, and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Dollar Revolving Credit
Loans, Alternative Currency Revolving Credit Loans under a given Alternative
Currency Revolving Credit Facility, Initial Term Loans, Initial Tranche B-1 Term
Loans, Initial Tranche B-2 Term Loans, Initial Tranche B-3 Term Loans or Delayed
Draw Term Loans, Incremental Term Loans or Swingline Loans.

 

14



--------------------------------------------------------------------------------

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with the terms thereof.

“Closing Distribution” has the meaning specified in the preliminary statements
to this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations thereunder.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) or
pursuant to Section 6.11 or Section 6.13 at such time, duly executed by each
Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed by the Company
and each Restricted Subsidiary that is a wholly owned Material Domestic
Subsidiary and not an Excluded Subsidiary, including those listed on Schedule I
hereto, each, a “Guarantor” and collectively, the “Guarantors”);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in all Equity Interests held by any Loan Party (other than the
Company) other than any Excluded Security (as defined in the Security
Agreement), in each case of this clause (c) to the extent not prohibited by
applicable Law or contractual arrangements as in effect on the Closing Date or
at the time such Equity Interests are acquired or otherwise required to be
pledged pursuant to the terms hereof and the terms of the Security Agreement
(and any replacement, renewal, extension or amendment thereto) and to the extent
that a pledge of security interests in such Equity Interests would not result in
adverse tax or accounting consequences as reasonably determined by the Borrower;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected (subject to any Liens permitted by Section 7.01) security interest (to
the extent that such security interest may be perfected by delivering
certificated securities instruments, filing financing statements under the
Uniform Commercial Code or making any necessary filings with the United States
Patent and Trademark Office or United States Copyright Office) in substantially
all tangible and intangible personal property of the Borrower and each Guarantor
(other than the Company) (including accounts (other than deposit accounts or
other bank or securities accounts and any Securitization Assets), inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, and proceeds of the foregoing), in each case, with the
priority required by the Collateral Documents;

 

15



--------------------------------------------------------------------------------

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Administrative Agent shall have received (and in the case of the
properties listed on Schedule 1.01E, shall have received within sixty (60) days
after the Closing Date, unless extended or waived in the Administrative Agent’s
discretion) all of the required deliveries as more particularly set forth in
Section 6.13(b).

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

In addition, nothing in this Agreement or the foregoing definition shall require
the creation or perfection of any pledge of, or security in, any property or
asset of the Company.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, the Perfection
Certificate, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent and the Lenders pursuant to
Section 4.01(a)(iii), Section 6.11 or Section 6.13, the Guaranty and each of the
other agreements, instruments or documents that creates or purports to create a
Lien or Guarantee in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means an Initial Term Commitment, an Initial Tranche B-1 Term Loan
Commitment, an Initial Tranche B-2 Term Loan Commitment, an Initial Tranche B-3
Term Loan Commitment, a Delayed Draw Term Commitment or a Revolving Credit
Commitment, in each case, as the context may require.

“Commitment Letter” means that certain commitment letter, dated May 20, 2007,
among Citigroup Global Markets, Inc., Goldman Sachs Credit Partners L.P.,
Barclays Bank PLC, The Royal Bank of Scotland plc, RBS Securities Corporation
and Atlantis Holdings LLC.

 

16



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) an Initial Term Borrowing, (b) a
Delayed Draw Term Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion
of Loans from one Type to the other, or (e) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1.

“Communications” has the meaning specified in Section 10.09(a).

“Communications Act” means the Communications Act of 1934, as amended, and any
successor federal statute, and the rules and regulations and published policies
of the FCC thereunder, all as the same may be in effect from time to time.

“Communications Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority that are designed or
intended to regulate the communications or telecommunications industry with
respect to the use of radio frequencies and/or the provision of communications
or telecommunications services.

“Communications Licenses” means all authorizations, licenses, permits and
franchises and similar forms of authority granted or assigned to the Borrower,
the Company or any of their respective Subsidiaries by any Governmental
Authority with respect to the use of radio frequencies and/or the provision of
communications or telecommunications services.

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, for any period, the
total amount of depreciation and amortization expense of the Company, the
Borrower and any Restricted Subsidiary, including the amortization of deferred
financing fees or costs and Capitalized Software Expenditures for such period on
a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including
federal, state, franchise, excise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period, including any penalties
and

 

17



--------------------------------------------------------------------------------

interest relating to any tax examinations, to the extent that the same were
taken into account in calculating such Consolidated Net Income and the net tax
expense associated with any adjustments made pursuant to clauses (a) through
(i) of the definition of “Consolidated Net Income”; plus

(ii) total interest expense of the Company, the Borrower and the Restricted
Subsidiaries for such period and, to the extent not reflected in such total
interest expense, any losses with respect to obligations under any Swap
Contracts or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains with respect to
such obligations, bank fees and costs of surety bonds in connection with
financing activities, to the extent the same were deducted (and not added back)
in calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of the Company, the
Borrower and the Restricted Subsidiaries for such period to the extent deducted
(and not added back) in computing Consolidated Net Income; plus

(iv) the amount of any restructuring charges, integration and facilities opening
costs or other business optimization expenses (including cost and expenses
relating to business optimization programs and new systems design and
implementation costs), one-time costs or accruals or reserves incurred in
connection with acquisitions made after the Closing Date, project start-up
costs, costs related to the closure and/or consolidation of facilities, in each
case to the extent deducted (and not added back) in such period in computing
such Consolidated Net Income; plus

(v) any other non-cash charges, including any write-offs or write-downs reducing
such Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period); plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority interests of third parties in any non-wholly owned
Subsidiary to the extent deducted (and not added back) in such period in
calculating such Consolidated Net Income; plus

(vii) (x) the amount of annual management and monitoring fees and related
indemnities and expenses paid or accrued in such period to the Sponsors pursuant
to the Sponsor Management Agreement; provided that any amendment or modification
to the Sponsor Management Agreement that increases the amount of any such fees
in excess of the aggregate amount permitted to be paid pursuant

 

18



--------------------------------------------------------------------------------

to the Sponsor Management Agreement as in effect on the date hereof shall be
reasonably satisfactory to the Administrative Agent, and (y) the amount of
customary payments by the Borrower and any Restricted Subsidiary to the Sponsors
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities (including in connection
with acquisition or divestitures) permitted under Section 7.08(l) (including
termination fees) and related indemnities and expenses paid or accrued to the
Sponsors, to the extent that any such amount described in clauses (x) and (y) is
deducted (and not added back) in such period in computing such Consolidated Net
Income; plus

(viii) extraordinary losses and unusual or non-recurring charges (including any
unusual or non-recurring operating expenses attributable to the implementation
of cost-savings initiatives or any extraordinary losses and unusual or
non-recurring charges or expenses attributable to legal and judgment
settlements), severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans, to the extent that such
losses, charges or expenses are deducted (and not added back) in such period in
computing such Consolidated Net Income; plus

(ix) the amount of “run-rate” cost savings projected by the Company in good
faith to result from actions either taken or expected to be taken within 12
months after the end of such period (which cost savings shall be subject only to
certification by management of the Company and calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized from such actions (it is
understood and agreed that “run-rate” means the full recurring benefit for a
period that (A) is associated with any action taken or expected to be taken;
provided that some portion of such benefit is expected to be realized within 12
months following taking such action), (B) no cost savings shall be added
pursuant to this clause (ix) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (iv) above
with respect to such period and (C) the aggregate amount of cost savings added
pursuant to this clause (ix) shall not exceed $150,000,000 for any Test Period
(which adjustments may be incremental to any Pro Forma Adjustments); plus

(x) the amount of loss on sales of Securitization Assets to any Securitization
Subsidiary in connection with a Qualified Securitization Financing; plus

(xi) any costs or expense incurred by the Company, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement or any distributor equity plan or agreement,

 

19



--------------------------------------------------------------------------------

to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Company or the Borrower or net cash proceeds
of an issuance of Equity Interests of the Company or the Borrower (other than
Disqualified Equity Interests); plus

(xii) any net loss from disposed or discontinued operations; plus

(xiii) to the extent covered by insurance and actually reimbursed (and not
included in Consolidated Net Income), or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days, and (B) in
fact reimbursed within 365 days, in each case of (A) and (B) following the date
of the insurable event (with a deduction for any amount so added back to the
extent not so reimbursed within such 365-day period), expenses with respect to
liability or casualty events or business interruption; plus

(xiv) to the extent not covered under clause (viii) above, (A) all Expenses
Relating to an Unplanned Network Outage in an aggregate amount not to exceed
$100,000,000 in any Fiscal Year and (B) solely for purposes of calculating
“Consolidated EBITDA” for purposes of Section 7.15, all EBITDA Lost as a Result
of an Unplanned Network Outage, in each case of (A) and (B) net of the proceeds
of any business interruption insurance;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) any non-cash gains increasing Consolidated Net Income for such period,
excluding (A) any non-cash gains to the extent that they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and (B) any non-cash gains with respect to cash
actually received in a prior period unless such cash did not increase
Consolidated EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period; plus

(iii) extraordinary gains and unusual or non-recurring gains;

provided that

(I) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of Indebtedness or

 

20



--------------------------------------------------------------------------------

intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk) or currency remeasurements of assets and
liabilities denominated in an entity’s non-functional currency that would cause
remeasurement gains or losses,

(II) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Statement of Financial Accounting Standards No. 133, and

(III) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company, the Borrower or any Restricted Subsidiary
during such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), to the extent not
subsequently sold, transferred or otherwise disposed by the Company, the
Borrower or such Restricted Subsidiary during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each a “Converted Restricted Subsidiary”), based on the actual Acquired EBITDA
of such Acquired Entity or Business or Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition) and
(B) for the purposes of the definition of the term “Permitted Acquisition,” an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by a Responsible Officer and delivered to
the Lenders and the Administrative Agent and (C) there shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Company, the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

Notwithstanding anything to the contrary contained herein and subject to
adjustment as provided in the immediately preceding paragraph with respect to
acquisitions and dispositions occurring following the Closing Date, Consolidated
EBITDA shall be $820,200,000 for the fiscal quarter ended September 30, 2007,
$783,600,000 for the fiscal quarter ended June 30, 2007, $719,500,000 for the
fiscal quarter ended March 31, 2007 and $702,800,000 for the fiscal quarter
ended December 31, 2006.

 

21



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of the Company, the Borrower and the Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP; provided,
however, that, without duplication,

(a) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(b) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Company shall be increased by the amount of dividends or distributions that are
actually paid in cash (or to the extent converted into cash) to the Company, the
Borrower or any Restricted Subsidiary in respect of such period,

(c) effects of non-cash adjustments (including the effects of such adjustments
pushed down to the Company, the Borrower and the Restricted Subsidiaries) in the
inventory, property and equipment, software, goodwill, other intangible assets,
in-process research and development, deferred revenue, debt line items and other
charges in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or, if applicable,
purchase accounting in relation to the Transaction or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(d) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(f) any non-cash compensation expense resulting from the application of
Statement of Financial Accounting Standards No. 123R shall be excluded,

(g) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, incurrence or repayment of indebtedness
(including such fees, expenses or charges related to the offering of the Senior
Exchange Notes, the Senior Interim Loans,

 

22



--------------------------------------------------------------------------------

the Loans and any credit facilities), issuance of Equity Interests, refinancing
transaction or amendment or modification of any debt instrument (including any
amendment or other modification of the Senior Exchange Notes, the Senior Interim
Loans, the Loans and any credit facilities) and including, in each case, any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed (including any transactions undertaken, whether
consummated or not prior to the Closing Date, in connection with the
Transactions), and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful, shall be excluded,

(h) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP shall be excluded,

(i) after-tax losses or gains on asset sales (other than asset sales made in the
ordinary course of business) shall be excluded,

(j) solely for purposes of determining the Available Amount and Excess Cash
Flow, the net income for such period of any Restricted Subsidiary (other than
any Loan Party) shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such Restricted Subsidiary of its net
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
such Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Company, the Borrower or any Restricted
Subsidiary in respect of such period, to the extent not already included
therein.

In addition, to the extent not already included in the Consolidated Net Income
of the Company, the Borrower and the Restricted Subsidiaries, notwithstanding
anything to the contrary in the foregoing, Consolidated Net Income shall include
the amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of the Company, the Borrower
or any Restricted Subsidiary.

“Consolidated Total Debt” means, as of any date of determination, (i) the
aggregate principal amount of Indebtedness of the types described in clause (a),
clause (b), clause (c) (but, in the case of clause (c), only to the extent of
any unreimbursed drawings under

 

23



--------------------------------------------------------------------------------

any letter of credit) and clause (g) of the definition of “Indebtedness”, in
each case actually owing by the Company, the Borrower and the Restricted
Subsidiaries on such date and to the extent appearing on the balance sheet of
the Company determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transaction or any Permitted Acquisition),
minus (ii) the aggregate amount of Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t))
included in the cash and cash equivalents amounts listed on the consolidated
balance sheet of the Company, the Borrower and the Restricted Subsidiaries as at
such date; provided that, for the avoidance of doubt, Consolidated Total Debt
shall not include Indebtedness in respect of any Qualified Securitization
Financing and obligations under Swap Contracts.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in accordance
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company, the Borrower and the
Restricted Subsidiaries on such date and (ii) long-term accounts receivable over
(b) the sum of (i) all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Company, the Borrower and the Restricted
Subsidiaries on such date and (ii) long-term deferred revenue, but excluding,
without duplication, (a) the current portion of any Funded Debt, (b) all
Indebtedness consisting of Revolving Credit Loans, Swing Line Loans and L/C
Obligations to the extent otherwise included therein, (c) the current portion of
interest, (d) the current portion of current and deferred income taxes and
(e) the current portion of any Capitalized Lease Obligations.

“Continuing Directors” means, at any date of determination, an individual
(a) who is a member of the board of directors of the Company on the date hereof,
(b) who, as of the date of determination, has been a member of such board of
directors for at least the twelve preceding months, (c) who has been nominated
to be a member of such board of directors, directly or indirectly, by any
Sponsor or Persons nominated by a Sponsor or (d) who has been nominated to be a
member of such board of directors by a majority of the other Continuing
Directors then in office.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

24



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA.”

“Credit Extension” means a Borrowing or an L/C Credit Extension, as the context
requires.

“Credit Facility” shall mean any of the Initial Term Loans, the Delayed Draw
Term Loans, any Incremental Term Loans and the Revolving Credit Facility.

“Cure Amount” has the meaning specified in Section 8.04(a).

“Cure Right” has the meaning specified in Section 8.04(a).

“Debt Tender Documents” means the Borrower’s and ALLTEL Ohio Limited
Partnership’s Offer to Purchase and Consent Solicitation Statement dated
October 15, 2007 with respect to the Existing Retired Notes, and the related
Letter of Transmittal and Consent.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and
Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day following the date required to be funded by it hereunder,
unless the subject of a good faith dispute (or a good faith dispute that is
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day following the date when due, unless the subject of a
good faith dispute (or a good faith dispute that is subsequently cured), (c) has
been deemed insolvent or

 

25



--------------------------------------------------------------------------------

become the subject of a bankruptcy or insolvency proceeding or (d) has notified
the Borrower and/or the Administrative Agent in writing of any of the foregoing
(including any written certification of its intent not to comply with its
obligations under Article II).

“Delayed Draw Term Borrowing” means a borrowing solely in Dollars consisting of
Delayed Draw Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Delayed Draw Term
Lenders pursuant to Section 2.01(a)(ii).

“Delayed Draw Term Commitment” means, as to each Delayed Draw Term Lender, its
obligation to make a Delayed Draw Term Loan to the Borrower pursuant to
Section 2.01(a)(ii) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01C under the caption “Delayed Draw
Term Commitment” or in the Assignment and Assumption pursuant to which such
Delayed Draw Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Delayed Draw Term Commitments is $750,000,000.

“Delayed Draw Term Commitment Expiration Date” means the earliest to occur of
(w) the first anniversary of the Closing Date, (x) an earlier date specified by
the Sponsors in writing to the Administrative Agent, (y) the date immediately
after the date on which the Delayed Draw Term Loans have been drawn upon by the
Borrower for the fifth time and (z) the date on which the Delayed Draw Term Loan
Commitments are reduced to zero.

“Delayed Draw Term Lender” means, at any time, any Lender that has a Delayed
Draw Term Commitment or a Delayed Draw Term Loan at such time. From and after
the date of any Borrowing of any Delayed Draw Term Loan, each Delayed Draw Term
Lender shall be deemed an Initial Tranche B-1 Term Loan Lender hereunder, for
all purposes.

“Delayed Draw Term Loans” means a Loan made pursuant to Section 2.01(a)(ii).
From and after the date of any Borrowing of any Delayed Draw Term Loan, each
Delayed Draw Term Loan shall be deemed an Initial Tranche B-1 Term Loan
hereunder, for all purposes.

“Delayed Draw Term Note” means a promissory note of the Borrower payable to any
Delayed Draw Term Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Delayed Draw Term Lender resulting from the Delayed Draw Term Loans made by
such Delayed Draw Term Lender.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(k) or Section 7.05(r)
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the Fair Market Value of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

 

26



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary (determined using such definitions as if references to
the Company, the Borrower and the Restricted Subsidiaries therein are to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries, as the case may be), all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Disposition Prepayment Percentage” has the meaning specified in
Section 2.05(b)(ii)(A).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one days following the final Maturity Date of
any Term Loans incurred hereunder; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of the Company, the
Borrower or any of the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company,
the Borrower or such Restricted Subsidiary in order to satisfy applicable
statutory or regulatory obligations.

“Documentation Agents” means each of Barclays Bank PLC and The Royal Bank of
Scotland plc, as a documentation agent under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to an amount denominated in Dollars, such amount; and

 

27



--------------------------------------------------------------------------------

(b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender,
such Lender’s funding of its participation in any Dollar L/C Borrowing in
accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit that has not been reimbursed on the applicable
Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Dollar L/C Issuer” means Citibank and any other Lender that becomes a Dollar
L/C Issuer in accordance with Section 2.03(l)(i) or 10.07(k), in each case, in
its capacity as an issuer of Dollar Letters of Credit hereunder, or any
successor issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not (i) such maximum amount is then in effect under any
such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit or (ii) the conditions to
drawing can then be satisfied) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Letters of Credit, including all Dollar L/C Borrowings. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars and
issued pursuant to Section 2.03(a)(i)(A).

“Dollar Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).

“Dollar Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(f).

 

28



--------------------------------------------------------------------------------

“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b)(i), (b) purchase participations in Dollar L/C
Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01A under the caption “Dollar Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Dollar Revolving Credit
Commitments of all Dollar Revolving Credit Lenders shall be $1,500,000,000 on
the Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement, including pursuant to any applicable Dollar
Revolving Commitment Increase.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the Outstanding Amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).

“Dollar Revolving Credit Note” means a promissory note of the Borrower payable
to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
Indebtedness of the Borrower to such Dollar Revolving Credit Lender resulting
from the Dollar Revolving Credit Loans made by such Revolving Credit Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EBITDA Lost as a Result of an Unplanned Network Outage” means, to the extent
that any Network or a portion thereof is out of service as a result of any
unplanned outage or shut-down caused by natural disaster or otherwise, the
revenue not actually earned by the Company, the Borrower or any Restricted
Subsidiary that would otherwise have been earned with respect to any such
Network or such portion thereof within the first twelve months following any
such outage or shutdown, had such Network or such portion thereof not been out
of service during such period.

 

29



--------------------------------------------------------------------------------

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any Assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means, collectively, the contribution by the Sponsors and
the Management Stockholders of an aggregate amount of cash, which, together with
any management investment in the form of cash, stock or options, will constitute
an aggregate amount (together with any amounts otherwise paid by existing
equityholders for Equity Interests in the Company in connection with the
Transactions) of not less than $4,600,000,000, to fund the total amount required
to finance the Transactions to the Company or one or more direct or indirect
holding company parents of the Company, together with the proceeds of the
Facilities funded, the proceeds of any Senior Interim Loans and the proceeds of
any Senior Exchange Notes issued, in each case of the foregoing on the Closing
Date and cash on hand of the Company to make payments to consummate the
Transactions or pay Transaction Expenses.

 

30



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Offering” means any public or private sale of Equity Interests (other
than Disqualified Equity Interests) of the Borrower or any of its direct or
indirect parent companies, other than: (a) public offerings with respect to the
Borrower’s or any direct or indirect parent company’s common stock registered on
Form S-8, (b) issuances to any Subsidiary of the Borrower or any such parent and
(c) any Cure Amount.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Company or the Borrower and is treated as a
single employer within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Plan that is a Pension Plan (whether or not waived in
accordance with Section 412(d) of the Code) or the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Plan that is a Pension Plan or the failure to make any required contribution to
a Plan that is a Multiemployer Plan; (c) a withdrawal by the Company or the
Borrower or any of their respective ERISA Affiliates from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(d) a complete or partial withdrawal by the Company or the Borrower or any of
their respective ERISA Affiliates from a Multiemployer Plan, notification of the
Company or the Borrower or any of their respective ERISA Affiliates concerning
the imposition of Withdrawal Liability or notification that a Multiemployer Plan
is insolvent or is in reorganization within the meaning of Title IV of ERISA;
(e) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Plan that is a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan that is a Pension Plan or Multiemployer Plan or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
the Borrower or any of their respective ERISA Affiliates.

“Euro” and “€” mean the lawful single currency of the European Union.

 

31



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the London Branch of the Administrative Agent (or other branch or
Affiliate of the Administrative Agent) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the applicable
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Company for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Company, the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Company, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

 

32



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(i) of the definition of Consolidated Net Income to the extent that such charges
constitute cash charges,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period, to the extent
that such Capital Expenditures or acquisitions were financed with
internally-generated cash flow of the Company, the Borrower or the Restricted
Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Company, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any repayment of Term Loans pursuant to Section 2.07(a), and (C) the amount
of any mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (X) all other prepayments of Term Loans not set forth in the foregoing
clauses (A), (B) and (C), (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans and (Z) all prepayments in respect of any other revolving
credit facility, except, in the case of clause (Z) only, to the extent that
there is an equivalent permanent reduction in commitments thereunder) made
during such period, to the extent financed with the internally-generated cash
flow of the Company, the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Company, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Company, the
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

(vi) cash payments by the Company, the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Company, the
Borrower and the Restricted Subsidiaries other than Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income,

 

33



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Company, the Borrower and the Restricted Subsidiaries in connection with
Investments (including acquisitions) made during such period pursuant to
Section 7.02 (other than Investments made pursuant to Section 7.02(a) or
Investments to the extent solely between or among the Loan Parties) to the
extent that such Investments were financed with internally-generated cash flow
of the Company, the Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), 7.06(g), 7.06(h), 7.06(i) (to the extent that dividends paid
pursuant to Section 7.06(i) would have otherwise been permitted under another
clause of Section 7.06 referenced in this clause (viii)), 7.06(j), 7.06(k),
7.06(l) and 7.06(m) and to the extent that such Restricted Payments were
financed with internally-generated cash flow of the Company, the Borrower and
the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Company, the
Borrower and the Restricted Subsidiaries from internally-generated cash flow of
the Company, the Borrower and the Restricted Subsidiaries during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not expensed during such period or are not
deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Company, the Borrower or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period or (B) any planned cash capital expenditures budgeted by the Company, the
Borrower or any of the Restricted Subsidiaries in good faith and specified in
the consolidated budget delivered to the Administrative Agent pursuant to
Section 6.01(c) (the “Budgeted Expenditures”), in each case relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property (without duplication of any amounts included in Capital Expenditures)
to be consummated or made during the period of four consecutive fiscal quarters
of the Company following the end of such period; provided that, to the extent
that the aggregate amount of internally-generated cash flow actually utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual

 

34



--------------------------------------------------------------------------------

property (without duplication of any amounts included in Capital Expenditures)
during such period of four consecutive fiscal quarters is less than the Contract
Consideration and the Budgeted Expenditures, the amount of such shortfall shall
be added to the calculation of Excess Cash Flow at the end of such period of
four consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii) cash expenditures in respect of Swap Contracts during such period to the
extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary, (c) each Subsidiary listed on
Schedule 1.01C hereto, (d) any Subsidiary that is prohibited (and only for so
long as it continues to be prohibited) by contractual requirements (other than
those entered into by such Subsidiary to avoid guaranteeing the Obligations) in
existence as of the Closing Date or at the time such Person becomes a Subsidiary
(and any replacement, renewal, amendment or extension thereto) or applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(g) and each Restricted Subsidiary thereof that
guarantees such Indebtedness; provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (f) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness or if the prohibitions on
guarantees or granting of Liens in such secured Indebtedness lapses or
terminates, as applicable, (g) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (h) each Unrestricted
Subsidiary.

“Existing Retained Indebtedness” means the Indebtedness of the Company and its
Subsidiaries with respect to (i) the 7.00% notes due July 1, 2012, the 6.50%
notes due November 1, 2013, the 7.00% notes due March 15, 2016, the 6.80% notes
due May 1, 2029 and the 7.875% notes due July 1, 2032, in each case issued
pursuant to an Indenture dated as of January 1, 1987, as supplemented from time
to time to the Closing Date, (ii) the 4.625% notes due 2023, issued by Western
Wireless LLC pursuant to an Indenture dated as of June 11, 2003 by and between
Western Wireless LLC (as successor in interest to Western Wireless Corporation)
and Bank of New York, as trustee, as supplemented by the First Supplemental
Indenture dated as August 1, 2005 and (iii) the Promissory Note due 2010, dated
as of July 31, 1980, issued by the Company (as successor in interest to Allied
Telephone Company) to Snowden Disney.

 

35



--------------------------------------------------------------------------------

“Existing Retired Notes” means (i) the 6.65% notes due January 15, 2008 and the
7.60% notes due April 1, 2009, each issued by the Borrower (as
successor-in-interest to 360 Communications Company) pursuant to an Indenture
dated as of March 1, 1997, as supplemented by the First Supplemental Indenture
dated as of February 1, 1999, the Second Supplemental Indenture dated as of
March 24, 2005 and the Third Supplemental Indenture of even date herewith and
(ii) the 8.00% notes due August 15, 2010, issued by ALLTEL Ohio Limited
Partnership pursuant to an Indenture dated as of August 21, 2000, as
supplemented by the Supplemental Indenture of even date herewith.

“Expenses Relating to an Unplanned Network Outage” means any expenses or other
charges incurred by the Company, the Borrower or any Restricted Subsidiary
within the first 12 months following any unplanned outage or shutdown of any
Network or a portion thereof caused by natural disaster or otherwise, including
(a) any expenses or charges relating to restarting any such Network or any
portion thereof so that it may be placed back in service after such outage or
shut-down, (b) roaming charges and other expenses incurred in connection with
the purchases of network services provided by other wireless telecommunications
companies to meet commitments to the subscribers of information and/or
telecommunications services provided by the Company, the Borrower or any
Restricted Subsidiary that would have been met in the period of such outage or
shut-down, or expenses or other charges otherwise incurred to compensate such
subscribers for such loss of services, in each case of the foregoing net of the
expenses not in fact incurred (including electricity and other operating costs)
that would have been incurred absent such outage or shut-down, and (c) any
expenses or charges relating to starting-up, operating, maintaining and
shutting-down of any other Network or a portion thereof that would not otherwise
have been operating absent such outage or shut-down in order to meet commitments
to the subscribers of information and/or telecommunications services provided by
the Company, the Borrower or any Restricted Subsidiary that would have been met
in the period of such outage or shut-down, including the electricity or other
operating expenses to the extent in excess of the expenses not in fact incurred
(including electricity and other operating costs) that would have been incurred
absent such outage or shut-down.

“Facility” means the Initial Term Loans, the Delayed Draw Term Loans, the Dollar
Revolving Credit Facility or any Alternative Currency Revolving Credit Facility
of a given currency, as the context may require.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

“FCC” means the Federal Communications Commission, or any successor agency of
the federal government administering the Communications Act, including its staff
acting under delegated authority.

“FCC 700 MHz Auction” means the auction of wireless licenses in the 698-806 MHz
band designated by the Federal Communications Commission as Auction 73 by Public
Notice DA 07-3415 released August 17, 2007.

 

36



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means that certain fee letter, dated May 20, 2007, among Citigroup
Global Markets, Inc., Goldman Sachs Credit Partners L.P., Goldman, Sachs & Co.,
Barclays Bank PLC, The Royal Bank of Scotland plc, RBS Securities Corporation
and Atlantis Holdings LLC.

“Financial Investor” means any Person that (i) principally engages in, and the
assets of which are principally dedicated to, the business of investing in one
or more companies (including any controlled Affiliate or investee of such
Person, other than any such controlled Affiliate or investee that is not so
principally engaged and the assets of which are not so principally dedicated) or
(ii) is commonly referred to as a “financial sponsor,” including any controlled
Affiliate or investee of such Person (other than any such controlled Affiliate
or investee that does not principally engage in, and the assets of which are not
principally dedicated to, the business of investing in one or more companies and
other than any portfolio company of any of the foregoing), in each of the
foregoing cases, as determined by the board of directors of the Company in good
faith. Notwithstanding the foregoing, (x) any Person engaged in a Similar
Business shall in no event be deemed to be a “Financial Investor” and (y) any
group of Persons acting in concert and any Person formed by any such group, in
each case that includes one or more Persons that are not Financial Investors
(each, a “Non-Financial Investor”) shall in no event be deemed to be a
“Financial Investor” if and to the extent that such Non-Financial Investors
(A) own, in the aggregate, directly or indirectly, (I) on a fully diluted basis,
at least twenty-five percent of the Equity Interests of the Company (or, in the
event that the Company is not the surviving Person, the applicable surviving
Person) and (II) without giving effect to any warrants, options or other rights
for the purchase, acquisition or exchange of Equity Interests or any security or
instrument that is convertible into or exchangeable for Equity Interests, at
least fifteen percent of the Equity Interests of the Company (or, in the event
that the Company is not the surviving Person, the applicable surviving Person)
(in each case after giving effect to any proposed acquisition of all or a
majority of the voting Equity Interests of the Company or all or substantially
all of its consolidated assets in a single transaction or a series of related
transactions directly or indirectly by way of merger, consolidation or other
business combination or purchase) and (B) are represented on the board of
directors of the Company or the applicable surviving Person.

 

37



--------------------------------------------------------------------------------

“First-Tier Sibling Subsidiary” means any directly owned Restricted Subsidiary
of the Company other than the Borrower.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vii).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(vii).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Subsidiary” means, unless otherwise specified, any direct or indirect
Restricted Subsidiary of the Company that is not a Domestic Subsidiary of the
Company.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Company, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

“Governmental Approvals” means all of the consents and approvals required under
the Communications Laws for the consummation of the Transaction.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency (including the FCC), authority,
instrumentality,

 

38



--------------------------------------------------------------------------------

regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” or “Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Guaranty” means (a) the guaranty made by the Company and the other Guarantors
in favor of the Administrative Agent on behalf of the Secured Parties pursuant
to clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

 

39



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing and that is a counterparty to a Swap
Contract (including any Person who is an Agent, a Lender or a Joint Bookrunner
(and any Affiliate thereof) as of the Closing Date but subsequently, whether
before or after entering into a Swap Contract, ceases to be an Agent, a Lender
or a Joint Bookrunner, as the case may be) including, without limitation, each
such Affiliate that appoints the Administrative Agent as its agent and agrees to
be bound by the Loan Documents as a Secured Party.

“Honor Date” has the meaning specified in Section 2.03(c).

“Immaterial Domestic Subsidiary” means, at any date of determination, any of the
Company’s direct or indirect Domestic Subsidiaries, which, either
(x) individually account for less than (i) 2.5% of the Total Assets on the last
day of the most recent Test Period and (ii) 2.5% of the gross revenues of the
Company, the Borrower and the Restricted Subsidiaries for the most recent Test
Period or (y) in the aggregate with all other Immaterial Domestic Subsidiaries
and Immaterial Foreign Subsidiaries, account for less than (i) 5% of the Total
Assets on the last day of the most recent Test Period and (ii) 5% of the gross
revenues of the Company, the Borrower and the Restricted Subsidiaries for the
most recent Test Period, in each case calculated on a Pro Forma Basis,
determined in accordance with GAAP, and calculated a consolidated basis with
respect to such Person being measured; provided that if, at any time and from
time to time after the Closing Date, one or more Domestic Subsidiaries that are
not Guarantors solely because they do not exceed either of the thresholds set
forth in clauses (x)(i), (x)(ii), (y)(i) or (y)(ii) then exceed any of the
thresholds set forth in clauses (x)(i), (x)(ii), (y)(i) and (y)(ii), then the
Company shall, not later than 45 days after the date by which financial
statements for such quarter or such fiscal year ending on the last day of such
quarter, as applicable, are required to be delivered pursuant to this Agreement,
designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and comply with the provisions of
Section 6.11 applicable to such Subsidiary. Notwithstanding anything herein to
the contrary, in no event shall a License Subsidiary be deemed to be an
Immaterial Domestic Subsidiary.

“Immaterial Foreign Subsidiary” means, at any date of determination, any of the
Company’s direct or indirect Foreign Subsidiaries which, either (x) individually
account for less than (i) 2.5% of the Total Assets on the last day of the most
recent Test Period and (ii) 2.5% of the gross revenues of the Company, the
Borrower and the Restricted Subsidiaries for the most recent Test Period or
(y) in the aggregate with all other Immaterial Domestic Subsidiaries and
Immaterial Foreign Subsidiaries, account for less than (i) 5% of the Total
Assets on the last day of the most recent Test Period and (ii) 5% of the gross
revenues of the Company, the Borrower and the Restricted Subsidiaries for the
most recent Test Period, in each case calculated on a Pro Forma Basis,
determined in accordance with GAAP, and calculated a consolidated basis with
respect to such Person being measured.

 

40



--------------------------------------------------------------------------------

“Increased Amount Date” has the meaning specified in Section 2.14(c).

“Incremental Amendment” has the meaning specified in Section 2.14(d).

“Incremental Availability” has the meaning specified in Section 2.14(b).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(e).

“Incremental Increase” has the meaning specified in Section 2.14(a).

“Incremental Loan Notice” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money ;

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(c) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(d) net obligations of such Person under any Swap Contract;

(e) all obligations of such Person to pay the deferred purchase price of assets
or services that in accordance with GAAP would be included as a liability on the
balance sheet of such Person, other than (i) trade and other ordinary course of
payables and accrued expenses arising in the ordinary course of business,
(ii) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and, if not paid, after
becoming due and payable, (iii) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller and (iv) any Indebtedness defeased by such
Person or by any Subsidiary of such Person;

(f) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under

 

41



--------------------------------------------------------------------------------

conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(g) all Attributable Indebtedness;

(h) all obligations of such Person in respect of Disqualified Equity Interests;
and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, (A) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Person’s liability for such Indebtedness is otherwise limited and (B) any
Indebtedness arising in connection with any transfer of funds in connection with
the Company’s cash management system in the ordinary course of business shall be
disregarded for purposes of Section 7.03. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the Fair Market Value of the
property encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Term Borrowing” means a borrowing on the Closing Date consisting of
Initial Term Loans of the same Type and currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Initial Term Lenders pursuant to Section 2.01(a)(i). The Initial Term Borrowing
shall be made solely in Dollars.

“Initial Term Commitment” means, with respect to each Lender, such Lender’s
Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term Loan
Commitment and Initial Tranche B-3 Term Loan Commitment.

 

42



--------------------------------------------------------------------------------

“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.

“Initial Term Loan” means any Initial Tranche B-1 Term Loan, Initial Tranche B-2
Term Loan and Initial Tranche B-3 Term Loan.

“Initial Term Loan Repayment Amount” has the meaning provided in
Section 2.07(a)(i).

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.07(a)(i).

“Initial Term Note” means a promissory note of the Borrower payable to any
Initial Term Lender or its registered assigns, in substantially the form of
Exhibits B-1, B-2 and B-3 hereto (as applicable), evidencing the aggregate
Indebtedness of the Borrower to such Initial Term Lender resulting from the
Initial Term Loans made by such Term Lender.

“Initial Tranche B-1 Term Loan” shall have the meaning provided in
Section 2.01(a)(i)(x). From and after the date of any Borrowing of any Delayed
Draw Term Loan, each Delayed Draw Term Loan shall be deemed an Initial Tranche
B-1 Term Loan hereunder, for all purposes.

“Initial Tranche B-1 Term Loan Commitment” means, (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 2.01B as such Lender’s “Initial Tranche B-1 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-1 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial B-1 Term Loan Commitments as of the Closing Date
is $4,000,000,000.

“Initial Tranche B-1 Term Loan Lender” means a Lender with an Initial Tranche
B-1 Term Loan Commitment or an outstanding Initial Tranche B-1 Term Loan. From
and after the date of any Borrowing of any Delayed Draw Term Loan, each Delayed
Draw Term Lender shall be deemed an Initial Tranche B-1 Term Loan Lender
hereunder, for all purposes.

“Initial Tranche B-2 Term Loan” shall have the meaning provided in
Section 2.01(a)(i)(y).

“Initial Tranche B-2 Term Loan Commitment” means, (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 2.01B as such Lender’s “Initial Tranche B-2 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-2 Term
Loan Commitment” in the Assignment and Acceptance

 

43



--------------------------------------------------------------------------------

pursuant to which such Lender assumed a portion of the Total Initial Term Loan
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof. The aggregate amount of the Initial B-2 Term Loan
Commitments as of the Closing Date is $6,000,000,000.

“Initial Tranche B-2 Term Loan Lender” means a Lender with an Initial Tranche
B-2 Term Loan Commitment or an outstanding Initial Tranche B-2 Term Loan.

“Initial Tranche B-3 Term Loan” has the meaning provided in
Section 2.01(a)(i)(z).

“Initial Tranche B-3 Term Loan Commitment” means, (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 2.01B as such Lender’s “Initial Tranche B-3 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-3 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial B-3 Term Loan Commitments as of the Closing Date
is $4,000,000,000.

“Initial Tranche B-3 Term Loan Lender” means a Lender with an Initial Tranche
B-3 Term Loan Commitment or an outstanding Initial Tranche B-3 Term Loan.

“Intellectual Property” has the meaning specified in Section 5.15.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date on which such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter, or to the extent available to each
Lender of such Eurocurrency Rate Loan, nine or twelve months (or such period of
less than one month as may be consented to by the Administrative Agent), as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

 

44



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person or (d) the entering
into of any guarantee of, or other contingent obligation with respect to,
Indebtedness; provided, further, that an Investment in any Person in connection
with the Company’s cash management system in the ordinary course of business
shall be disregarded for purposes of Section 7.02. For purposes of covenant
compliance, the amount of any Investment at any time shall be the amount
actually invested (measured at the time made), without adjustment for subsequent
changes in the value of such Investment, net of any return representing a return
of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally-recognized statistical rating agency selected by
the Borrower.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any of its Subsidiaries) or in favor
of such L/C Issuer and relating to such Letter of Credit.

 

45



--------------------------------------------------------------------------------

“Joint Bookrunner” means each of Goldman Sachs Credit Partners L.P., Citigroup
Global Markets Inc., Barclays Capital, the investment division of Barclays Bank
PLC, and RBS Securities Corporation.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.

“L/C Issuer” means the collective reference to each Dollar L/C Issuer and each
Alternative Currency L/C Issuer.

“L/C Obligations” means the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“L/C Sublimit” means an initial sublimit in an amount equal to $200,000,000,
which initial sublimit may be increased in increments of $5,000,000 to an
aggregate amount not in excess of $375,000,000 upon the request of the Borrower
for the purpose of additional Letters of Credit in the ordinary course of
business or otherwise with the consent of the Administrative Agent (such consent
not to be unreasonably withdrawn or delayed).

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

46



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).

“License Subsidiary” means a separate, special purpose domestic, wholly-owned
Subsidiary of the Borrower, the sole purpose of which shall be to hold the
Communications Licenses of the Borrower or any Restricted Subsidiary, as
applicable, and to perform functions incidental thereto and the organizational
documents of which shall be reasonably satisfactory to the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property and any Capitalized Lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease be deemed a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) the Issuer Documents.

“Loan Parties” means, collectively, (i) the Company, (ii) the Borrower and
(iii) each other Guarantor.

“Management Stockholders” means the members of management of the Company or any
of its Subsidiaries who are investors in the Company or any direct or indirect
parent thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

 

47



--------------------------------------------------------------------------------

“Mandatory Repaid Tranche B-3 Loans” has the meaning specified in
Section 2.05(b)(ii).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a circumstance or condition affecting the
business, operations, assets, liabilities (actual or contingent) or financial
condition of the Company and its Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (b) the rights and remedies of
the Lenders or the Agents under any Loan Document.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is not an
Immaterial Domestic Subsidiary.

“Material Foreign Subsidiary” means any Foreign Subsidiary that is not an
Immaterial Foreign Subsidiary.

“Material Real Property” means any individual parcel of Real Estate owned by any
Loan Party with a Fair Market Value in excess of $25,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facilities, the
sixth anniversary of the Closing Date and (b) with respect to the Term Loans,
the date that is seven years and six months after the Closing Date; provided
that if either such day is not a Business Day, the Maturity Date shall be the
Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.11.

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of May 20,
2007, by and among the Company, Merger Sub and the Parent.

“Merger Consideration” means an amount equal to the total funds required to pay
to (i) all holders of the issued and outstanding common stock (subject to
certain exceptions as set forth in the Merger Agreement) of the Company (and to
the holders of certain outstanding options to purchase, and outstanding
restricted stock units with respect to, shares of common stock of the Company
(after deduction for any applicable exercise price)) $71.50 in cash per share,
(ii) all holders of the issued and outstanding Series C Preferred Stock of the
Company $523.22 in cash per share and (iii) all holders of the issued and
outstanding $2.25 No Par Cumulative Convertible Preferred Stock, Series D of the
Company $481.37 in cash per share.

 

48



--------------------------------------------------------------------------------

“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in Section 6.13(b).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“Narrative Report” means, with respect to the financial statement for which such
narrative report is required, a management’s discussion and analysis of the
financial condition and results of operations of the Company and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Company, the Borrower or
any of the Restricted Subsidiaries or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash and Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Company, the
Borrower or such Restricted Subsidiary over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other

 

49



--------------------------------------------------------------------------------

customary fees) actually incurred by the Company, the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes or distributions made pursuant to Section 7.06(g)(i) or
Section 7.06(g)(iii) paid or estimated to be payable in connection therewith
(including withholding taxes imposed on the repatriation of any such Net Cash
Proceeds), (D) in the case of any Disposition or Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds
thereof (calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of the
Company, the Borrower or any wholly owned Restricted Subsidiary of the Company
as a result thereof, and (E) any reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by the
Company, the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Company, the Borrower, any Restricted Subsidiary or any Permitted Equity
Issuance by the Company or any direct or indirect parent of the Company, the
excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (B)(x) taxes or distributions
made pursuant to Section 7.06(g)(i) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any cash received in connection with such incurrence or issuance) and (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Company,
the Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of the Company, the amount of cash from such Permitted Equity
Issuance contributed to the capital of the Company.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Network” means any spectrum, facility, equipment or software (and such
features, functions and capabilities provided by means of such spectrum,
facility, equipment or software) used by the Company, the Borrower or any
Restricted Subsidiary to provide information or telecommunications services,
including towers and stations, switch rooms, databases, signaling systems, and
information sufficient for billing and collection or used in the transmission,
routing, or other provision of an information or telecommunications service.

 

50



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Company that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note, a Dollar Revolving Credit Note or an Alternative
Currency Revolving Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) obligations of any Loan Party arising under any Secured
Hedge Agreement and (z) Cash Management Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent that they have
obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(f).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on

 

51



--------------------------------------------------------------------------------

such date and any other changes thereto as of such date, including as a result
of any reimbursements of outstanding Unreimbursed Amounts under related Letters
of Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA.

“Perfection Certificate” has the meaning defined in the Security Agreement.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and Cash
Equivalents between the Borrower or any of the Restricted Subsidiaries and
another Person; provided that the sum of cash and Cash Equivalents received in
connection with a Permitted Asset Swap shall be considered Net Cash Proceeds
from Disposition.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Company or any direct or indirect parent of the Company, in
each case to the extent permitted hereunder.

“Permitted Holders” means each of (i) the Sponsors and (ii) the Management
Stockholders.

 

52



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized and any undrawn
letter of credit thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(b),
such modification, refinancing, refunding, renewal or extension has a final
maturity date the same as or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(c), at the time
thereof, no Event of Default shall have occurred and be continuing and (d) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(b), Qualified Holding Company
Debt or Junior Financing, then, in addition to the other provisions of this
definition for such Indebtedness (i) to the extent that such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive unless the
Administrative Agent notifies the Borrower within such five Business-Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor,
and guaranteed by no Person other than the same contingent obligors, if any, of
the Indebtedness being modified, refinanced, refunded, renewed or extended.

“Permitted Subordinated Notes” means unsecured subordinated notes issued by the
Borrower or a Guarantor (other than the Company); provided that (a) the terms of
such notes provide for customary subordination of such notes to the Obligations
and do not provide for any scheduled repayment, mandatory redemption, sinking
fund obligation or other payment prior to ninety-one days following the Final
Maturity Date of any Term Loans incurred hereunder, other

 

53



--------------------------------------------------------------------------------

than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights upon an event
of default and (b) the covenants, events of default, guarantees and other terms
for such notes (provided that such notes shall have interest rates and
redemption premiums determined by the Board of Directors of the Borrower to be
market rates and premiums at the time of issuance of such notes), taken as a
whole, are determined by the Board of Directors of the Borrower to be market
terms on the date of issuance and in any event are not more restrictive on the
Borrower and Restricted Subsidiaries, or materially less favorable to the
Lenders, than the terms of the Loan Documents and do not require the maintenance
or achievement of any financial performance standards other than as a condition
to taking specified actions; provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) such Indebtedness shall not be secured by any Equity
Interests in, or any other assets owned by, in each case, the Company or any of
its Subsidiaries and (d) no Subsidiary of the Company (other than a Guarantor)
shall be an obligor with respect thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest Amount” shall (i) mean the aggregate principal amount of all
increases in outstanding principal amount of Senior Toggle Notes (or any
Refinanced Bridge Indebtedness) and issuances of additional Senior Toggle Notes
or “PIK Notes” (as defined in the Senior Exchange Notes Indenture or any similar
document, including any Refinanced Bridge Indebtedness Documentation) in
connection with an election by the Borrower to pay interest on the Senior Toggle
Notes or the PIK Notes (or any Refinanced Bridge Indebtedness) in kind and
(ii) the aggregate principal amount of all increases in outstanding principal
amount of Senior Interim Toggle Loans in connection with an election by the
Borrower to pay interest on the Senior Interim Toggle Loans in kind.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company, the Borrower or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 10.09(c).

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

 

54



--------------------------------------------------------------------------------

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date on which such Permitted Acquisition is consummated
and ending on the last day of the sixth full consecutive fiscal quarter
immediately following the date on which such Permitted Acquisition is
consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
under the Revolving Credit Facilities having an aggregate Outstanding Amount in
excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Company, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Company in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Company,
the Borrower and the Restricted Subsidiaries; provided that, (i) at the election
of the Company, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent that the aggregate consideration paid in connection with such acquisition
was less than $50,000,000 and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of the Company or any division, product line, or facility used for operations of
the Company or any of its Subsidiaries, shall be excluded, and (ii) in the case
of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Company, the Borrower or

 

55



--------------------------------------------------------------------------------

any of the Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Company in good faith)
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Company, the Borrower and the Restricted Subsidiaries
and (z) factually supportable or (ii) otherwise consistent with the definition
of Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Term Loans
under the applicable Facility or Facilities at such time; provided that, in the
case of the Revolving Credit Facility, if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” shall have the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 10.09(e).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of the Company (or
any direct or indirect parent thereof), (a) the terms of which do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligation
prior to ninety-one days following the final Maturity Date of any Term Loans
incurred hereunder (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) and (ii) provide for customary subordination to the
Obligations of the Company under the applicable Loan Documents if it is
Indebtedness of the Company, (b) the covenants, events of default, guarantees
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to the Borrower and the Restricted
Subsidiaries than those in the Credit Agreement; provided that a certificate of
a Responsible Officer of the Borrower is delivered to the Administrative Agent
at least five Business Days (or such shorter period as the Administrative Agent
may reasonably

 

56



--------------------------------------------------------------------------------

agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive unless the Administrative Agent notifies the
Borrower within such period that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) that does
not require any payments in cash of interest or other amounts in respect of the
principal thereof prior to the earlier to occur of (i) the date that is five
years from the date of the issuance or incurrence thereof and (ii) the date that
is ninety-one days following the final Maturity Date of any Term Loans incurred
hereunder (it being understood that this clause (c) shall not prohibit
Indebtedness the terms of which permit the issuer thereof to elect, at its
option, to make payments in cash of interest or other amounts in respect of the
principal thereof prior to the date determined in accordance with clauses
(i) and (ii) of this clause (c)) and (d) that is not Guaranteed by the Borrower
or any Restricted Subsidiary, (e) that shall not be secured by any Equity
Interests in, or any other assets owned by, in each case, the Company or any
Restricted Subsidiaries, (f) that is not exchangeable or convertible into
Indebtedness or Equity Interests of the Borrower or any Restricted Subsidiaries
and (g) that does not prohibit, restrict or impose any condition upon the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary of the Company or to
guarantee Indebtedness of the Company or any Restricted Subsidiary thereof under
this Agreement or the other Loan Documents.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at Fair Market Value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms (as determined in
good faith by the Borrower). The grant of a security interest in any
Securitization Assets of the Borrower or any Restricted Subsidiary (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying IPO” means the issuance by the Company or any direct or indirect
parent of the Company of its common Equity Interests in an amount equal to or in
excess of $1,000,000,000 after the Closing Date in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for the most recent fiscal quarter ended at least
forty days before the Closing Date.

 

57



--------------------------------------------------------------------------------

“Real Estate” means land, buildings and improvements owned or leased by any Loan
Party, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

“Refinanced Bridge Indebtedness” has the meaning specified in Section 7.03(s).

“Refinanced Bridge Indebtedness Documentation” shall mean any notes, indentures,
loan agreements and/or other documentation or instruments governing any
Refinanced Bridge Indebtedness.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Borrower or
a Restricted Subsidiary shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon the receipt by the Borrower
or a Restricted Subsidiary of the securities of such Person, such Person would
become a Restricted Subsidiary.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and any Person that possesses, directly or indirectly, the power
to direct or cause the direction of the management or policies of such Person
whether through the ability to exercise voting power, by contract or otherwise.

“Repaid Tranche B-3 Loans” shall have the meaning provided in
Section 2.05(a)(i)(y).

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

58



--------------------------------------------------------------------------------

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.

“Required Initial Term Loan Lenders” means, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the Initial
Term Loans at such date.

“Required Initial Tranche B-1 Term Loan Lenders” means, at any date, Lenders
having or holding a majority of the aggregate outstanding principal amount of
the Initial Tranche B-1 Term Loans at such date.

“Required Initial Tranche B-2 Term Loan Lenders” means, at any date, Lenders
having or holding a majority of aggregate outstanding principal amount of the
Initial Tranche B-2 Term Loans at such date.

“Required Initial Tranche B-3 Term Loan Lenders” means, at any date, Lenders
having or holding a majority of the aggregate outstanding principal amount of
the Initial Tranche B-3 Term Loans at such date.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of the
applicable Loan Party and, as to any document delivered on the Closing Date, any
secretary or assistant secretary of the applicable Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of the applicable
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. Unless otherwise specified, all references to a
“Responsible Officer” herein shall refer to a Responsible Officer of the
Company.

 

59



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means, unless otherwise specified, any Subsidiary of the
Company other than an Unrestricted Subsidiary, an Excluded Subsidiary and the
Borrower.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Revaluation Date” means (a) with respect to any Alternative Currency Revolving
Credit Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Facility Lenders under the
Alternative Currency Revolving Credit Facility shall require; (b) with respect
to any Alternative Currency Letter of Credit, each of the following: (i) each
date of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an Alternative Currency L/C Issuer under any
Letter of Credit denominated in an Alternative Currency and (iv) such additional
dates as the Administrative Agent or the Alternative Currency L/C Issuer shall
determine or the Required Facility Lenders under the Alternative Currency
Revolving Credit Facility shall require.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(f).

“Revolving Credit Borrowing” means the collective reference to a Dollar
Revolving Credit Borrowing or an Alternative Currency Revolving Credit
Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and each Alternative Currency Revolving Credit
Commitment.

“Revolving Credit Exposure” means the collective reference to the Dollar
Revolving Credit Exposure and each Alternative Currency Revolving Credit
Exposure.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and each Alternative Currency Revolving Credit
Facility.

 

60



--------------------------------------------------------------------------------

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and each Alternative Currency Revolving Credit Lender.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and each Alternative Currency Revolving Credit Loan.

“Revolving Credit Notes” means the collective reference to the Dollar Revolving
Credit Notes and each Alternative Currency Revolving Credit Note.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to such provisions.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including each L/C Issuer and the Swing Line Lender), each Hedge Bank, each
Cash Management Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

61



--------------------------------------------------------------------------------

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or such Subsidiary may sell, convey or otherwise transfer to (a) a
Securitization Subsidiary (in the case of a transfer by the Borrower or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Company
or any Subsidiary of the Company, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Company or any Subsidiary of the Company, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
the Company or any Subsidiary of the Company, other than another Securitization
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which none of the Company or any Subsidiary of the
Company, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Company reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Company, (c) to which none of the Company or any
Subsidiary of the Company, other than another Securitization Subsidiary, has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results and (d) which is
organized in a customary manner to reduce the

 

62



--------------------------------------------------------------------------------

likelihood that it would be substantively consolidated with the Company, the
Borrower or any of their respective Subsidiaries (other than any other
Securitization Subsidiaries) in the event the Company, the Borrower or any such
Subsidiary becomes subject to a proceeding under any Debtor Relief Laws (or
other insolvency law). Any such designation by the board of directors of the
Borrower or such other Person shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the board of directors of the Borrower or such other Person giving effect to
such designation and a certificate executed by a Responsible Officer of the
Borrower certifying that such designation complied with the foregoing
conditions.

“Security Agreement” means, collectively, the Pledge and Security Agreement
executed by the Loan Parties, substantially in the form of Exhibit G, together
with each other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Cash-Pay Notes” means the senior unsecured cash-pay notes, if any, due
2015, issued by the Borrower, as issuer, and ACFI, as co-issuer, pursuant to the
Senior Exchange Notes Indenture.

“Senior Exchange Notes” shall mean senior unsecured exchange notes due 2015 and
2017 to be issued in connection with the refinancing of the Senior Interim Loans
or the exchange of the Senior Term Loans under the Senior Exchange Notes
Indenture, in aggregate principal amount of up to $7,700,000,000 (less the
amount of any Senior Interim Loans or Senior Term Loans that remain outstanding
after the issuance of the Senior Exchange Notes), together with interest
(including any PIK Interest Amount), fees and all other amounts payable in
connection therewith.

“Senior Exchange Notes Indenture” shall mean the indenture to be entered into in
connection with the refinancing of the Senior Interim Loans or the exchange of
the Senior Term Loans, among the Borrower, ACFI, as the co-issuer, the Company,
the guarantors party thereto and Wells Fargo Bank, N.A., as trustee, pursuant to
which the Senior Exchange Notes shall be issued.

“Senior Facility” means either (a) the Senior Exchange Notes, (b) the Senior
Interim Loans or (c) the Senior Term Loans (as defined in the Senior Interim
Loan Credit Agreement), as the case may be.

“Senior Interim Cash Pay Loans” means the loans, if any, extended on the Closing
Date pursuant to the Senior Interim Loan Credit Agreement.

“Senior Interim Loan Credit Agreement” means the Senior Interim Loan Credit
Agreement of even date herewith, by and among the Company, the Borrower, ACFI,
as co-borrower, Citibank, as administrative agent, and other lenders party
thereto from time to time.

 

63



--------------------------------------------------------------------------------

“Senior Interim Loan Documents” means the Senior Interim Loan Credit Agreement,
the senior interim loan promissory note and the guaranty related thereto.

“Senior Interim Loans” means the Senior Interim Cash Pay Loans and the Senior
Interim Toggle Loans.

“Senior Interim Toggle Loans” means the loans, if any, extended on the Closing
Date pursuant to the Senior Interim Loan Credit Agreement.

“Senior Secured Leverage Ratio” means, with respect to any date of
determination, the ratio of (a) Consolidated Senior Secured Debt as of the last
day of the Test Period then last ended to (b) Consolidated EBITDA of the Company
for such Test Period.

“Senior Secured Leverage Ratio Test” means, as of any date of determination,
with respect to the last day of the most recently ended Test Period (and
calculated on a Pro Forma Basis), the Senior Secured Leverage Ratio shall be no
greater than 5.25 to 1.0.

“Senior Toggle Notes” means the senior unsecured toggle notes, if any, due 2017,
issued by the Borrower, as issuer, and ACFI, as co-issuer, pursuant to the
Senior Exchange Notes Indenture.

“Similar Business” means any business conducted or proposed to be conducted by
the Company, the Borrower and the Restricted Subsidiaries on the Closing Date
and any reasonable extension thereof or any business that is similar, reasonably
related, incidental or ancillary thereto.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date both (i) (a) the fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person has not incurred and does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature and (d) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute an
unreasonably small capital and (ii) such Person is “solvent” within the meaning
given that term and similar terms under Debtor Relief Laws. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

64



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(i).

“Specified Subsidiary” means, at any date of determination, (a) each Material
Subsidiary of the Company (other than the Borrower), (b) each Unrestricted
Subsidiary (in either case of (a) and (b), (i) the total assets of which at the
last day of the most recent Test Period were equal to or greater than 10.0% of
Total Assets on such date or (ii) the gross revenues of which for such Test
Period were equal to or greater than 10.0% of the consolidated gross revenues of
the Company, the Borrower and the Restricted Subsidiaries for such period, in
the case of each of clause (i) and (ii), calculated on a Pro Forma Basis and
determined in accordance with GAAP) and (c) each other Subsidiary that is the
subject of an Event of Default under Section 8.01(f) or Section 8.01(g) and
that, when such Subsidiary’s total assets or gross revenues are aggregated with
the total assets or gross revenues, as applicable, of each other Subsidiary that
is the subject of an Event of Default under Section 8.01(f) or Section 8.01(g),
would constitute a Specified Subsidiary under clause (b) above.

“Specified Transaction” means any Investment, Disposition, Permitted
Acquisition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Revolving Commitment Increase
that by the terms of this Agreement requires such test to be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect” (including, with respect to
any Test Period during which the Transactions are included, the Transactions).

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsors or their advisors and the
Company.

“Sponsor Termination Fees” means the one time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Sponsors” means GS Capital Partners VI Fund, L.P. and TPG Partners V, L.P. and,
if applicable, each of their respective Affiliates and funds or partnerships
managed by any of them or any of their respective Affiliates, but not including,
however, any of their respective portfolio companies.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Alternative Currency L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date that is two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or an Alternative Currency L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or such Alternative Currency L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided that the Alternative
Currency L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Alternative Currency
Letter of Credit denominated in an Alternative Currency.

 

65



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company that the Borrower has determined in good faith to be customary in a
Securitization Financing

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which at least a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.15(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
on which such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith,

 

66



--------------------------------------------------------------------------------

such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments.
The Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

“Syndication Agent” means Goldman Sachs Credit Partners L.P., as syndication
agent under this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means the collective reference to an Initial Term Borrowing and
a Delayed Draw Term Borrowing.

“Term Commitment” means the collective reference to an Initial Term Commitment
and a Delayed Draw Term Commitment.

“Term Lender” means the collective reference to Initial Term Lenders or Delayed
Draw Term Lenders.

 

67



--------------------------------------------------------------------------------

“Term Loan” means the collective reference to an Initial Term Loan and a Delayed
Draw Term Loan.

“Term Note” means an Initial Term Note or a Delayed Draw Term Note.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Company ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered
pursuant to Section 6.01(a) or (b); provided that, prior to the first date on
which financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or (b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Borrower ended September 30, 2007. A Test
Period may be designated by reference to the last day thereof (i.e., the
“September 30, 2007 Test Period” refers to the period of four consecutive fiscal
quarters of the Company ended September 30, 2007), and a Test Period shall be
deemed to end on the last day thereof.

“Threshold Amount” means $150,000,000.

“Total Assets” means the total assets of the Company, the Borrower and the
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of the Company delivered pursuant to Section 6.01(a) or (b) or,
for the period prior to the time any such statements are so delivered pursuant
to Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Total Initial Term Loan Commitment” means the sum of the Initial Term Loan
Commitments of all Lenders.

“Total Initial Tranche B-1 Term Loan Commitment” means the sum of the Initial
Tranche B-1 Term Loan Commitments of all Lenders.

“Total Initial Tranche B-2 Term Loan Commitment” means the sum of the Initial
Tranche B-2 Term Loan Commitments of all Lenders.

“Total Initial Tranche B-3 Term Loan Commitment” means the sum of the Initial
Tranche B-3 Term Loan Commitments of all Lenders.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Leverage Ratio Test” means, as of any date of determination, with respect
to the last day of the most recently ended Test Period (and calculated on a Pro
Forma Basis), the Total Leverage Ratio shall be no greater than 7.25 to 1.0.

 

68



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, on or about the Closing Date, collectively, (a) the Equity
Contribution, (b) the Merger, (c) the funding of the Term Loans on the Closing
Date, (d) the funding of the Senior Interim Loans, (e) the Debt Offers (as
defined in the Merger Agreement), (f) the termination of the Five-Year Revolving
Credit Agreement, dated as of July 28, 2004, among the Company, as the borrower,
Bank of America, N.A., as the administrative agent and the L/C issuing bank,
JPMorgan Chase Bank, N.A., as the syndication agent, Banc of America Securities
LLC and J.P. Morgan Securities Inc., as the joint lead arrangers and the joint
bookrunners, Citicorp USA, Inc., Keybank National Association, Wachovia Bank,
National Association and Barclays Bank PLC, as co-documentation agents, and the
other lenders party thereto from time to time, (g) the consummation of any other
transactions in connection with the foregoing and (h) the payment of the fees
and expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Company or any of its Subsidiaries in connection with the Transaction, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Treasury Rate” means at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is three years following the Closing Date; provided, however,
that if the period from such date to the date which is three years following the
Closing Date is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.

“Trust Indenture Act” has the meaning specified in Section 9.11.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent that it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

69



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means, unless otherwise specified, (i) each Subsidiary
of the Company listed on Schedule 1.01B, (ii) each Securitization Subsidiary,
(iii) any Subsidiary of the Company designated by the board of directors of the
Company as an Unrestricted Subsidiary pursuant to and in accordance with
Section 6.14 subsequent to the date hereof provided that at such time (or
promptly thereafter) the Borrower shall have provided written notice of such
designation to the Administrative Agent and (iv) any Subsidiary of an
Unrestricted Subsidiary, in each case, until such Person ceases to be an
Unrestricted Subsidiary of the Company in accordance with Section 6.14 or ceases
to be a Subsidiary of the Company. In no event shall any License Subsidiary or
the Borrower constitute or be designated as an Unrestricted Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of the Company, the Borrower or an
ERISA Affiliate as a result of a complete or partial withdrawal from a
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

70



--------------------------------------------------------------------------------

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Annual Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Total Leverage Ratio and the
Senior Secured Leverage Ratio shall be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

71



--------------------------------------------------------------------------------

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York, New York time (daylight or
standard, as applicable).

SECTION 1.07. [Reserved]

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent or the applicable Alternative Currency L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount as so determined by
the Administrative Agent or the Alternative Currency L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of an Alternative Currency Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Alternative Currency Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Alternative Currency
L/C Issuer, as the case may be.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(d) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating Net Income in the Company’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

 

72



--------------------------------------------------------------------------------

SECTION 1.09. Change in Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Credit Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Alternative Currency Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings.

(i) Subject to the terms and conditions set forth herein,

(x) each Lender having an Initial Tranche B-1 Term Loan Commitment severally,
but not jointly, agrees to make a loan or loans (each, an “Initial Tranche B-1
Term Loan” and, collectively, the “Initial Tranche B-1 Term Loans”) in Dollars
on the Closing Date to the Borrower, which Initial Tranche B-1 Term Loans shall
not exceed (A) for any such Lender the Initial Tranche B-1 Term Loan Commitment
of such Lender and (B) in the aggregate, the Total Initial Tranche B-1 Term Loan
Commitment;

(y) each Lender having an Initial Tranche B-2 Term Loan Commitment severally,
but not jointly, agrees to make a loan or loans (each, an “Initial Tranche B-2
Term Loan” and, collectively, the “Initial

 

73



--------------------------------------------------------------------------------

Tranche B-2 Term Loans”) in Dollars on the Closing Date to the Borrower, which
Initial Tranche B-2 Term Loans shall not exceed (A) for any such Lender the
Initial Tranche B-2 Term Loan Commitment of such Lender and (B) in the
aggregate, the Total Initial Tranche B-2 Term Loan Commitment;

(z) each Lender having an Initial Tranche B-3 Term Loan Commitment severally
agrees, but not jointly, to make a loan or loans (each, an “Initial Tranche B-3
Term Loan” and, collectively, the “Initial Tranche B-3 Term Loans”) in Dollars
on the Closing Date to the Borrower, which Initial Tranche B-3 Term Loans shall
not exceed (A) for any such Lender the Initial Tranche B-3 Term Loan Commitment
of such Lender and (B) in the aggregate, the Total Initial Tranche B-3 Term Loan
Commitment.

Such Initial Term Loans (i) shall be made on the Closing Date, (ii) shall not
exceed for any such Lender, the Initial Term Loan Commitment of such Lender and
(iii) shall not exceed, in the aggregate, the Total Initial Term Loan
Commitments.

(ii) Subject to the terms and conditions set forth herein, each Delayed Draw
Term Lender severally agrees to make to the Borrower loans denominated in
Dollars as elected by the Borrower pursuant to Section 2.02 (each such loan, a
“Delayed Draw Term Loan”) from time to time, on any Business Day after the
Closing Date until the Delayed Draw Term Commitment Expiration Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Delayed Draw Term Lender’s Delayed Draw Term Commitment.

(iii) Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any Business Day after the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Dollar Revolving Credit Commitment; provided that after giving effect
to any Dollar Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Dollar Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Dollar L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Dollar Revolving Credit Commitment; and (ii) each
Alternative Currency Revolving Credit Lender under each Alternative Currency
Revolving Credit Facility of a given currency established in accordance with
Section 2.14 severally agrees to make loans in an Alternative Currency to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan,

 

74



--------------------------------------------------------------------------------

with respect to such Alternative Currency Revolving Credit Facility, an
“Alternative Currency Revolving Credit Loan” under such Facility) from time to
time, on any Business Day until the Maturity Date, in an aggregate Dollar Amount
not to exceed at any time outstanding the amount of such Lender’s Alternative
Currency Revolving Credit Commitment; provided that after giving effect to any
Alternative Currency Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Alternative Currency Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Alternative
Currency L/C Obligations shall not exceed such Lender’s Alternative Currency
Revolving Credit Commitment under the applicable Alternative Currency Revolving
Credit Facility. Within the limits of each Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.05 and reborrow under this
Section 2.01(b). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and Alternative Currency
Revolving Credit Loans must be Eurocurrency Rate Loans, as further provided
herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing (other than Swing Line
Borrowings with respect to which this Section 2.02 shall not apply), each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Dollars or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, (ii) four Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency and (iii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans;
provided that the notice referred to in subclause (i) above may be delivered not
later than 9:00 a.m. two Business Days prior to the Closing Date in the case of
the initial Credit Extensions. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
Dollar Amount of $2,500,000 or a whole multiple of the Dollar Amount of $500,000
in excess thereof in the case of Term Loans or Revolving Credit Loans; provided
that each Delayed Draw Term Borrowing shall be in a principal amount of
$10,000,000 or a whole multiple of $200,000 in excess thereof (provided that
such Delayed Draw Term Borrowing may be less than $10,000,000 if such amount
represents the aggregate amount of the remaining unfunded Delayed Draw Term
Commitments). Except as provided in Sections 2.03(c), 2.04(b) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify as to (i) whether the
Borrower is requesting an Initial Term Borrowing, a Delayed Draw Term Borrowing,
a Dollar Revolving Credit Borrowing, an Alternative Currency Revolving Credit
Borrowing, a conversion of Term Loans

 

75



--------------------------------------------------------------------------------

or Revolving Credit Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
currency in which the Loans to be borrowed are to be denominated, (v) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (vi) if applicable, the duration of the Interest
Period with respect thereto, (vii) in the case of Revolving Credit Loans
denominated in Dollars, whether such Revolving Credit Loans are being borrowed
under the Dollar Revolving Credit Facility or the Alternative Currency Revolving
Credit Facility and (viii) in the case of Alternative Currency Revolving Credit
Loans, the Alternative Currency Revolving Credit of a given currency under which
such Alternative Currency Revolving Credit Borrowing is to be made; provided
that the Interest Period for Term Loans for the thirty-day period immediately
following the Closing Date shall be one week or such shorter Interest Period if
agreed upon by the Borrower and the Administrative Agent. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans
(unless the Loan being made or continued is denominated in an Alternative
Currency, in which case it shall be made or continued as a Eurocurrency Rate
Loan with an Interest Period of one month). Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one month. If no currency is
specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in an Alternative Currency described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. in the case
of any Loan denominated in Dollars, and not later than the Applicable Time in
the case of any Loan denominated in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice; provided that
such funds may be made available at such earlier time as may be agreed among the
Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the

 

76



--------------------------------------------------------------------------------

Administrative Agent by the Borrower; provided that if, on the date on which the
Committed Loan Notice with respect to a Borrowing under a Revolving Credit
Facility is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings and second, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Facility may be converted to or continued as Eurocurrency
Rate Loans and the Required Facility Lenders under the Alternative Currency
Revolving Credit Facility may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Amount thereof, on the last day of the
then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive absent
manifest error. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than five Interest Periods with respect to all
Term Borrowings outstanding and no more than twenty-five Interest Periods with
respect to all Revolving Credit Borrowings outstanding in effect unless
otherwise agreed between the Borrower and the Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of

 

77



--------------------------------------------------------------------------------

such Lender and the Borrower severally agrees to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date on which such amount is made available to
the Borrower to the date on which such amount is repaid to the Administrative
Agent at, (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing, and (ii) in the case of such
Lender, the Overnight Rate plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim that the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A)(1) each Dollar L/C
Issuer agrees, in reliance upon the agreements of the other Dollar Revolving
Credit Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Dollar Letters of Credit for the account of the
Borrower (provided that any Dollar Letter of Credit may be for the benefit of
any Subsidiary of the Borrower) and to amend or renew Dollar Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drawings under the Dollar Letters of Credit and (2) the Dollar Revolving Credit
Lenders severally agree to participate in Dollar Letters of Credit issued
pursuant to this Section 2.03 and (B)(1) each Alternative Currency L/C Issuer
agrees, in reliance upon the agreements of the other Alternative Currency
Revolving Credit Lenders of the applicable Alternative Currency Revolving Credit
Facility set forth in this Section 2.03, (x) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Alternative Currency Letters of Credit denominated in
an Alternative Currency for the account of the Borrower (provided that any
Alternative Currency Letter of Credit may be for the benefit of any Subsidiary
of the Borrower) and to amend or renew Alternative Currency Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (y) to honor
drawings under the Alternative Currency Letters of Credit issued by it under the
applicable Alternative Currency Revolving Credit Facility and (2) the
Alternative Currency Revolving Credit Lenders under the applicable Alternative
Currency Revolving Credit Facility severally agree to participate in Alternative
Currency Letters of Credit issued pursuant to this Section 2.03 in respect of
such Alternative Currency Revolving Credit Facility; provided that L/C Issuers
shall not be obligated to make L/C Credit Extensions with respect to Letters of
Credit, and Lenders shall not be obligated to participate in Letters of

 

78



--------------------------------------------------------------------------------

Credit if, as of the date of the applicable (I) Dollar Letter of Credit, (x) the
Dollar Revolving Credit Exposure of any Lender would exceed such Lender’s Dollar
Revolving Credit Commitment, (y) the Outstanding Amount of the Dollar L/C
Obligations would exceed the Dollar Revolving Credit Commitment or (z) the
Outstanding Amount of all L/C Obligations would exceed the L/C Sublimit and (II)
Alternative Currency Letter of Credit, (x) the Alternative Currency Revolving
Credit Exposure of any Lender would exceed such Lender’s Alternative Currency
Revolving Credit Commitment or (y) the Outstanding Amount of all L/C Obligations
would exceed the L/C Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(1) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by the L/C Issuer and the Administrative Agent;
or

(2) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

79



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally; or

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than (i) in the
case of Dollar Letters of Credit, Dollars and (ii) in the case of Alternative
Currency Letters of Credit, Dollars or an Alternative Currency.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken of
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree to in a particular instance in its sole discretion. In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency in which the requested Letter of
Credit will be denominated and whether such Letter of Credit shall constitute a
Dollar Letter of Credit or an Alternative Currency Letter of Credit; (h) in the
case of an Alternative Currency Letter of Credit, the Alternative Currency
Revolving Credit Facility under which such Letter of Credit Shall be issued and
(i) such other matters as the relevant L/C Issuer may reasonably request. In the
case

 

80



--------------------------------------------------------------------------------

of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be. Immediately upon the issuance of (x) each Dollar Letter of Credit, each
Dollar Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Dollar Letter of Credit in an amount equal to the product
of such Dollar Revolving Credit Lender’s Pro Rata Share times the amount of such
Dollar Letter of Credit and (y) each Alternative Currency Letter of Credit under
a given Alternative Currency Revolving Credit Facility, each Alternative
Currency Revolving Credit Lender under such Alternative Currency Revolving
Credit Facility shall be deemed to, and hereby irrevocably and unconditionally
agrees to, acquire from the relevant L/C Issuer a risk participation in such
Alternative Currency Letter of Credit in an amount equal to the product of such
Alternative Currency Revolving Credit Lender’s Pro Rata Share times the amount
of such Alternative Currency Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time until an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time, to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice

 

81



--------------------------------------------------------------------------------

(which may be by telephone or in writing) on or before the day that is five
Business Days before the Nonrenewal Notice Date from the Administrative Agent or
any Revolving Credit Lender, as applicable, or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of an
Alternative Currency Letter of Credit denominated in an Alternative Currency,
the Borrower shall reimburse the relevant Alternative Currency L/C Issuer in
such Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the relevant Alternative Currency L/C Issuer
promptly following its receipt of the notice of drawing that the Borrower will
reimburse such Alternative Currency L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under an Alternative Currency Letter
of Credit denominated in an Alternative Currency, the relevant Alternative
Currency L/C Issuer shall notify the Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the first Business Day following the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the first Business Day following the date of any payment by
the L/C Issuer under an Alternative Currency Letter of Credit to be reimbursed
in an Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer in an amount equal to the amount of such drawing and in
the applicable currency. If the Borrower fails to so reimburse such L/C Issuer
by such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the Dollar Amount thereof in the case of an Alternative Currency)
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof. In such event, (x) in the case of an Unreimbursed Amount
under a Dollar Letter of Credit, the Borrower shall be deemed to have requested
a Dollar Revolving Credit Borrowing of Base Rate Loans and (y) in the case of an
Unreimbursed Amount under an Alternative Currency Letter of Credit, the Borrower
shall be deemed to have requested an Alternative Currency Revolving Credit
Borrowing under the applicable Alternative Currency Revolving Credit Facility,
in each case to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments under the
applicable Revolving Credit Facility of the Appropriate Lenders, and subject to
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by

 

82



--------------------------------------------------------------------------------

an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant Dollar L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent (which may not be the same Business Day on which such
notice is provided, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Dollar Revolving Credit Lender that so makes funds
available shall be deemed to have made a Dollar Revolving Credit Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the relevant Dollar L/C Issuer. Each Alternative
Currency Revolving Credit Lender under a given Alternative Currency Revolving
Credit Facility (including any such Lender acting as an L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant Alternative Currency L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of an Alternative
Currency Letter of Credit under a given Alternative Currency Revolving Credit
Facility not later than 1:00 p.m. on the Business Day specified in such notice
by the Administrative Agent (which may not be the same Business Day on which
such notice is provided), whereupon, subject to the provisions of
Section 2.03(c)(iii), each Alternative Currency Revolving Credit Lender that so
makes funds available shall be deemed to have made an Alternative Currency
Revolving Credit Loan under a given Alternative Currency Revolving Credit
Facility to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the relevant Alternative Currency L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Dollar Letter of
Credit that is not fully refinanced by a Dollar Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which Dollar L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Dollar Revolving Credit Lender’s payment
to the Administrative Agent for the account of the relevant Dollar L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Dollar L/C Borrowing and shall constitute a Dollar L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. With respect to any Unreimbursed Amount in respect of an
Alternative Currency Letter of Credit under a given Alternative Currency
Revolving Credit Facility that is not fully refinanced by an Alternative
Currency Revolving Credit Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the relevant Alternative Currency
L/C Issuer an Alternative Currency L/C Borrowing under such

 

83



--------------------------------------------------------------------------------

Alternative Currency Revolving Credit Facility in the amount of the Unreimbursed
Amount that is not so refinanced, which Alternative Currency L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Alternative Currency Revolving Credit
Lender’s payment to the Administrative Agent for the account of the relevant
Alternative Currency L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Alternative Currency L/C
Borrowing under such Alternative Currency Revolving Credit Facility and shall
constitute an Alternative Currency L/C Advance under such Alternative Currency
Revolving Credit Facility from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that, except with respect to any initial Credit Extensions
made on the Closing Date, each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date on which such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

84



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), the Administrative
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Appropriate Lender its Pro Rata Share thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date on which such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The Obligations of the Revolving Credit
Lenders under this clause (d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

85



--------------------------------------------------------------------------------

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions by such L/C Issuer constituting gross negligence or willful misconduct
on the part of such L/C Issuer.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e) or in clauses (i) through
(iii) of this Section 2.03(f); provided that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower that

 

86



--------------------------------------------------------------------------------

were caused by such L/C Issuer’s willful misconduct or gross negligence or such
L/C Issuer’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c) or (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, or (iii) for any reason, any
Letter of Credit is outstanding at the time of termination of the Revolving
Credit Commitments or as of the Letter of Credit Expiration Date, then the
Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such Event of Default) on such date of termination of the Revolving
Credit Commitments or such Letter of Credit Expiration Date, as the case may be,
and shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clause (i), (1) the Business Day on which the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 noon or (2) if
clause (1) above does not apply, the Business Day immediately following the day
on which the Borrower receives such notice and (y) in the case of the
immediately preceding clause (ii), the Business Day on which an Event of Default
set forth under Section 8.01(f) occurs or, if such day is not a Business Day,
the Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents selected by the Administrative Agent in
its sole discretion. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent that the amount of any Cash Collateral exceeds the then Outstanding
Amount of such L/C Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the Borrower. In the case of
clauses (i) and (ii) above, if such Event of Default is cured or waived and no
other Event of Default is then occurring and continuing, the amount of any Cash
Collateral shall be refunded to the Borrower.

 

87



--------------------------------------------------------------------------------

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of each
Dollar Revolving Credit Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Dollar Letter of Credit issued pursuant to this Agreement
equal to the Applicable Rate times the daily maximum amount then available to be
drawn under such Dollar Letter of Credit (whether or not such maximum amount is
then in effect under such Dollar Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Dollar Letter of Credit,
regardless of whether any conditions for drawing could then be met; and
determined as of the close of business on any date of determination). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Dollar Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Dollar Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Alternative Currency Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued pursuant to this Agreement equal to the Applicable Rate times the daily
maximum Dollar Amount then available to be drawn under such Alternative Currency
Letter of Credit (whether or not such maximum amount is then in effect under
such Alternative Currency Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Alternative Currency Letter of
Credit, regardless of whether any conditions for drawing could then be met; and
determined as of the close of business on any date of determination). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Alternative Currency
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Alternative Currency Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

 

88



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Dollar Revolving Credit Lender. The Administrative Agent shall
notify the Dollar Revolving Credit Lenders of any such additional Dollar L/C
Issuer.

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency L/C Issuer hereunder pursuant to a written agreement among
the Borrower, the Administrative Agent and such Alternative Currency Revolving
Credit Lender. The Administrative Agent shall notify the Alternative Currency
Revolving Credit Lenders of any such additional Alternative Currency L/C Issuer.

(iii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

89



--------------------------------------------------------------------------------

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day (other than the
Closing Date) until the Maturity Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Dollar Revolving Credit Loans and Dollar L/C Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such Swing
Line Lender’s Dollar Revolving Credit Commitment; provided that, after giving
effect to any Swing Line Loan, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Dollar L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Dollar Revolving Credit Commitment then in effect. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05 and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line
Loans shall only be denominated in Dollars. Immediately upon the making of a
Swing Line Loan, each Dollar Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Swing Line
Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Dollar Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

 

90



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Dollar Revolving Credit Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Dollar Revolving Credit Lender shall
make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar denominated payments not later than 1:00 p.m. on the date specified
in such Committed Loan Notice (which date may not be the same Business Day on
which such notice is provided), whereupon, subject to Section 2.04(c)(ii), each
Dollar Revolving Credit Lender that so makes funds available shall be deemed to
have made a Dollar Revolving Credit Loan that is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date on which such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Dollar Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so

 

91



--------------------------------------------------------------------------------

paid shall constitute such Lender’s Dollar Revolving Credit Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Dollar Revolving Credit Lender’s obligation to make Dollar Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date on which such amount
is returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Dollar Revolving Credit Lenders under this clause
(d)(ii) shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

92



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; subject to Section 2.05(a)(i)(y)
and Section 2.05(a)(i)(z), in whole or in part and except as set forth below;
provided that (1) such notice must be received by the Administrative Agent not
later than 12:00 noon (New York, New York time) in the case of Loans denominated
in Dollars, or London, England time in the case of Loans denominated in an
Alternative Currency) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four
(4) Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currency and (C) on the date of prepayment of Base
Rate Loans; (2) any partial prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding (it
being understood that Base Rate Loans shall be denominated in Dollars only).
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and the payment amount specified in
such notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of principal of, and interest on,
Alternative Currency Revolving Credit Loans shall be made in the relevant
Alternative Currency (even if the Borrower is required to convert currency to do
so). Each prepayment of the Loans pursuant to this Section 2.05(a) shall be paid
to the Appropriate Lenders in accordance with their respective Pro Rata Shares.
At the election of the Borrower in connection with any prepayment to this
Section 2.05(a)(i), such prepayment shall not be applied to any Loan of a
Defaulting Lender. Notwithstanding the foregoing provisions of this
Section 2.05(a)(i),

(y) in the event that the Initial Tranche B-3 Term Loans are repaid (the “Repaid
Tranche B-3 Loans”) prior to the date that is three years following the Closing
Date in whole or in part (other than pursuant to Section 2.05(b)), the Borrower
shall pay the Applicable Premium to Term Lenders having such Repaid Tranche B-3
Loans; provided, however, that if such prepayment occurs concurrently or
substantially concurrently with an acquisition of all or a majority of the
voting Equity Interests of the Company or all or substantially all of its
consolidated assets in a single transaction or a series of related transactions

 

93



--------------------------------------------------------------------------------

directly or indirectly by way of merger, consolidation or other business
combination or purchase effected, in any of the foregoing cases, directly or
indirectly by any Person that is not a Financial Investor, the Borrower shall
pay the Term Lenders having such Repaid Tranche B-3 Loans the lesser of (A) the
Applicable Premium and (B) 1%, in each case as of the date of such prepayment;
provided that, prior to the date which is 3 years following the Closing Date,
the Borrower may, at its option, on one or more occasions repay up to 35% of the
aggregate principal amount of the Initial Tranche B-3 Term Loans subject to a
prepayment premium on the principal amount of Initial Tranche B-3 Term Loans
being prepaid equal to the Eurocurrency Rate for an interest period of three
months plus the Applicable Rate in effect on such date, plus accrued and unpaid
interest thereon to the date of such repayment, with the net cash proceeds of
one or more Equity Offerings; provided that (i) at least 50% of the sum of the
original aggregate principal amount of Initial Tranche B-3 Term Loans remains
outstanding immediately after the occurrence of each such repayment and
(ii) each such repayment occurs within 90 days of the date of closing of each
such Equity Offering.

(z) in the event that, prior to the date which is 3 years following the Closing
Date, there shall occur any amendment, amendment and restatement or other
modification of this Agreement that reduces the Applicable Rate with respect to
the Initial Tranche B-2 Term Loans or any prepayment or refinancing of the
Initial Tranche B-2 Term Loans with proceeds of new term loans having lower
applicable margins or applicable yield (after giving effect to any premiums paid
on such new term loans) than the Applicable Rate for the Initial Tranche B-2
Term Loans as of the Closing Date, each such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, shall
be accompanied by a fee or prepayment premium, as applicable, equal to (i) 3%,
if such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, occurs after the Closing Date but prior to the
first anniversary of the Closing Date, (ii) 2%, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
on or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date and (iii) 1%, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
on or after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date. As a condition to effectiveness of any
assignment in respect of any amendment, amendment and restatement or
modification to this Agreement effective prior to the third anniversary of the
Closing Date that has the effect of reducing the Applicable Rate for the Initial
Tranche B-2 Term Loans from the Applicable Rate in effect on the Closing Date,
the Borrower shall pay to such Non-Consenting Lender of Initial Tranche B-2 Term
Loans a premium equal to the premium that would apply if such Non-Consenting
Lender’s Initial Tranche B-2 Term Loans being assigned were being

 

94



--------------------------------------------------------------------------------

prepaid and subject to the premium set forth in the immediately preceding
sentence. Notwithstanding the foregoing, no such fee or prepayment premium shall
be required in connection with any voluntary prepayment under this
Section 2.05(a)(i)(z) that occurs concurrently or substantially concurrently
with an acquisition of all or a majority of the voting Equity Interests of the
Company or all or substantially all of its consolidated assets in a single
transaction or a series of related transactions directly or indirectly by way of
merger, consolidation or other business combination or purchase effected, in any
of the foregoing cases, directly or indirectly by any Person that is not a
Financial Investor.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. All Swing Line Loans shall be denominated
in Dollars only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Voluntary prepayments of Term Loans pursuant to 2.05(a) shall be applied to
the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment. The Borrower may designate the Types and
Classes of Term Loans that are to be prepaid pursuant to Section 2.05(a) and
each such prepayment shall be paid to the Appropriate Lenders within such Type
and Class of Term Loans in accordance with their respective pro rata shares of
such prepayment.

(b) Mandatory.

(i) Within three (3) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall offer to prepay,
subject to clause (b)(vi) of this Section 2.05, an aggregate principal amount of
Term Loans (on a pro rata basis) equal to (A) 50% (such percentage as it may be
reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if any,
for the fiscal year covered by such financial statements (commencing with the
fiscal year ended December 31, 2008) minus (B) the sum of (i) all voluntary
prepayments of Term Loans during such fiscal year and (ii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year to the extent that
the Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of

 

95



--------------------------------------------------------------------------------

the immediately preceding clauses (i) and (ii), to the extent that such
prepayments are not funded with the proceeds of Indebtedness; provided that
(x) the ECF Percentage shall be 25% if the Senior Secured Leverage Ratio for the
fiscal year covered by such financial statements was less than or equal to 4.00
to 1.00 and greater than 3.50 to 1.00 and (y) the ECF Percentage shall be 0% if
the Senior Secured Leverage Ratio for the fiscal year covered by such financial
statements was less than or equal to 3.50 to 1.00.

(ii) Subject to clauses (B) and (C) below, (A) if (x) the Company, the Borrower
or any Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (d) (to
the extent constituting a Disposition to a Loan Party), (e), (g), (h), (l) (but
only to the extent that the proviso in Section 7.05(l) is not applicable), (m),
(p) or (q)) or (y) any Casualty Event occurs, which results in the realization
or receipt by the Company, the Borrower or such Restricted Subsidiary of Net
Cash Proceeds, the Borrower shall offer to prepay on or prior to the date which
is seven Business Days after the date of the realization or receipt of such Net
Cash Proceeds, subject to clauses (b)(vi) and (b)(vii) of this Section 2.05, an
aggregate principal amount of Term Loans equal to 100% (such percentage as it
may be reduced as described below, the “Disposition Prepayment Percentage”) of
all Net Cash Proceeds realized or received; provided that (x) the Disposition
Prepayment Percentage shall be 50% if the Senior Secured Leverage Ratio for the
Test Period immediately preceding such Disposition or Casualty Event and
calculated on a Pro Forma Basis, including after giving effect to such
Disposition or Casualty Event and the use of the proceeds therefrom, was less
than or equal to 4.00:1.00 and greater than 3.50 to 1.00 and (y) the Disposition
Prepayment Percentage shall be 0% if the Senior Secured Leverage Ratio for the
Test Period immediately preceding such Disposition or Casualty Event and
calculated on a Pro Forma Basis, including after giving effect to such
Disposition or Casualty Event and the use of the proceeds therefrom was less
than or equal to 3.50 to 1.00; provided, further, that, except as provided in
Section 7.05(r), no prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B). In the event that any Initial Tranche B-3 Term Loans are
repaid (the “Mandatory Repaid Tranche B-3 Loans”) prior to the third anniversary
of the Closing Date pursuant to this Section 2.05(b)(ii), the Borrower shall pay
the Applicable Premium to Term Lenders having such Mandatory Repaid Tranche B-3
Loans; provided, however, that if such prepayment occurs concurrently or
substantially concurrently with an acquisition of all or a majority of the
voting Equity Interests of the Company or all or substantially all of its
consolidated assets in a single transaction or a series of related transactions
directly or indirectly by way of merger, consolidation or other business
combination or purchase effected, in any of the foregoing cases, directly or
indirectly by any Person that is not a Financial Investor, the Borrower shall
pay the Term Lenders having such Mandatory Repaid Tranche B-3 Loans the lesser
of (A) the Applicable Premium and (B) 1%, in each case as of the date of such
prepayment.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application

 

96



--------------------------------------------------------------------------------

of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of the Borrower,
the Borrower or the applicable Restricted Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in assets useful for its business within
(x) fifteen months following receipt of such Net Cash Proceeds or (y) if the
Borrower or the applicable Restricted Subsidiary enters into a legally binding
commitment to reinvest such Net Cash Proceeds within fifteen months following
the receipt thereof, within the later of (1) fifteen months following the
receipt thereof and (2) one hundred and eighty days following the date of such
legally binding commitment; provided that if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election, or to the extent that Net Cash Proceeds are not so
reinvested (in each case subject to clauses (b)(v) and (b)(vii) of this
Section 2.05), an amount equal to any such Net Cash Proceeds shall be applied
within five Business Days after the Borrower or the applicable Restricted
Subsidiary reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested (or have not been reinvested within
the time periods set forth above) to the prepayment of the Term Loans as set
forth in this Section 2.05.

(C) No prepayment shall be required pursuant to Section 2.05(b)(ii) (1) in the
case that any Disposition (other than any Disposition specifically excluded from
the application of Section 2.05(b)(ii)(A)) or any Casualty Event yields Net Cash
Proceeds of less than $5,000,000 and (2) unless and until the amount at any time
of Net Cash Proceeds from such Dispositions and Casualty Events required to be
applied (after taking into consideration the application of
Section 2.05(b)(ii)(B)) pursuant to this Section 2.05(b)(ii) and not yet applied
to prepay Term Loans exceeds (x) $25,000,000 for a single such Disposition or a
single Casualty Event or (y) $100,000,000 in the aggregate for all such
Dispositions and Casualty Events (other than those that are either under the
threshold specified in subclause (1) or over the threshold specified in
subclause (2)(x) and in the case of subclause (2)(x) have otherwise been applied
in accordance with this provision) in any one calendar year, at which time all
such Net Cash Proceeds referred to in this subclause (2) shall be applied as a
prepayment in accordance with this Section 2.05(b).

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 or any Subsidiary incurs any Securitization Financing (but subject
to Section 7.03(q) and Section 7.03(x)), the Borrower shall offer to prepay,
subject to clause (b)(vi) of this Section 2.05, an aggregate principal amount of
Term Loans equal to 100% of all Net Cash Proceeds received therefrom on or prior
to the date which is five Business Days after the receipt of such Net Cash
Proceeds.

(iv) (A) If on any date the aggregate amount of the Lenders’ Dollar Revolving
Credit Exposure (all the foregoing, collectively, the “Aggregate Revolving
Credit Outstandings”) exceeds 100% of the aggregate Dollar Revolving Credit
Commitment as then in effect, the Borrower shall forthwith repay on such date
the principal amount of Swingline Loans and, after all Swingline Loans have been
paid in full, Dollar Revolving Loans in an amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and

 

97



--------------------------------------------------------------------------------

Dollar Revolving Loans, the Aggregate Revolving Credit Outstandings exceed the
aggregate Revolving Credit Commitment then in effect, the Borrower shall pay to
the Administrative Agent an amount in cash equal to such excess and the
Administrative Agent shall instruct the Collateral Agent to hold such payment
for the benefit of the Lenders as security for the obligations of the Borrower
hereunder (including obligations in respect of Dollar L/C Obligations) pursuant
to a cash collateral agreement to be entered into in form and substance
satisfactory to the Administrative Agent (which shall permit certain Investments
in Cash Equivalents satisfactory to the Administrative Agent, until the proceeds
are applied to the secured obligations).

(B) If the Administrative Agent notifies the Borrower at any time when any
Alternative Currency Revolving Credit Exposure at such time exceeds an amount
equal to 105% of the aggregate Alternative Currency Revolving Credit Commitments
with respect to a given Alternative Currency Revolving Credit Facility then in
effect, then, within two Business Days after its receipt of such notice, the
Borrower shall prepay Alternative Currency Revolving Loans under such
Alternative Currency Revolving Credit Facility and/or the Borrower shall Cash
Collateralize the Alternative Currency L/C Obligations under such Alternative
Currency Revolving Credit Facility in an aggregate amount sufficient to reduce
such Alternative Currency Revolving Credit Exposure as of such date of payment
to an amount not to exceed 100% of the aggregate Alternative Revolving Credit
Commitments under such Alternative Currency Revolving Credit Facility then in
effect; provided that, subject to the provisions of Section 2.03(g), the
Borrower shall not be required to Cash Collateralize the Alternative Currency
L/C Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment
in full of the applicable Alternative Currency Revolving Credit Loans and Swing
Line Loans, such Alternative Currency Revolving Credit Exposure exceeds the
aggregate Alternative Currency Revolving Credit Commitments under such
Alternative Currency Revolving Credit Facility then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) in a manner determined at the discretion of the Borrower and
specified to the Administrative Agent. The Borrower may designate the Types and
Classes of Term Loans that are to be prepaid pursuant to Section 2.05(b) and
each such prepayment shall be paid to the Appropriate Lenders within such Types
and Classes of Term Loans in accordance with their respective pro rata shares of
such prepayment subject to clause (vi) of this Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Borrower’s prepayment notice and of such Term Lender’s pro
rata

 

98



--------------------------------------------------------------------------------

share of the prepayment. Each Term Lender may reject all or a portion of its pro
rata share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to clauses (i) through
(iii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be offered to the Term Lenders not so declining such prepayment on a pro rata
basis in accordance with the Dollar Amounts of the Term Loans of such Lender
(with such non-declining Term Lenders having the right to decline any prepayment
with Declined Proceeds at the time and in the manner specified by the
Administrative Agent). To the extent that such non-declining Term Lenders elect
to decline their pro rata share of such Declined Proceeds, any Declined Proceeds
remaining thereafter shall, subject to the terms of the Senior Exchange Notes or
Senior Interim Loans, be retained by the Borrower (“Retained Declined
Proceeds”).

(vii) Notwithstanding any other provisions of this Section 2.05(b), (i) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation shall be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow shall be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any or all of the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence with respect to
such Net Cash Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary; provided
that, in the case of this clause (ii), on or before the date on which any Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.05(b) (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), (x) the
Borrower applies an amount equal to such Net Cash Proceeds or Excess Cash Flow
to such reinvestments or

 

99



--------------------------------------------------------------------------------

prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder, together with accrued interest to the last day of such
Interest Period, into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Commitments, the Swing Line Sublimit
exceeds the amount of the Dollar Revolving Credit Facility, such sublimit shall
be automatically reduced by the amount of such excess. Except as provided above,
the amount of any such Dollar Revolving Credit Commitment reduction shall not be
applied to the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or otherwise shall be delayed.

 

100



--------------------------------------------------------------------------------

(b) Mandatory. The Initial Commitment of each Initial Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Initial Term
Lender’s Initial Term Loans pursuant to Section 2.01(a)(i). The Delayed Draw
Term Commitments shall terminate on the Delayed Draw Term Commitment Expiration
Date. The Revolving Credit Commitments shall terminate on the Maturity Date for
the Revolving Credit Facilities.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Dollar Revolving Credit Commitments, Alternative
Currency Revolving Credit Commitments or the Delayed Draw Term Commitments, as
applicable, shall be paid on the effective date of such termination

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Initial Term Lenders (and, to the extent that any Delayed
Draw Term Loans are funded, the Term Lenders) (i) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of December 2007, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Initial Term Loans outstanding on the Closing Date
(provided, however, that (x) if any Delayed Draw Term Loans are funded, the
amount of Initial Term Loans to be repaid at the times and in the percentage set
forth in this Section 2.07(a) shall be increased by the amount of any such
funded Delayed Draw Term Loans and (y) any payments required under this
Section 2.07(a) shall be reduced as a result of the application of prepayments
as directed by the Borrower pursuant to Section 2.05) and (ii) on the Maturity
Date for the Term Loans, the aggregate principal amount of all Initial Term
Loans and, if any Delayed Draw Term Loans have been funded, all Delayed Draw
Term Loans, outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facilities the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
Maturity Date for the Dollar Revolving Credit Facility.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

 

101



--------------------------------------------------------------------------------

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the Outstanding Amount thereof for each Interest
Period at a rate per annum equal to the Eurocurrency Rate for such Interest
Period plus the Applicable Rate plus (in the case of a Eurocurrency Rate Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan shall
bear interest on the Outstanding Amount thereof from the applicable borrowing
date at a rate per annum equal to the Base Rate plus the Applicable Rate and
(iii) each Swing Line Loan shall bear interest on the Outstanding Amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Dollar Revolving Credit Loans. For the avoidance of
doubt, each Alternative Currency Revolving Credit Loan shall be a Eurocurrency
Rate Loan.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Revolving Credit Facility Commitment Fee. With respect to each Revolving
Credit Facility, the Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender for such Facility in accordance with its
Pro Rata Share, a commitment fee computed at a rate equal to the Applicable
Commitment Fee Percentage on the actual daily amount by which the aggregate
Revolving Credit Commitment for such Facility exceeds the sum of (A) the
Outstanding Amount of Revolving Credit Loans for such Facility and (B) the
Outstanding Amount of L/C Obligations for such Facility; provided that any
commitment fee accrued with respect to any of the Revolving Credit Commitments
under such Facility of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; provided, further, that no
commitment fee shall accrue on any of the Revolving Credit Commitments under any
Facility of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The commitment fees for a Revolving Credit Facility shall accrue at all
times from the

 

102



--------------------------------------------------------------------------------

Closing Date until the Maturity Date, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date for such Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Delayed Draw Term Commitments Commitment Fee. With respect to the Delayed
Draw Term Commitments, the Borrower shall pay to the Administrative Agent for
the account of each Delayed Draw Term Lender for such Commitments in accordance
with its Pro Rata Share, a commitment fee computed at a rate equal to 1.0% per
annum on the actual daily amount by which the aggregate Delayed Draw Term
Commitments exceed the sum of the Outstanding Amount of Delayed Draw Term Loans;
provided that any commitment fee accrued with respect to any of the Delayed Draw
Term Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; provided, further, that no commitment fee shall
accrue on any of the Delayed Draw Term Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fees for a
Delayed Draw Term Commitment shall accrue at all times from the Closing Date
until the Delayed Draw Term Commitment Expiration Date, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of December
2007 and March, June and September of 2008, and on the Delayed Draw Term
Commitment Expiration Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Delayed Draw Term Commitment Fee
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Delayed Draw Term Commitment Fee Percentage separately for
each period during such quarter that such Delayed Draw Term Commitment Fee
Percentage was in effect.

(c) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid

 

103



--------------------------------------------------------------------------------

than if computed on the basis of a 365-day year) or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive absent manifest error.

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be conclusive absent
manifest error of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents; provided that the failure of the
Administrative Agent

 

104



--------------------------------------------------------------------------------

or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to payments in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time on
the dates specified herein. If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m. in the case of payments in Dollars or (ii) after the
Applicable Time in the case of payments in an Alternative Currency shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower has notified the Administrative Agent, prior to the date
on which any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to such Lender
or L/C Issuer. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then such Lender or L/C Issuer shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or L/C Issuer in Same Day
Funds, together with interest thereon in respect of each day from the date on
which such amount was made available by the Administrative Agent to such Lender
or L/C Issuer to the date on which such amount is repaid to the Administrative
Agent in Same Day Funds at the applicable Overnight Rate from time to time in
effect.

 

105



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive absent
manifest error of the correct amount thereof.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such

 

106



--------------------------------------------------------------------------------

participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.10) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive absent manifest error of the
participations purchased under this Section 2.13) of participations purchased
under this Section 2.13 and will in each case notify the Lenders following any
such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section 2.13 shall from and after such purchase have the right
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice (the “Incremental Loan Notice”) to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (I) one or more additional tranches of term loans (the “Incremental Term
Loans”), (II) one or more increases in the amount of the Dollar Revolving Credit
Commitments (each such increase, a “Dollar Revolving Commitment Increase”) or
(III) one or more increases in the amount of the Alternative Currency Revolving
Credit Commitments (each such increase, an “Alternative Currency Revolving
Commitment Increase” and, together with any Dollar Revolving Commitment
Increase, a “Revolving Commitment Increase” and, together with the Incremental
Term Loans, the “Incremental Increase”); provided that, (i) upon the
effectiveness of any Incremental Amendment referred to below, no Default shall
have occurred and be continuing and (ii) at the time when any such Incremental
Term Loan is made (and after giving effect thereto), no Default shall have
occurred and be continuing. Each tranche of Incremental Term Loans and each
Revolving Commitment Increase shall be in an aggregate principal amount that is
not less than a Dollar Amount of $25,000,000 (provided that such amount may be
less than a Dollar Amount of $25,000,000 if such amount represents all remaining
availability under the limit set forth in Section 2.14(b)).

(b) Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Term Loans and the Revolving Commitment Increases shall not exceed
$2,000,000,000 less the aggregate amount of secured Indebtedness incurred under
Section 7.03(r) (the “Incremental Availability”).

 

107



--------------------------------------------------------------------------------

(c) Each Incremental Loan Notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases and shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Increase shall be effective, which shall be a date not less than ten
Business Days after the date on which such notice is delivered to the
Administrative Agent.

(d) Incremental Term Loans may be made, and Revolving Commitment Increases may
be provided, by any existing Lender (it being understood that no existing Term
Lender will have an obligation to make a portion of any Incremental Term Loan
and no existing Revolving Credit Lender will have an obligation to provide a
portion of any Revolving Commitment Increase), in each case on terms permitted
in this Section 2.14 and otherwise on terms reasonably acceptable to the
Administrative Agent) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”); provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Company, the Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.

(e) The effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Term Loan, the borrowing under) any Incremental Amendment shall be
subject to (A) the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment), and such other conditions as the parties
thereto shall agree. The Borrower shall use the proceeds of the Incremental Term
Loans and Revolving Commitment Increases for any purpose not prohibited by this
Agreement.

(f) Upon each increase in (A) the Dollar Revolving Credit Commitments pursuant
to this Section 2.14, (x) each Revolving Credit Lender immediately prior to such

 

108



--------------------------------------------------------------------------------

increase shall automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Dollar Revolving Commitment Increase
(each a “Dollar Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender shall automatically
and without further act be deemed to have assumed, a portion of such Dollar
Revolving Credit Lender’s participations hereunder in outstanding Dollar Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Dollars Letters of Credit
and (ii) participations hereunder in Swing Line Loans held by each Dollar
Revolving Credit Lender (including each such Dollar Revolving Commitment
Increase Lender) shall equal the percentage of the aggregate Dollar Revolving
Credit Commitments of all Dollar Revolving Credit Lenders represented by such
Dollar Revolving Credit Lender’s Revolving Credit Commitment and (y) if, on the
date of such increase, there are any Dollar Revolving Credit Loans outstanding,
such Dollar Revolving Credit Loans shall on or prior to the effectiveness of
such Dollar Revolving Commitment Increase be prepaid from the proceeds of
additional Dollar Revolving Credit Loans made hereunder (reflecting such
increase in Dollar Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Dollar Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.05 and
(B) the Alternative Currency Revolving Credit Commitments under an Alternative
Currency Revolving Credit Facility of a given currency pursuant to this
Section 2.14, (x) each Alternative Currency Revolving Credit Lender holding
Alternative Currency Revolving Credit Commitments under such Alternative
Currency Revolving Credit Facility of such currency immediately prior to such
increase shall automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Alternative Currency Revolving
Commitment Increase of such currency (each an “Alternative Currency Revolving
Commitment Increase Lender” and, together with each Dollar Revolving Commitment
Increase Lender, the “Revolving Commitment Increase Lenders”) in respect of such
increase, and each such Alternative Currency Revolving Commitment Increase
Lender holding Alternative Currency Revolving Credit Commitments under such
Alternative Currency Revolving Credit Facility of such currency shall
automatically and without further act be deemed to have assumed, a portion of
such Alternative Currency Revolving Credit Lender’s participations hereunder in
outstanding Alternative Currency Letters of Credit of such currency such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Alternative Currency Letters of Credit under such Alternative
Currency Revolving Credit Facility of such currency held by each Alternative
Currency Revolving Credit Lender holding Alternative Currency Revolving Credit
Commitments under such Alternative Currency Revolving Credit Facility of such
currency (including each such Alternative Currency Revolving Commitment Increase
Lender) shall equal the percentage of the aggregate Alternative Currency
Revolving Credit Commitments under such Alternative Currency Revolving Credit
Facility of such currency of all Alternative Currency Revolving Credit Lenders
holding Alternative Currency Revolving Credit Commitments under such Alternative
Currency Revolving Credit Facility of such currency represented by such
Alternative Currency Revolving Credit Lender’s Revolving Credit Commitment under
such Alternative Currency Revolving Credit Facility of such currency and (y) if,
on the date of such

 

109



--------------------------------------------------------------------------------

increase, there are any Alternative Currency Revolving Credit Loans under such
Alternative Currency Revolving Credit Facility of such currency outstanding,
such Alternative Currency Revolving Credit Loans holding Alternative Currency
Revolving Credit Commitments under such Alternative Currency Revolving Credit
Facility of such currency shall on or prior to the effectiveness of such
Alternative Currency Revolving Commitment Increase be prepaid from the proceeds
of additional Alternative Currency Revolving Credit Loans made hereunder
(reflecting such increase in Alternative Currency Revolving Credit Commitments),
which prepayment shall be accompanied by accrued interest on the Alternative
Currency Revolving Credit Loans under such Alternative Currency Revolving Credit
Facility of such currency being prepaid and any costs incurred by any Lender in
accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(g) With respect to the terms of any Incremental Term Loans, (i) the applicable
Maturity Date of each Series of Incremental Term Loans shall be no earlier than
the Maturity Date applicable to the Initial Term Loans and shall be treated
substantially the same as the Term Loans (in each case, including with respect
to mandatory prepayment and other payment rights); provided that the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent that such differences (other than interest
rates and amortization schedule) are reasonably acceptable to the Administrative
Agent, (ii) the rate of interest and the amortization schedule applicable to any
Incremental Term Loans shall be determined by the Borrower and the applicable
Lenders and/or Additional Lenders and shall be set forth in each applicable
Incremental Amendment; provided that the weighted average life to maturity of
all Incremental Term Loans shall be no shorter than the weighted average life to
maturity of the Initial Term Loans and (iii) the Incremental Term Loans shall
rank pari passu in right of payment and of security with the Revolving Credit
Loans and the Initial Term Loans. The terms and provisions of Revolving Loans
and Revolving Credit Commitments made following any Revolving Commitment
Increase shall be identical to the Revolving Credit Loans and the Revolving
Credit Commitments made on the Closing Date; provided that (a) the Borrower may
request that Eurocurrency Rate Loans be made and/or Alternative Currency Letters
of Credit be issued under any Alternative Currency Revolving Credit Commitment
in a lawful currency other than Dollars that is readily available and freely
transferable and convertible into Dollars, (b) the Interest Rate in respect of
any Alternative Currency Revolving Credit Commitment shall be established by the
applicable Lenders and/or Additional Lenders. In the case of any such request
with respect to the making of Eurocurrency Rate Loans under any Alternative
Currency Revolving Credit Commitment, such request shall be subject to the
approval of the Administrative Agent and the Alternative Currency Revolving
Credit Lenders providing such Alternative Currency Revolving Commitment
Increase; and in the case of any such request with respect to the issuance of
Alternative Currency Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and each Alternative Currency L/C Issuer
providing such Alternative Currency Revolving Commitment Increase and (c) the
Administrative Agent may agree with the Borrower and such Alternative Currency
Revolving Credit Lender to additional modifications and amendments to this
Agreement necessary in the reasonable judgment of the Administrative Agent to
give effect to the foregoing clauses (a) and (b) of this proviso.

 

110



--------------------------------------------------------------------------------

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law, any and all payments by the Borrower (the term
Borrower under Article III being deemed to include any Subsidiary for the
account of which a Letter of Credit is issued) or any Guarantor to or for the
account of any Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by its net income (including branch
profits) imposed by reason of any connection between it and any jurisdiction
other than by executing or entering into any Loan Document, receiving payments
thereunder or having been a party to, performed its obligations under, or
enforced, any Loan Documents, (ii) franchise (and similar) taxes imposed on it
in lieu of net income taxes, (iii) any U.S. federal withholding taxes imposed in
respect of an Assignee or a Participant (pursuant to an assignment or a
participation under Section 10.07) on the date on which it becomes an Assignee
or a Participant to the extent that such tax is in excess of the tax that would
have been applicable had such assigning Lender not assigned its interest or such
selling Lender not sold a participation arising under any Loan Document (unless
such assignment is at the express written request of the Borrower) and (iv) any
U.S. federal withholding taxes imposed as a result of the failure of any Agent
or Lender to comply with either the provisions of Section 3.01(b) and (c) (in
the case of any Foreign Lender, as defined below) or the provisions of
Section 3.01(d) (in the case of any U.S. Lender, as defined below) (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto being hereinafter referred to
as “Taxes”). If the Borrower, a Guarantor or the Administrative Agent is
required to deduct any Taxes or Other Taxes (as defined below) from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) the sum payable by the Borrower or such Guarantor shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01(a)), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower, such Guarantor or the
Administrative Agent shall make such deductions, (iii) the Borrower, such
Guarantor or the Administrative Agent shall timely pay the full amount deducted
to the relevant taxing authority, and (iv) within thirty days after the date of
such payment by the Borrower or such Guarantor (or,

 

111



--------------------------------------------------------------------------------

if receipts or evidence are not available within thirty days, as soon as
practicable thereafter, having provided such Agent or Lender with written notice
of such delay), the Borrower or such Guarantor shall furnish to such Agent or
Lender (as the case may be) the original or a facsimile copy of a receipt
evidencing payment thereof to the extent that such a receipt has been made
available to the Borrower or such Guarantor (or, if such receipt is unavailable,
other documentation reasonably satisfactory to such Agent or Lender evidencing
such payment to such taxing authority). If the Borrower or a Guarantor fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence that has been made available to the Borrower or
such Guarantor, where such failure is reasonably expected to have a Material
Adverse Effect, the Borrower or such Guarantor shall indemnify such Agent and
such Lender for any incremental Taxes that may become payable by such Agent or
such Lender arising out of such failure.

(b) To the extent that it is legally able to do so, each Agent or Lender
(including an Assignee to which a Lender assigns its interest in accordance with
Section 10.07 and any Participant to which a Lender sells its interest or a
portion thereof in accordance with Section 10.07(e)) that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each a
“Foreign Lender”) agrees to complete and deliver to the Borrower and the
Administrative Agent prior to the date on which the first payment is due
hereunder, an accurate, complete and original signed copy of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN certifying
that it is entitled to benefits under an income tax treaty to which the United
States is a party that reduces the rate of withholding tax on payments of
interest to zero; (ii) Internal Revenue Service Form W-8ECI certifying that the
income receivable pursuant to any Loan Document is effectively connected with
the conduct of a trade or business in the United States; or (iii) in the case of
a Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or Section 881(c) of the Code, if the Foreign Lender is not
(A) a bank described in Section 881(c)(3)(A) of the Code, (B) a 10-percent
shareholder described in Section 871(h)(3)(B) of the Code, or (C) a controlled
foreign corporation related to the Borrower within the meaning of Section 864(d)
of the Code, a certificate to that effect in substantially the form attached
hereto as Exhibit I and an Internal Revenue Service Form W-8BEN, certifying that
the Foreign Lender is not a United States person. In addition, to the extent
that a Foreign Lender is not acting for its own account (e.g., where the Foreign
Lender is a partnership or participating Lender with respect to a typical
participation), and to the extent that it is legally able to do so, such Foreign
Lender agrees to complete and deliver to the Borrower and the Administrative
Agent an accurate, complete and original signed copy of Internal Revenue Service
Form W-8IMY (along with the forms, certificates and/or information required with
respect to each beneficial owner).

(c) Thereafter and from time to time, each such Foreign Lender shall, to the
extent that it is legally entitled to do so, (i) promptly submit to the Borrower
and the Administrative Agent such additional duly completed and signed copies of
one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available to secure an exemption from or
reduction in the rate of U.S. federal withholding tax (A) on or before the date

 

112



--------------------------------------------------------------------------------

on which any such form, certificate or other evidence expires or becomes
obsolete, (B) after the occurrence of a change in the Foreign Lender’s
circumstances requiring a change in the most recent form, certificate or
evidence previously delivered by it to the Borrower and the Administrative
Agent, and (C) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (ii) promptly notify the Borrower and
the Administrative Agent of any change in the Foreign Lender’s circumstances
which would modify or render invalid any claimed exemption or reduction.

(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(3) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent an accurate, complete and
original signed Internal Revenue Service Form W-9 or successor form certifying
that such Agent or Lender is not subject to United States backup withholding tax
(i) on or prior to the Closing Date (or on or prior to the date on which it
becomes a party to this Agreement), (ii) on or before the date on which such
form expires or becomes obsolete, (iii) after the occurrence of a change in the
Agent’s or Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender is
subject to U.S. federal withholding tax at a rate in excess of zero percent at
the time when such Lender or such Agent first becomes a party to this Agreement,
such U.S. federal withholding tax (including additions to tax, penalties and
interest imposed with respect to such U.S. federal withholding tax) shall be
considered excluded from Taxes and no additional amounts shall be required to be
paid in respect thereof under Section 3.01(a) with respect to such Lender or
such Agent (except, with respect to a Foreign Lender that is an Assignee or a
Participant, to the extent that the respective assigning Lender or
participation-selling Lender was entitled to additional amounts pursuant to this
Section 3.01). Further, the Borrower shall not be required pursuant to this
Section 3.01 to pay any additional amount to, or to indemnify, any Lender or
Agent, as the case may be, to the extent that such Lender or such Agent becomes
subject to Taxes subsequent to the Closing Date (or, if later, the date on which
such Lender or Agent becomes a party to this Agreement) solely as a result of a
change in the place of organization or place of doing business of such Lender or
Agent or a change in the Lending Office of such Lender (other than at the
written request of the Borrower to change such Lending Office).

(f) The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including additions to tax, penalties and interest related thereto) excluding,
in each case, such amounts that result from an Assignment and Assumption, grant
of a Participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested or required in writing by
the Borrower (all such non-excluded taxes described in this Section 3.01(f)
being hereinafter referred to as “Other Taxes”).

 

113



--------------------------------------------------------------------------------

(g) If any Taxes or Other Taxes are directly asserted against any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and
the Borrower will promptly pay such additional amounts so that each of such
Agent and such Lender receives an amount equal to the sum that it would have
received had no such Taxes or Other Taxes been asserted whether or not such
Taxes or other Taxes were correctly or legally imposed or asserted. Payments
under this Section 3.01(g) shall be made within forty-five days after the date
on which the Borrower receives written demand for payment from such Agent or
Lender.

(h) If any Lender or Agent determines, in its sole discretion, that such Lender
or Agent has received and retained a refund which, in the good faith judgment of
such Lender or Agent, is attributable to any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01 (an “Applicable Tax Refund”), it shall reimburse
the Borrower for such amount (net of all out-of-pocket expenses of such Lender
or Agent, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender or
Agent determines in its sole discretion to be the proportion of the refund as
will leave it, after such reimbursement, in no better or worse position (taking
into account expenses or any taxes imposed on the refund) than it would have
been in if the payment pursuant to this Section 3.01 had not been required;
provided that the Borrower, upon the request of the Lender or Agent, as the case
may be, agrees promptly to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender or Agent in the event that such party is required to
repay such refund to the relevant taxing authority. Each Lender and the Agent
shall use its reasonable best efforts to claim any Applicable Tax Refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or make available its tax returns or any other information that it deems
confidential or require any Lender to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remission or
repayments to which it may be entitled.

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender, it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to mitigate the effect of any such event, including
by designating another Lending Office for any Loan or Letter of Credit affected
by such event and by completing and delivering or filing any tax related forms
which would reduce or eliminate any amount of Taxes or Other Taxes required to
be deducted or withheld or paid by the Borrower; provided that such efforts are
made at the Borrower’s expense and on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no economic,
legal or regulatory disadvantage, and provided, further, that nothing in this
Section 3.01(i) shall affect or postpone any of the Obligations of the Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (f).

 

114



--------------------------------------------------------------------------------

(j) The Borrower and Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue any affected Eurocurrency Rate Loans or to convert Base Rate
Loans to such Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans that have not yet been incurred shall be deemed
rescinded by the Borrower, and upon demand from such Lender (with a copy to the
Administrative Agent), the Borrower shall prepay or, if applicable and such
Loans are denominated in Dollars, convert all then outstanding affected
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Administrative Agent
determines that by reason of any changes affecting the applicable interbank
eurodollar market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the date hereof, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain any affected
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

115



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes covered by Section 3.01, or which would
have been so covered but for an exclusion included therein, (ii) the imposition
of, or any change in the rate of, any taxes payable by such Lender,
(iii) reserve requirements contemplated by Section 3.04(c) and (iv) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost) does not represent the
cost to such Lender of complying with the requirements of any applicable Law in
relation to its making, funding or maintaining of Eurocurrency Rate Loans, then
from time to time reasonably promptly after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06; it being agreed that
such Lender’s calculations of such costs shall, absent clearly demonstrable
error, be final and conclusive), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. At any time when any Eurocurrency Rate Loan is affected by the
circumstances described in this Section 3.04(a), the Borrower may either (i) if
the affected Eurocurrency Rate Loan is then being made pursuant to a Borrowing,
cancel such Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date on which the Borrower
receives any such demand from such Lender or (ii) if the affected Eurocurrency
Rate Loan is then outstanding and is denominated in Dollars, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert such Eurocurrency Rate Loan into a Base Rate Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has or would have the effect of reducing the rate of return on the
capital or assets of such Lender or its parent or Affiliate as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after its receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each

 

116



--------------------------------------------------------------------------------

Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable reasonably promptly after receipt by the Borrower of written demand
therefor (with a copy to the Administrative Agent).

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 3.04(d) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan not set forth in Article III, Section 4.02 or in Article
VIII) to prepay, borrow, continue or convert any Eurocurrency Rate Loan on the
date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

 

117



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty days prior to the date
on which such Lender has knowledge (or should have had knowledge)of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten Business Days’ prior written notice to the Administrative
Agent and such Lender, replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower, in the case of clauses (i) and
(iii) only) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided, further, that in
the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible

 

118



--------------------------------------------------------------------------------

Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents. No such replacement shall be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof). Pursuant to such Assignment and Assumption, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such assignment
and assumption and (C) upon such payment (regardless of whether such replaced
Lender has executed an Assignment and Assumption or delivered its Notes to the
Borrower or the Administrative Agent), the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time when it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

119



--------------------------------------------------------------------------------

ARTICLE IV

Conditions to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Arrangers:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) originals (including any replacement of originals) of certificates, if any,
representing the Pledged Equity referred to therein accompanied by originals
(including any replacement of originals) of undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank;

(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

(iv) (w) a Closing Date and Solvency Certificate of the Loan Parties, dated the
Closing Date, substantially in the form of Exhibit J, (x) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date, (y) the Organization
Documents of each Loan Party, certified as of a recent date prior to the Closing
Date by the appropriate governmental official to the extent applicable and (z) a

 

120



--------------------------------------------------------------------------------

good standing certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Closing Date;

(v) an opinion from Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties substantially in the form of Exhibit H-1, an opinion from Kutak
Rock LLP, Arkansas Counsel to the Loan Parties substantially in the form of
Exhibit H-2, an opinion from Richards, Layton & Finger, P.A., Delaware counsel
to the Loan Parties substantially in the form of Exhibit H-3, an opinion from
Kutak Rock LLP, Nebraska Counsel to the Loan Parties substantially in the form
of Exhibit H-4, an opinion from Lane Powell PC, Washington Counsel to the Loan
Parties substantially in the form of Exhibit H-5 and an opinion from Akin Gump
Strauss Hauer & Feld LLP, FCC regulatory counsel to the Loan Parties
substantially in the form of Exhibit H-6;

(vi) evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Administrative Agent shall have requested to be so
named;

(vii) certified copies of (A) the Merger Agreement and schedules thereto, duly
executed by the parties thereto, (B) the Sponsor Management Agreement and
(C) the Debt Tender Documents, in each case, together with all material
agreements, instruments and other documents delivered in connection therewith as
the Administrative Agent shall reasonably request, each including certification
by a Responsible Officer that such documents are in full force and effect as of
the Closing Date and that the conditions specified in clause (c) below have been
satisfied; and

(viii) copies of a recent bankruptcy, Lien, tax, litigation and judgment search
in each jurisdiction reasonably requested by the Administrative Agent with
respect to the Loan Parties.

(b) All Transaction Expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash.

(c) Prior to or substantially simultaneously with the initial Credit Extension
on the Closing Date, (i) the Equity Contribution shall have been consummated and
(ii) the Merger shall be consummated in accordance with the terms of the Merger
Agreement (without giving effect to any consents, modifications, amendments or
express waivers thereto (including, without limitation, the definition of
“Company Material Adverse Effect” therein) that are materially adverse to the
Lenders without the consent of the Arrangers, such consent not to be
unreasonably withheld or delayed).

 

121



--------------------------------------------------------------------------------

(d) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Borrower shall have received at least $7,700,000,000 in
gross cash proceeds from the issuance of any Senior Cash-Pay Notes, the issuance
of any Senior Toggle Notes and/or the incurrence of any Senior Interim Loans, in
each case minus any related Transaction Expenses from the issuance of any such
Senior Cash-Pay Notes and/or the issuance of any such Senior Toggle Notes and/or
the incurrence of any such Senior Interim Loans.

(e) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Company shall have taken all other necessary actions
such that, after giving effect to the Transaction, (i) the Company, the Borrower
and the Restricted Subsidiaries shall have outstanding no Indebtedness or
preferred Equity Interests other than (A) the Loans and L/C Obligations, (B) any
Senior Cash-Pay Notes, any Senior Toggle Notes and any Senior Interim Loans and
(C) Indebtedness permitted by Section 7.03(b) or Section 7.03(z), (ii) the
Borrower shall have outstanding no Equity Interests (or securities convertible
into or exchangeable for Equity Interests or rights or options to acquire Equity
Interests) other than common stock owned by the Company and (iii) the Company
shall have outstanding no Equity Interests (or securities convertible into or
exchangeable for Equity Interests or rights or options to acquire Equity
Interests) other than (x) common stock owned by the Parent and (y) other Equity
Interests on terms and conditions, and pursuant to documentation, reasonably
satisfactory to the Arrangers to the extent material to the interests of the
Lenders.

(f) The Arrangers shall be reasonably satisfied that there shall be no competing
issues of debt securities or commercial bank or other credit facilities of
Parent, the Company or any of their respective Subsidiaries being offered,
placed or arranged (other than the Senior Cash-Pay Notes, the Senior Toggle
Notes, the Senior Interim Loans, any commercial paper rollover, any
replacements, extensions and renewals of existing debt that matures prior to the
Closing Date and any other debt of the Company and its Subsidiaries permitted to
be incurred pursuant to the Merger Agreement) if such debt securities or
commercial bank or other credit facilities would have, in the reasonable
judgment of the Arrangers, a detrimental effect upon the primary syndication of
the Facilities.

(g) The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(h) The Arrangers shall have received the Pro Forma Financial Statements.

(i) The Arrangers shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least five business days prior to the Closing Date in order to allow the
Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

122



--------------------------------------------------------------------------------

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (except, in the case of the
initial Credit Extensions on the Closing Date, solely the representations and
warranties contained in Sections 5.03, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.11,
5.14, 5.15 and 5.18 and in any other Loan Document) shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(b) Except in the case of the initial Credit Extensions on the Closing Date, no
Default shall exist, or would result from such proposed Credit Extension or from
the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Each of the Company and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization (to the extent that such
concept exists in such jurisdiction), (b) has all corporate or other
organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent that such concept exists in such

 

123



--------------------------------------------------------------------------------

jurisdiction) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all applicable Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transaction will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under any Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries except
with respect to any breach, contravention or violation (but not creation of
Liens) to the extent that such breach, contravention or violation could not
reasonably be expected to have a Material Adverse Effect or (c) subject to
Section 10.24 hereof, violate any applicable material Law or violate any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject.

SECTION 5.03. Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, (iii) the approvals, consents, exemptions,
authorizations, actions, notices and filings that may be required by
Section 10.24 hereof, if any, and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Company
and its

 

124



--------------------------------------------------------------------------------

Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from audit, normal year-end audit adjustments and the absence of
footnotes.

(ii) The unaudited pro forma consolidated balance sheet of the Company and its
Subsidiaries as at September 30, 2007 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Company and its Subsidiaries for the periods set forth therein
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Company to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Company and its Subsidiaries
as at September 30, 2007 and their estimated results of operations for the
period covered thereby.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries for each fiscal year ending
after the Closing Date until the fiscal year ending December 31, 2012, copies of
which have been furnished to the Administrative Agent prior to the Closing Date,
and all Projections delivered pursuant to Section 6.01 have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time made, it being understood that
projections as to future events are not to be viewed as facts and actual results
may vary materially from such forecasts.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company or the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company, the Borrower or any Restricted Subsidiary
that could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Company or its Subsidiaries pending or, to the
knowledge of the Company or the Borrower, threatened; (b) hours worked by and
payment made based on hours worked to employees of each of the Company or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters; and (c) all payments
due from any of the Company or its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

 

125



--------------------------------------------------------------------------------

SECTION 5.08. Ownership of Property; Liens. (a) Each Loan Party and each of its
Subsidiaries has good and marketable title to, or valid leasehold interests in
(or, in the case of real property only, easements or other limited property
interests in), all material property necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than as permitted by Section 7.01) and except
where the failure to have such good title or other interest could not reasonably
be expected to have a Material Adverse Effect and (b) no Mortgage encumbers any
Real Estate that is located in an area that has been identified by the Secretary
of Housing and Urban Development as an area having special flood hazards within
the meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained.

SECTION 5.09. Environmental Matters.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party and each of its Subsidiaries and all Real Estate are
in compliance with all Environmental Laws in all jurisdictions in which each
Loan Party and each of its Subsidiaries, as the case may be, is currently doing
business or in which such Real Estate is situated (including having obtained all
Environmental Permits); (ii) none of the Loan Parties or any of their respective
Subsidiaries is subject to any pending, or to the knowledge of the Company or
the Borrower, threatened Environmental Claim or any other Environmental
Liability; (iii) no Loan Party and no Subsidiary of any Loan Party is conducting
or financing or is required to conduct or finance any investigation, removal,
remedial or other corrective action in response to the actual or alleged
presence, release or threatened release of any Hazardous Material pursuant to
any Environmental Law at any location; and (iv) no underground storage tank or
related piping, or any impoundment or other disposal area containing Hazardous
Materials is located at, on or under any currently or formerly owned or leased
Real Estate.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at, on, under or
from any currently or formerly owned or leased Real Estate or facility in a
manner that could reasonably be expected to have a Material Adverse Effect.

SECTION 5.10. Taxes. Except as could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Company and its
Subsidiaries have timely filed all Federal and state and other tax returns and
reports required to be filed, and have timely paid all Federal and state and
other taxes, assessments, fees and other governmental charges (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets or otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which reasonably adequate reserves have been provided in
accordance with GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other Federal or state Laws.

 

126



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) none of the Company, the Borrower or any of their respective ERISA
Affiliates has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) none of the Company, the
Borrower or any of their respective ERISA Affiliates has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; (iv) the present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by the Company, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan on an accumulated
benefit obligation (ABO) basis; and (v) none of the Company, the Borrower or any
of their respective ERISA Affiliates has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

SECTION 5.12. Subsidiaries. As of the Closing Date, neither the Company nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in each Loan Party
and its Material Subsidiaries have been validly issued and are fully paid and
nonassessable, and all Equity Interests owned by the Company or any other Loan
Party are owned free and clear of all security interests of any person except
(i) those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 7.01. As of the Closing Date, Schedule 5.12
(a) sets forth the name and jurisdiction of each Subsidiary, (b) sets forth the
ownership interest of the Company, the Borrower and each of their respective
Subsidiaries in each Subsidiary thereof, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of the Company, the Borrower nor any other Loan Party is an “investment
company” under the Investment Company Act of 1940.

 

127



--------------------------------------------------------------------------------

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading, it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their respective Restricted Subsidiaries has good and marketable title to, or a
valid license or right to use, all patents, patent rights, trademarks, service
marks, trade names, copyrights, technology, trade secrets, proprietary
information, domain names, software, know-how, database rights, rights of
privacy and publicity, licenses and other intellectual property rights
(collectively, “Intellectual Property”), free and clear of all Liens (other than
Liens permitted by Section 7.01), that are necessary for the operation of its
business as currently conducted and as proposed to be conducted, except where
the failure to have any such rights, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Company or the Borrower, the operation of the respective
businesses of the Company or any of its Subsidiaries as currently conducted does
not infringe upon, misuse, misappropriate or otherwise violate any rights held
by any Person except for such infringements, misuses, misappropriations or
violations, individually or in the aggregate, that could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
Intellectual Property is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations are “Designated
Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any Junior Financing Documentation.

SECTION 5.18. Communications Licenses and Regulatory Matters.

(a) Schedule 5.18(a) accurately and completely lists all material Communications
Licenses. The Borrower, the Company and their respective Subsidiaries have all
licenses, permits, franchises, applications or other authorizations from the FCC
required in connection with the conduct by the Borrower, the Company or any of
their respective Subsidiaries of the businesses as presently conducted, except
where the failure to have any license, permit, franchise, application or other
authorization could not, individually or in the

 

128



--------------------------------------------------------------------------------

aggregate, have a Material Adverse Effect. All Communications Licensees are in
full force and effect and are duly issued in the name of, or validly assigned
to, the Borrower, the Company and their respective Subsidiaries, or the entities
named on said Schedule 5.18(a), except as could not, individually or in the
aggregate, have a Material Adverse Effect.

(b) The Borrower, the Company and each of their respective Subsidiaries are in
compliance with Communications Law, except where such failure to be in
compliance could not, individually or in the aggregate, have a Material Adverse
Effect. Except as set forth on Schedule 5.18(b), neither the Company nor the
Borrower has knowledge of any investigation, notice of apparent liability,
violation, forfeiture or other order or complaint issued by or filed with or
before the FCC, with respect to the Borrower, the Company, or any of the
Subsidiaries (other than proceedings relating to the wireless communications
industry generally). No event has occurred that results in, or after notice or
lapse of time or both would result in, revocation, suspension, adverse
modifications, impairment, restriction or termination of, or order of forfeiture
with respect to, any Communications License, except as could not, individually
or in the aggregate, have a Material Adverse Effect.

(c) The Borrower, the Company and each of their respective Subsidiaries has duly
filed any and all material filings, reports, applications, documents,
instruments and information required to be filed by it under the Communications
Act, and all such filings were when made true, correct and complete in all
material respects.

(d) The Borrower, the Company and each of their respective Subsidiaries has
complied (or will comply when required), in all material respects, with
conditions set forth in the Governmental Approvals from the FCC.

(e) Except as set forth on Schedule 5.18(e), neither the Borrower nor the
Company knows of any reason why any of the Communications Licenses should not be
renewed in the regular course without any materially adverse conditions.

(f) No Governmental Approval is required to be obtained that has not been
obtained, and no filing under Communications Law that has not been made is
necessary, in connection with the Transactions, except as could not,
individually or in the aggregate, have a Material Adverse Effect and except for
(i) any filings after the consummation of the merger to inform Governmental
Authorities that the merger has been consummated, all of which filings will
promptly be made and (ii) ownership reports on FCC Form 602. All such
Governmental Approvals have been duly obtained, taken, given or made, and are in
full force and effect, except as could not, individually or in the aggregate,
have a Material Adverse Effect. No petition for reconsideration, application for
review, or appeal with respect any Governmental Approval has been filed or made.

 

129



--------------------------------------------------------------------------------

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder that is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Company and the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
their respective Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and, in each case, (i) audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, together with, so long
as not contrary to the then current recommendations of the American Institute of
Certified Public Accountants or prohibited by the rules and regulations of the
Public Company Accounting Oversight Board (PCAOB), a certificate of such
accounting firm stating that in the course of its regular audit of the Company
and its consolidated Subsidiaries, such accounting firm has obtained no
knowledge of any Event of Default relating to Section 7.15 that has occurred and
is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
(ii) certified by a Responsible Officer of the Company as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries in accordance with GAAP and (iii) accompanied by a Narrative Report
with regard thereto;

(b) as soon as available, but in any event within forty-five days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended March 31, 2008), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the

 

130



--------------------------------------------------------------------------------

figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
all of which shall be (x) certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries in accordance with GAAP, subject only to changes
resulting from audit, normal year-end adjustments and the absence of footnotes
and (y) accompanied by a Narrative Report with respect thereto;

(c) within ninety days after the end of each fiscal year (beginning with the
fiscal year ending December 31, 2007) of the Company, a reasonably detailed
consolidated budget for the following fiscal year as customarily prepared by
management of the Company for its internal use (including a projected
consolidated balance sheet of the Company and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Company that holds all of the
Equity Interests of the Company or (B) the Company’s or such entity’s Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of clauses (A) and (B), (i) to the extent that such information relates to a
parent of the Company, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Company (or such parent company), on the one hand,
and the information relating to the Company, the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
that such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally-recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

131



--------------------------------------------------------------------------------

Any financial statements required to be delivered pursuant to Section 6.01(b)
prior to the first date of delivery of financial statements pursuant to
Section 6.01(a) following the Closing Date shall not be required to contain all
purchase accounting adjustments relating to the Transactions to the extent that
it is not practicable to include any such adjustments in such financial
statements.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company or the Parent files with the SEC or with any Governmental Authority that
may be substituted therefor (other than amendments to any registration statement
(to the extent that such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any statements or reports
furnished to the holder of (i) any class or series of debt securities of any
Loan Party having an aggregate outstanding principal amount greater than the
Threshold Amount, (ii) any Senior Exchange Notes, any Senior Interim Loans and
any Refinanced Bridge Indebtedness, (iii) any publicly-issued debt, (iv) any
Existing Retained Indebtedness or (v) any Existing Retired Notes, so long as not
otherwise required to be furnished to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to:

(i) Section 6.01(a) and Section 6.01(b), a certificate of a Responsible Officer
of the Borrower (A) to the effect that no Default existed during the period
covered by such financial statements, or if any Default did exist, specifying
the nature and extent thereof, (B) attaching a list of each Subsidiary of the
Company that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such financial statements
or a confirmation that there is no change in such information since the later of
the Closing Date and the date of the last such list, (C) the calculation of
Consolidated Senior Secured Debt to Consolidated EBITDA for the relevant Test
Period, (D) the calculation of Consolidated Total Debt to Consolidated EBITDA
for the relevant Test Period and (E) the amount of any Pro Forma Adjustment not
previously set forth in a certificate delivered pursuant to Section 6.02(e) or
any change in the amount of a Pro Forma Adjustment set forth in any certificate
previously delivered pursuant to Section 6.02(e) and, in either case, in
reasonable detail, the calculations and basis therefor; and

 

132



--------------------------------------------------------------------------------

(ii) Section 6.01(a), a certificate of a Responsible Officer of the Borrower
(A) attaching a report setting forth the information required by Section 3.03(c)
of the Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report, and
(B) setting forth in reasonable detail the Available Amount and the Available
Equity Amount as at the end of the fiscal year to which such financial
statements relate;

(e) not later than any date on which financial statements are delivered with
respect to any Test Period in which a Pro Forma Adjustment is made as a result
of the consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of a Responsible Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request.

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains knowledge
thereof, notify the Administrative Agent:

(a)(i) of the occurrence of any Default and (ii) any litigation or governmental
proceeding pending against the Company, the Borrower or any of their respective
Subsidiaries, including pursuant to any applicable Environmental Laws or in
respect of Intellectual Property, that could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect;

(b) of (i) the occurrence of any noncompliance by any Loan Party or any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (ii) the occurrence of any ERISA Event that, in the case of (i) and
(ii), has resulted or could reasonably be expected to result in a Material
Adverse Effect; and

(c) of any material developments relating to any aspect of the Governmental
Approvals, any filings or challenges by a third party relating to the
Governmental Approvals or any reconsideration of the Governmental Approvals by
the FCC on its own motion or filings related thereto (including any termination,
cancellation, revocation or designation for hearing or modification of the
Governmental Approvals or the existence of facts or circumstances as a result of
which any such termination, cancellation, revocation or designation for hearing
or modification is reasonably likely to occur); and

 

133



--------------------------------------------------------------------------------

(d) of any one or more of the following environmental matters, unless such
environmental matters known to the Company, the Borrower and their respective
Restricted Subsidiaries could not, individually or when aggregated with all
other such environmental matters, be reasonably expected to result in a Material
Adverse Effect:

(i) any pending or threatened Environmental Claim against any Loan Party or any
currently or formerly owned or leased Real Estate or any predecessor in interest
of the Company, the Borrower or any Restricted Subsidiary or any other Person
for which any Loan Party is alleged to be liable by contract or operation of
law;

(ii) any condition or occurrence on any currently or formerly owned or leased
Real Estate that (x) could reasonably be expected to result in noncompliance by
any Loan Party with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Claim against any Loan Party
or any currently or formerly owned or leased Real Estate;

(iii) any condition or occurrence on any currently or formerly owned or leased
Real Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law that would be inconsistent with
the present use or operation of such Real Estate; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release into the environment of any Hazardous Material on, at, under
or from any currently or formerly owned or leased Real Estate.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the relevant Loan
Party has taken and/or proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent that (i) any such tax, assessment, charge or
levy is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same could not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. In the case of the Company, the
Borrower and each of their respective Restricted Subsidiaries that is a Material
Subsidiary, (a) preserve, renew and maintain in full force and effect its legal
existence under the Laws of the

 

134



--------------------------------------------------------------------------------

jurisdiction of its organization and (b) take all reasonable action to maintain
all corporate rights and privileges (including its good standing) except, in the
case of (a) or (b), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or pursuant to a transaction
permitted by Article VII. The foregoing shall not restrict in any way any
conversion of a corporation, a limited liability company or another entity to a
different legal form, including, without limitation, the conversion of the
Borrower to a Delaware limited liability company at any time following the
Closing.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its properties and equipment material to the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted and consistent with past
practice.

SECTION 6.07. Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in a Similar
Business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in a Similar Business) as are customarily carried under similar circumstances by
such other Persons and to furnish the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried; provided that, notwithstanding the foregoing, in no
event shall the Company, the Borrower or any Restricted Subsidiary be required
to obtain or maintain insurance that is more restrictive than its normal course
of practice.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in accordance with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company, the Borrower or any of the Restricted Subsidiaries, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, (a) only the Administrative Agent, whether on its own or
in conjunction with the

 

135



--------------------------------------------------------------------------------

Required Lenders, may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10, (b) the Administrative Agent shall not exercise
such rights more than two times in any calendar year and (c) only one such visit
shall be at the Borrower’s expense; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) or any representative of any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary), the designation in accordance with
Section 6.14 of any existing direct or indirect wholly owned Material Domestic
Subsidiary as a Restricted Subsidiary (other than a direct Subsidiary of the
Company) or any Domestic Subsidiary becoming a wholly owned Material Domestic
Subsidiary:

(i) within sixty days after such formation, acquisition or designation or such
longer period as the Administrative Agent may agree to in its reasonable
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the
Administrative Agent;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent Mortgages with respect to any Material
Real Property, Security Agreement Supplements, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to Mortgages, the documents listed in Section 6.13(b)), as reasonably requested
by and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

136



--------------------------------------------------------------------------------

(C) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Administrative Agent;

(D) take and cause such Material Domestic Subsidiary and each direct or indirect
parent company of such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the recording of Mortgages, the filing of financing statements
under the Uniform Commercial Code and the delivery of stock and membership
interest certificates to the extent certificated (other than the stock of any
such Subsidiary that is directly owned by the Company)) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in equity or at law),

(ii) within forty-five days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree to in its
reasonable discretion), deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel to the Loan Parties, reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request; provided that, notwithstanding the foregoing, any such
opinion shall not be required to be delivered prior to the expiration of the
sixty-day period specified in clause (i) above or, if earlier, the date on which
the requirements specified in sub-paragraphs (A) through (D) of clause (i) above
have been satisfied, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports; and

 

137



--------------------------------------------------------------------------------

(b)(i) the Borrower and the Company will cause their respective Restricted
Subsidiaries to obtain the security interests and Guarantees set forth on
Schedule 1.01A on or prior to the dates corresponding to such security interests
and Guarantees set forth on Schedule 1.01A; and

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than the Company, and such Material Real
Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the Administrative Agent and the Company or the Borrower, as applicable,
promptly thereafter shall cause such Material Real Property to be subjected to a
Lien to the extent required by the Collateral and Guarantee Requirement and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b).

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document:

(a) Promptly upon reasonable request by the Administrative Agent, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Loan Documents. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by the assets by which the Obligations are intended to be secured.

(b) In the case of any Material Real Property, provide the Administrative Agent
with fully executed and notarized Mortgages that have been duly executed,
acknowledged and delivered by the record owner of such property, and are in form
suitable for filing or

 

138



--------------------------------------------------------------------------------

recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties, encumbering each
Material Real Property (the “Mortgaged Property”), with respect to such owned
real property within sixty (60) days (or such longer period as the
Administrative Agent may agree to in its sole discretion) after the Closing Date
and/or the acquisition of, or, if requested by the Administrative Agent, entry
into, or renewal of, a ground lease in respect of, such real property in each
case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent available in each applicable jurisdiction
(the “Mortgage Policies”), with endorsements and in amounts not less than the
fair market value of each of the real properties covered thereby, in form and
substance reasonably acceptable to the Administrative Agent for each Mortgaged
Property, issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, dated as of the date of recordation of
the Mortgage for such Mortgaged Property, insuring the Mortgages to be valid
subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Liens permitted by Section 7.01, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents), such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request, and evidence
satisfactory to the Administrative Agent that all expenses and premiums of the
title company and all other sums required in connection with the issuance of the
Mortgage Policies have been paid or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iii) opinions of local counsel (which counsel shall be reasonably satisfactory
to the Administrative Agent) to the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) flood certifications and evidence of flood insurance if such property is
located in an area designated by the Federal Emergency Management

 

139



--------------------------------------------------------------------------------

Agency as having special flood or mud slide hazards and is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the FRB, in form and
substance reasonably satisfactory to Administrative Agent; and

(v) final “as-built” ALTA surveys for each Mortgaged Property completed in
accordance with the Minimum Standard Detail requirements for ALTA/ACSM Land
Title Surveys jointly established and adopted by ALTA and ACSM in 2005, with
additional Title A survey requirements as reasonably requested by the
Administrative Agent, certified to Administrative Agent and the title insurance
company insuring the Lien of each such Mortgage; and such other documents as the
Administrative Agent may reasonably request and which are customarily delivered
in connection with security interests in Real Estate and evidence that all other
actions that the Administrative Agent may reasonably deem necessary or desirable
in order to create valid and subsisting Liens on the property described in the
Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the Company
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or designate any Unrestricted Subsidiary as a Restricted Subsidiary;
provided that (i) immediately before and after such designation, no Default
shall have occurred and be continuing, (ii) other than for purposes of
designating a Restricted Subsidiary as an Unrestricted Subsidiary that is a
Securitization Subsidiary in connection with the establishment of a Qualified
Securitization Financing, immediately after giving effect to such designation,
the Company and the Borrower shall be in compliance with the covenant set forth
in Section 7.15 (calculated on a Pro Forma Basis) (and, as a condition precedent
to the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate notifying the Administrative Agent and also
setting forth in reasonable detail the calculations demonstrating compliance
with the covenant set forth in Section 7.15 (calculated on a Pro Forma Basis) in
this clause (ii)) and (iii) no Subsidiary may be designated or continue to
constitute an Unrestricted Subsidiary if, after such designation or during the
time such Subsidiary is so designated, it would be or remain a “Restricted
Subsidiary” (or such similar term) for the purpose of the Senior Exchange Notes,
the Senior Interim Loans, the Refinanced Bridge Indebtedness or any other Junior
Financing or any other Indebtedness of any Loan Party. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the net book
value of the Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

SECTION 6.15. Communications License Subsidiaries. The Borrower and the Company
agree to (a) use commercially reasonable efforts to cause each Communications
License acquired after the date hereof by the Borrower, the Company or a
Restricted Subsidiary (including any Communications License acquired in the FCC
700 MHz Auction, but excluding any Communications License acquired directly or
indirectly in connection with an acquisition of

 

140



--------------------------------------------------------------------------------

a Person, business, line of business or other assets) that is used or to be used
in connection with the operation of the business of the Company, the Borrower or
any Restricted Subsidiary to be held in a License Subsidiary or, (b) if the
Borrower and the Company are unable to cause such Communications Licenses to be
held in the manner described in clause (a) after using such
commercially-reasonable efforts, to use commercially reasonable efforts to cause
such Communications Licenses to be held by a Loan Party that is a Subsidiary of
the Borrower (or a Person that becomes a Loan Party that is a Subsidiary of the
Borrower); provided that the foregoing obligations shall not apply (x) to the
extent that holding such Communications Licenses in a License Subsidiary or in
any Subsidiary of the Borrower (A) is prohibited by any applicable Law,
(B) would require the consent or authorization of any Governmental Authority
that is not already being obtained or (C) would result in additional costs,
other than immaterial administrative or legal costs in connection with any
transfers required to effect the foregoing provisions, or any adverse tax or
accounting consequences resulting therefrom, each as reasonably determined by
the Borrower or (y) if Borrower and the Administrative Agent shall otherwise
agree.

SECTION 6.16. Repurchase and Redemption of Existing Retired Notes. The Borrower
shall, and shall cause ALLTEL Ohio Limited Partnership to, (a) purchase each
series of Existing Retired Notes pursuant to the Debt Offers (as defined in the
Merger Agreement) contemplated in the Merger Agreement to the extent that such
Existing Retired Notes are validly tendered and not withdrawn in such Debt
Offers and (b) to the extent permitted under the respective indentures governing
such Existing Retired Notes (as amended and supplemented to the date hereof),
deliver a notice of redemption for any Existing Retired Notes not so tendered
(or other similar document, if applicable) on or promptly following the Closing
Date (but in any event not later than five Business Days following the Closing
Date) and set aside funds sufficient to redeem such Existing Retired Notes to be
so redeemed in accordance with the applicable indenture.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), the Borrower shall not, and the Company and the Borrower shall
not permit any of their respective Restricted Subsidiaries to, directly or
indirectly (and, solely with respect to Sections 7.11, 7.13, 7.14, and 7.15, the
Company shall not):

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens created pursuant to any Loan Document;

 

141



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof; provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b)) shall only be
permitted in reliance on this clause (b) to the extent that such Lien is listed
on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty days or that are being contested in good faith
and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business, so long as, in each case, such Liens
arise in the ordinary course of business;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary and their respective Subsidiaries, taken as a
whole, and any exception on the title policies issued in connection with the
Mortgaged Property;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
days after completion of the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness,

 

142



--------------------------------------------------------------------------------

replacements thereof and additions and accessions to such property and the
proceeds and the products thereof and customary security deposits and (C) with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets (except for additions and accessions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to such Capitalized Leases; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender and (ii) Liens on assets of Restricted
Subsidiaries that are not Loan Parties securing Indebtedness of such Restricted
Subsidiaries are permitted pursuant to Section 7.03(m);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower, any Restricted Subsidiary and their respective
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and that are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(o) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent that such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary incurred pursuant to Section 7.03(b), Section 7.03(g),
Section 7.03(m) or Section 7.03(u);

(o) Liens in favor of the Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes

 

143



--------------------------------------------------------------------------------

a Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or such Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(v) [Reserved];

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower, any Restricted Subsidiary or any of their respective
Subsidiaries are located;

 

144



--------------------------------------------------------------------------------

(x) Liens arising from precautionary financing statement or similar filings
under the Uniform Commercial Code;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens granted by any Securitization Subsidiary on any Securitization Assets
or accounts into which collections or proceeds of Securitization Assets are
deposited, in each case arising in connection with a Qualified Securitization
Financing;

(aa) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Restricted Subsidiary and their respective Subsidiaries, taken
as a whole;

(bb) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(cc) Liens, including Liens on the Collateral that rank pari passu with or are
subordinated to the Obligations, securing Indebtedness permitted under
Section 7.03(r);

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i), (p) and (cc) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03(e), and (B) proceeds
and products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(ee) [Reserved];

(ff) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $500,000,000 determined
as of the date of incurrence; provided that at the time when such Indebtedness
is incurred and to the extent that such Liens are contemplated to be on assets
that are Collateral, the holders of such Indebtedness shall have entered into
intercreditor arrangements reasonably satisfactory to the Administrative Agent
providing that such Liens shall rank junior to any Lien securing obligations.

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or any Restricted Subsidiary in assets that were
Cash Equivalents;

 

145



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of the Company (or
any direct or indirect parent thereof), the Borrower and any Restricted
Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of the Company (or
any direct or indirect parent thereof; provided that, to the extent that such
loans or advances are made in cash, the amount of such loans and advances used
to acquire such Equity Interests shall be contributed to the Borrower in cash)
and (iii) for purposes not described in the foregoing clauses (i) and (ii), in
an aggregate principal amount outstanding under this clause (iii) not to exceed
$20,000,000;

(c) Investments consisting of licensing or contribution of Intellectual Property
with other Persons, in the ordinary course of business;

(d) Investments (i) by any Loan Party in any other Loan Party (other than the
Company), (ii) by any Non-Loan Party in any other Non-Loan Party that is a
Restricted Subsidiary, (iii) subject to Section 7.13, by any Non-Loan Party in a
Loan Party (other than the Company), and (iv) by any Loan Party in any
Restricted Subsidiary that is a Non-Loan Party; provided that (A) any such
Investments made pursuant to this clause (iv) in the form of intercompany loans
shall be evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Administrative Agent for the benefit of the Lenders (it
being understood and agreed that any Investments permitted under this clause
(iv) that are not so evidenced as of the Closing Date are not required to be so
evidenced and pledged until the date that is ninety days after the Closing Date)
and (B) the aggregate amount of Investments made pursuant to this clause (iv),
when aggregated with all Investments made pursuant to Section 7.02(j)(B) and the
amount of any deemed Investment made in accordance with the proviso in
Section 7.05(j), shall not exceed at any time outstanding the sum of
(x) $500,000,000, (y) to the extent that the Senior Secured Leverage Ratio Test
is met after giving effect to the making of such Investments, the Available
Amount at such time and (z) the Available Equity Amount and (C) all such
Investments in the form of Indebtedness of any Loan Party owed to any Non-Loan
Party shall be subject to subordination terms that are no less favorable to the
Lenders and the Agents than those set forth in Section 5.03(b) of the Security
Agreement;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Indebtedness (but only to the extent that such
Indebtedness was permitted without reference to this Section 7.02), fundamental
changes and Restricted Payments permitted under Sections 7.03 (other than
7.03(d)), 7.04 and 7.06, respectively;

 

146



--------------------------------------------------------------------------------

(g) Investments (i) existing on the date hereof or made pursuant to legally
binding written contracts in existence on the date hereof or (ii) contemplated
on the date hereof and, in each case, set forth on Schedule 7.02(g) and any
modification, replacement, renewal, reinvestment or extension of any of the
foregoing; provided that the amount of any Investment permitted pursuant to this
Section 7.02(g) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Subsidiary of the Borrower
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made in Persons that do not become Loan
Parties, when aggregated with all Investments made pursuant to Sections
7.02(d)(iv) and the amount of any deemed Investments made in accordance with the
proviso in Section 7.05(j), shall not exceed at any time outstanding the sum of
(x) $500,000,000, (y) to the extent that the Senior Secured Leverage Ratio Test
is met after giving effect to the making of such Investments, the Available
Amount at such time and (z) the Available Equity Amount;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

 

147



--------------------------------------------------------------------------------

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio for the Test Period immediately preceding
such purchase or other acquisition is less than or equal to 8.00 to 1.00
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(E) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five Business Days after the date on which any such
purchase or other acquisition is consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this clause (j) have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;

(k) the Transaction;

(l) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) loans and advances to the Company (or any direct or indirect parent thereof)
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to the Company (or such direct or indirect
parent) in accordance with Section 7.06(f) or (g);

(o) additional Investments that do not exceed in the aggregate at any time
outstanding the sum of (x) $1,250,000,000, (y) to the extent that the Senior
Secured Leverage Ratio Test is met after giving effect to the making of such
Investments, the Available Amount at such time and (z) the Available Equity
Amount. The foregoing amount may be increased, to the extent not otherwise
included in the determination of the Available Equity Amount or the Available
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any Investment pursuant to this clause (o) (which amount referred to in this
sentence shall not exceed the amount of such Investment valued at the fair
market value of such Investment at the time such Investment was made);

 

148



--------------------------------------------------------------------------------

(p) Investments in joint ventures (regardless of the legal form) and
Unrestricted Subsidiaries not to exceed in the aggregate at any one time
outstanding $500,000,000;

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Company (or of any direct or indirect parent
thereof);

(s) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(t) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(v) [Reserved];

(w) [Reserved];

(x) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as customary equity contribution, and
(ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

(y) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent that such Investments are financed with the proceeds received by such
Restricted Subsidiary from a prior or substantially simultaneous Investment made
pursuant to clauses (o) or (p) of this Section 7.02; and

 

149



--------------------------------------------------------------------------------

(z) to the extent deemed to constitute an Investment, the direct purchase from
the FCC of licenses and rights (but not the Investment in any Person) made in
connection with the FCC 700 MHz Auction.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness; provided that the Borrower and any Restricted Subsidiary may incur
Indebtedness if (x) immediately before and after such incurrence, no Default
shall have occurred and be continuing and (y) the Total Leverage Ratio
(calculated after giving Pro Forma Effect to the incurrence of such Indebtedness
and the application of the proceeds therefrom) would not be greater than the
lesser of (1) 8.00 to 1.00 and (2) the Total Leverage Ratio as of the Closing
Date; provided that such Total Leverage Ratio shall be reduced to 7.50:1.00
after the end of the eighteenth month following the Closing Date to the extent
that the Total Leverage Ratio as of the Closing Date exceeded 7.50:1.00 (in each
case calculated on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness and the application of the proceeds therefrom); provided,
further, that Restricted Subsidiaries that are Non-Loan Parties may not incur
Indebtedness pursuant to the foregoing exception, when aggregated with the
principal of all Indebtedness of Restricted Subsidiaries that are Non-Loan
Parties incurred pursuant to Sections 7.03(c), 7.03(g) and 7.03(m), in an
aggregate amount in excess of $900,000,000 at any time outstanding. The
limitations set forth in the immediately preceding sentence shall not apply to
any of the following items:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) (i) Indebtedness existing on the date hereof (other than any Indebtedness in
respect of the Existing Retired Notes); provided that any Indebtedness that is
in excess of (x) $5,000,000 individually or (y) $10,000,000 in the aggregate
(when taken together with all other Indebtedness outstanding in reliance on this
clause (b) that is not set forth on Schedule 7.03(b)) shall only be permitted
under this clause (b) to the extent that such Indebtedness is set forth on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) intercompany
Indebtedness outstanding on the date hereof; provided that all such Indebtedness
of any Loan Party owed to any Non-Loan Party shall be subject to subordination
terms that are no less favorable to the Lenders and the Agents than those set
forth in Section 5.03(b) of the Security Agreement;

(c) Guarantees by the Company, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder (except that a Restricted Subsidiary that is not a Loan
Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 7.03);
provided that (A) no Guarantee by any Restricted Subsidiary of any Junior
Financing shall be permitted unless such Restricted Subsidiary shall have also
provided a Guarantee of the Obligations substantially on the terms set forth in
the Guaranty and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guaranty of the
Obligations on terms that are no less favorable to the Lenders as

 

150



--------------------------------------------------------------------------------

those contained in the subordination of such Indebtedness; provided that all
such Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject
to the subordination terms that are no less favorable to the Lender and the
Agents than those set forth in Section 5.03(b) of the Security Agreement;
provided, further, that Restricted Subsidiaries that are Non-Loan Parties may
not incur Indebtedness pursuant to the foregoing exception, when aggregated with
the principal of all Indebtedness of Restricted Subsidiaries that are Non-Loan
Parties incurred pursuant to Section 7.03(g), Section 7.03(m) and the first
paragraph of Section 7.03, in excess of $900,000,000 at any time outstanding;

(d) Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or a Restricted Subsidiary to the extent constituting an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
owed to any Non-Loan Party shall be subject to subordination terms that are no
less favorable to the Lenders and the Agents than those set forth in
Section 5.03(b) of the Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower or any Restricted Subsidiary incurred to finance the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy days after the applicable acquisition,
construction, repair, replacement or improvement, (ii) Attributable Indebtedness
arising out of sale-leaseback transactions, (iii) Indebtedness arising under
Capitalized Leases other than those in effect on the date hereof or entered into
pursuant to subclauses (i) and (ii) of this clause (e) and, in each case, any
Permitted Refinancing thereof; provided that the aggregate principal amount of
Indebtedness at any one time outstanding incurred pursuant to this clause
(e) shall not exceed $400,000,000;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition that is secured only by the assets or
business acquired in the applicable Permitted Acquisition (other than the
acquired Equity Interests of any Person directly so acquired) or other assets
not constituting Collateral (and any Permitted Refinancing of the foregoing) and
so long as the aggregate principal amount of such Indebtedness and all
Indebtedness resulting from any Permitted Refinancing thereof at any time
outstanding pursuant to this paragraph (g) does not exceed $400,000,000;
provided that Restricted Subsidiaries that are Non-Loan Parties may not incur
Indebtedness pursuant to the foregoing exception, when aggregated with the
principal of all Indebtedness of Restricted Subsidiaries that are Non-Loan
Parties incurred pursuant to Section 7.03(c), Section 7.03(m) and the first
paragraph of Section 7.03, in excess of $900,000,000 at any time outstanding;

 

151



--------------------------------------------------------------------------------

(h) Indebtedness (x) representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries and their respective Subsidiaries
incurred in the ordinary course of business or (y) consisting of obligations of
the Borrower or any Restricted Subsidiary under deferred compensation or other
similar arrangements incurred by such Person in connection with the Transaction
and Permitted Acquisitions or any other Investment expressly permitted
hereunder;

(i) (x) Indebtedness to current or former officers, directors, consultants and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Company (or any direct or
indirect parent thereof) permitted by Section 7.06 or (y) consisting of
obligations of the Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transaction and Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(j) Indebtedness incurred by the Borrower or any Restricted Subsidiary in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(k) [Reserved];

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business;

(m) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $750,000,000; provided that Restricted Subsidiaries that are Non-Loan
Parties may not incur Indebtedness pursuant to the foregoing exception, when
aggregated with the principal of all Indebtedness of Restricted Subsidiaries
that are Non-Loan Parties incurred pursuant to Section 7.03(c), Section 7.03(g)
and the first paragraph of Section 7.03, in excess of $900,000,000 at any time
outstanding;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business or consistent with

 

152



--------------------------------------------------------------------------------

past practice, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(q) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Company, the Borrower or any of their
respective Subsidiaries (other than another Securitization Subsidiary);

(r) Indebtedness equally and ratably secured by the Collateral that is incurred
by the Borrower or any Restricted Subsidiary that is a Loan Party to finance (or
to fund dividends to the Company to finance) the payment of regularly-scheduled
principal and interest on, any mandatory redemption, repurchase or other
retirement of, any of the Existing Retained Indebtedness (including any fees,
premiums and expenses incurred with respect to any such payment, redemption,
repurchase or retirement) as and when required to be paid; provided in each case
that (A) both immediately prior and after giving effect to such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof, no Default
shall exist or result therefrom, (B) the Senior Secured Leverage Ratio
(calculated after giving Pro Forma Effect to the incurrence of such Indebtedness
and the application of the proceeds therefrom) shall not be greater than 5.25 to
1.00 and (C) such Indebtedness and all Indebtedness resulting from any Permitted
Refinancing thereof shall be subject to a collateral sharing agreement and, if
applicable, intercreditor arrangements that limit the exercise of remedies in
respect of such Indebtedness prior to the Lenders and in each case on terms and
conditions reasonably satisfactory to the Administrative Agent;

(s)(i) Indebtedness and Guarantees in respect of any Senior Facility in an
aggregate principal amount not to exceed $7,700,000,000 plus the PIK Interest
Amount and (ii) any modification, replacement, refinancing, refunding, renewal
or extension thereof (including Permitted Subordinated Notes, the Senior Term
Loans (as defined in the Senior Interim Loan Credit Agreement) and/or the Senior
Exchange Notes); provided that except to the extent otherwise expressly
permitted hereunder, (A) the principal amount of any Indebtedness modified,
replaced, refinanced, refunded, renewed or extended pursuant to this clause
(ii) does not exceed the principal amount thereof outstanding immediately prior
to such modification, replacement, refinancing, refunding, renewal or extension
except by such amount equal to the unpaid accrued interest and premium thereon
and any PIK Interest Amounts plus other reasonable amounts paid and

 

153



--------------------------------------------------------------------------------

fees and expenses incurred in connection with such modification, replacement,
refinancing, refunding renewal or extension, (B) the direct and contingent
obligor with respect to such Indebtedness is not changed, (C) such Indebtedness
shall have a final maturity date equal to or later than six months after the
latest Maturity Date of any Credit Facility and (D) the terms and conditions
(including, if applicable, as to collateral, if any, but excluding as to
interest rate and prepayment premium) of any such modified, replaced,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Lenders than the terms and conditions of
this Agreement; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days (or
such shorter period as may be agreed to by the Administrative Agent) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
unless the Administrative Agent notifies the Borrower within such
five-Business-Day period (or such shorter period) that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) (such modified, replaced, refinanced, refunded, renewed or extended
Indebtedness, “Refinanced Bridge Indebtedness”);

(t) Indebtedness incurred by the Borrower or any Restricted Subsidiary that is a
Loan Party to finance (or to fund dividends to the Company to finance) regularly
scheduled principal and interest on, any mandatory redemption, repurchase or
other retirement of, any of the Existing Retained Indebtedness (including any
fees, premiums and expenses incurred with respect to any such payment,
redemption, repurchase or retirement); provided in each case that such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof is unsecured;

(u) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 2.5% of Foreign Subsidiary Total
Assets;

(v) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(w) Indebtedness incurred in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in the ordinary course of business and not in
connection with the borrowing of money or Swap Contracts;

(x) Indebtedness in respect of (i) Permitted Subordinated Notes to the extent
the Net Cash Proceeds therefrom are immediately after the receipt thereof,
offered to prepay the Term Loans in accordance with Section 2.05(b)(iii) and
(ii) any Permitted Refinancing of the foregoing;

 

154



--------------------------------------------------------------------------------

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above; and

(z) Existing Retired Notes in an aggregate principal amount not to exceed
$33,794,000 that, with respect to each series thereof, shall cease to remain
outstanding no later than the date that is five Business Days after the
completion of the redemption or other similar period applicable to such series
of Existing Retired Notes following the delivery of each such notice of
redemption (or other similar document, if applicable) delivered in accordance
with Section 6.16, unless the Borrower or ALLTEL Ohio Limited Partnership, as
applicable, shall have deposited with the applicable trustee for each series of
Existing Retired Notes an amount sufficient to redeem, repurchase or otherwise
retire any portion of Existing Retired Notes that remains outstanding after the
expiration of such five-Business-Day period.

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date on which such Indebtedness
was incurred, in the case of term debt, or first committed, in the case of
revolving credit debt; provided that if such Indebtedness is incurred to extend,
replace, refund, refinance, renew or defease other Indebtedness denominated in a
foreign currency, and such extension, replacement, refunding, refinancing,
renewal or defeasance would cause the applicable Dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b) through (z) (other than clauses (r),
(s) and (t)) above, the Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred on such date in reliance only on the exception in clause (a) of
Section 7.03 and (ii) all Indebtedness outstanding under the Senior Exchange
Notes, the Senior Interim Loans and any Refinanced Bridge Indebtedness will be
deemed to have been incurred on such date in reliance only on the exception of
clause (s) of Section 7.03.

 

155



--------------------------------------------------------------------------------

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge or consolidate with the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) no Default exists or would result
therefrom, (y) the Borrower shall be the continuing or surviving Person,
(z) such merger or consolidation does not result in the Borrower ceasing to be
formed under the Laws of the United States, any state thereof or the District of
Columbia;

(b) (i) any Restricted Subsidiary that is a Non-Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is a Non-Loan
Party or a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and the Restricted
Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment or giving rise to the incurrence of Indebtedness,
such Investment must be a permitted Investment in or such Indebtedness must be
Indebtedness of a Restricted Subsidiary which is a Non-Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d) so long as (x) no Default exists or would result therefrom and (y) after
giving effect to such transaction, the Company and the Borrower shall be in
compliance, on a Pro Forma Basis, with the covenant set forth in Section 7.15,
the Borrower may merge with any other Person; provided that (i) the Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not the Borrower (any such
Person, the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (D) each Loan Party (other than the Borrower), unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor

 

156



--------------------------------------------------------------------------------

of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any Person other than the Borrower
(i) in order to effect an Investment permitted pursuant to Section 7.02 or
(ii) for any other purpose; provided that (A) the continuing or surviving Person
shall be a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the applicable requirements of
Section 6.11; and (B) in the case of subclause (ii) only, (1) if the merger or
consolidation involves a Guarantor and such Guarantor is not the surviving
Person, the surviving Restricted Subsidiary shall expressly assume all the
obligations of such Guarantor under this Agreement and the other Loan Documents
to which the Guarantor is a party pursuant to a supplement hereto or thereto in
form reasonably satisfactory to the Administrative Agent and (2) the Senior
Secured Leverage Ratio for the Test Period immediately preceding such merger or
consolidation is less than or equal to 5.25 to 1.00 (calculated on a Pro Forma
Basis);

(f) the Merger may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and any Restricted Subsidiary (including, failure to pursue or allowing
any registrations or any applications for registration of any Intellectual
Property to lapse or go abandoned in the ordinary course of business);

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business;

(c) Dispositions of property (including like-kind exchanges) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise;

 

157



--------------------------------------------------------------------------------

(d) Dispositions of property (i) to the Borrower or a Restricted Subsidiary;
provided in each case that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of property pursuant to sale-leaseback transactions; provided
that the Fair Market Value of all property so Disposed of in reliance on this
clause (f) (taken together with the aggregate Fair Market Value of all property
Disposed of pursuant to Section 7.05(k)) shall not exceed either (i) 2.5% of
Total Assets per year or (ii) 10.0% of Total Assets in the aggregate, in each
case determined at the time of Disposition;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, non-exclusive licenses or non-exclusive sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Permitted Asset Swap; provided that (i) the assets held by non-Loan Parties,
to the extent received in exchange for assets of Loan Parties pursuant to a
Permitted Asset Swap, shall be deemed an Investment for purposes of Section 7.02
and shall not exceed at any time outstanding $500,000,000 (when aggregated with
all Investments made pursuant to Sections 7.02(d) (iv) and 7.02(j)(B)) and
(ii) the portion of the consideration received in exchange for the disposed
asset in the form of Cash Equivalents shall constitute proceeds of a Disposition
subject to Section 2.05 and that portion of such Disposition related to such
Cash Equivalents shall be treated as a Disposition subject to either
Section 7.05(k) or Section 7.05(r);

(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (k) (taken together with the aggregate Fair Market Value
of all property Disposed of pursuant to Section 7.05(f) and Section 7.05(r))
shall not exceed 10.0% of Total Assets in the aggregate; and (iii) with

 

158



--------------------------------------------------------------------------------

respect to any Disposition pursuant to this Section 7.05(k) for a purchase price
in excess of $50,000,000, the Borrower or a Restricted Subsidiary shall receive
not less than 75% of such consideration in the form of Cash Equivalents (in each
case, free and clear of all Liens at the time received, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(l) and clauses (i) and (ii) of Section 7.01(t)); provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms expressly
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by such Restricted
Subsidiary in respect of such Disposition having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
1.0% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time of receipt and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that all Net Cash Proceeds received by the Borrower or
any Restricted Subsidiary from Dispositions made pursuant to this
Section 7.05(l) in excess of $100,000,000 in any calendar year shall be applied
to prepay Term Loans in accordance with Section 2.05(b)(ii)(A) and may not be
reinvested in the business of the Borrower or such Restricted Subsidiaries;

(m) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(o) [Reserved];

(p) the unwinding of any Swap Contract;

(q) any Disposition of Securitization Assets to a Securitization Subsidiary in
connection with a Qualified Securitization Financing; and

 

159



--------------------------------------------------------------------------------

(r) Dispositions to the extent that (i) at the time of such Disposition (other
than any such Disposition made pursuant to a legally binding commitment entered
into at a time when no Default exists), no Default shall exist or would result
from such Disposition, (ii) the aggregate consideration for all such
Dispositions consummated after the Closing Date, when combined with all
Dispositions made pursuant to Section 7.05(f) and Section 7.05(k), does not
exceed 15% of Total Assets (determined at the time of each Disposition),
(iii) the Net Cash Proceeds of any such Disposition are promptly applied to the
prepayment of Term Loans as provided in Section 2.05(b)(ii) without giving
effect to any reinvestment rights set forth in Section 2.05(b)(ii)(B) and
without giving effect to either any decrease in the Disposition Prepayment
Percentage below 100% pursuant to Section 2.05(b)(ii)(A) or the entirety of
Section 2.05(b)(vii)), (iv) with respect to any Disposition pursuant to this
Section 7.05(r) for a purchase price in excess of $50,000,000, the Borrower or a
Restricted Subsidiary shall, subject to the parenthetical immediately preceding
the proviso below, receive not less than 75% of such consideration in the form
of Cash Equivalents, in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a) and Section 7.01(l) (or, to the extent that less
than 75% of such consideration is in the form of Cash Equivalents, the Borrower
shall apply the amount of such difference to the prepayment of Term Loans as
provided in clause (iii) above); provided, however, that for the purposes of
this clause (iv), (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms expressly subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing and (B) any Designated Non-Cash Consideration received by such
Restricted Subsidiary in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (B) that is at that time outstanding, not in
excess of 1.0% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time of receipt and without giving
effect to subsequent changes in value, shall be deemed to be cash;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), Section 7.05(i) and Section 7.05(m) and
except for Dispositions from a Loan Party to another Loan Party), shall be for
no less than the Fair Market Value of such property at the time of such
Disposition. To the extent that any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

 

160



--------------------------------------------------------------------------------

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to any Restricted Subsidiary (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) (i) the Borrower may redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests; provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby or (ii) the Borrower and each
of the Restricted Subsidiaries may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests not otherwise permitted by Section 7.03) of such Person;

(c) Restricted Payments made on the Closing Date, including the Closing
Distribution, to consummate the Transaction;

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04, 7.08(c), 7.08(d), 7.08(e),
7.08(g), 7.08(h) or 7.08(i);

(e) repurchases of Equity Interests in the Company deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(f) the Borrower may pay (or make Restricted Payments to allow any direct or
indirect parent company thereof to pay) for the repurchase, redemption or other
acquisition or retirement for value of Equity Interests of the Company (or of
any such direct or indirect parent of the Company) held by any present or former
employee, director, officer or consultant (or any spouses, former spouses,
executors, successors, administrators, heirs, legatees, estates or immediate
family members) of the Company (or any direct or indirect parent company
thereof) or any of its Subsidiaries, so long as such repurchase, redemption or
other acquisition or retirement is pursuant to, and in accordance with the terms
of, any stock option or stock appreciation rights plan, any management, director
and/or employee benefit, stock ownership or option plan, stock subscription plan
or agreement, employment termination agreement or any employment agreements or
stockholders’ or shareholders’ agreement; provided, however, that the aggregate
amount of payments made under this Section 7.06(f) do not exceed in any calendar
year $50,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $100,000,000 in any calendar year);

 

161



--------------------------------------------------------------------------------

(g) the Borrower may make Restricted Payments to the Company or to any direct or
indirect parent of the Company:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability (including
additions to tax, penalties and interest with respect thereto) to each foreign,
federal, state or local jurisdiction in respect of which a consolidated,
combined, unitary or affiliated return is filed by the Company (or such direct
or indirect parent of the Company) that includes the Borrower or any of its
Subsidiaries, to the extent that such tax liability (including additions to tax,
penalties and interest with respect thereto) does not exceed the lesser of
(A) the taxes that would have been payable by the Borrower, the Restricted
Subsidiaries and/or their respective Subsidiaries, as a stand-alone group and
(B) the actual tax liability (including additions to tax, penalties and interest
with respect thereto) of the Company’s consolidated, combined, unitary or
affiliated group (or, if the Company is not the parent of the actual group, the
taxes that would have been paid by the Company and its Subsidiaries as a
stand-alone group), reduced by any such payments paid or to be paid directly by
the Borrower, the Restricted Subsidiaries or their respective Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the Company’s operating
costs and expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, attributable to
the ownership or operations of the Company’s Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses (including additions to tax, penalties and interest
with respect to the foregoing) required to maintain the Company’s (or any of its
direct or indirect parents’) corporate existence;

(iv) distributions to the Company to facilitate an Investment by the Borrower or
any Restricted Subsidiary that is permitted under Section 7.02; provided that
(A) such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) the Borrower shall, immediately following the
closing thereof, (1) cause all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or any Restricted Subsidiary,
(2) cause the merger (to the extent permitted in Section 7.04) of the Person
formed or acquired into the Borrower or any Restricted Subsidiary and (3) comply
with Section 6.11 and Section 6.13 to the extent applicable;

 

162



--------------------------------------------------------------------------------

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent of the Company to pay) costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement;

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of the Company or any direct or
indirect parent of the Company to the extent that such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries;

(vii) the proceeds of which shall be used to pay regularly-scheduled principal
and interest on, or any mandatory redemption, repurchase or other retirement of,
any of the Existing Retained Indebtedness, it being understood that Restricted
Payments may be made to the Company with the proceeds of (A) Incremental Term
Loans and (B) the proceeds of Indebtedness permitted under Section 7.03(r) and
Section 7.03(t), in each case to finance the redemption, repurchase or other
retirement of the Existing Retained Indebtedness; and

(viii) the proceeds of which are used to make payments by the Company required
to be made under the Tax Sharing Agreement, dated as of July 17, 2006, by and
among the Company and Windstream Corporation (as successor in interest to Valor
Communications Group, Inc.), as such agreement is in effect on the Closing Date;

(h) the Borrower or any of the Restricted Subsidiaries may (a) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(i) the payment of any dividend or distribution within sixty days after the date
of declaration thereof, if on the date of declaration (i) such payment would
have complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the declaration and payment of dividends on the common stock of the
Company (or any of its direct or indirect parent companies) following the first
public offering of the Company common stock (or the common stock of any of its
direct or indirect parents after the Closing Date), of up to 6.0% per annum of
the net proceeds

 

163



--------------------------------------------------------------------------------

received by or contributed to the Company (or such parent of the Company) in or
from any such public offering (and, in each case, further contributed to or
received by the Borrower), other than public offerings with respect to the
Company’s common stock (or common stock of any of the Company’s direct and
indirect parent companies) registered on Form S–4 or Form S–8;

(k) payments made by the Borrower or any of the Restricted Subsidiaries in
respect of withholding or similar Taxes payable by any of their respective
present or former employees, directors, managers or consultants (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) and any repurchases of their respective
Equity Interests in consideration of such payments including deemed repurchases
in connection with the exercise of stock options;

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
and the Restricted Subsidiaries may make additional Restricted Payments in an
aggregate amount, together with the aggregate amount of prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings made pursuant to Section 7.12(a)(iv), not to exceed the sum of
(x) $500,000,000, (y) to the extent that the Senior Secured Leverage Ratio Test
is met after giving effect to the making of such Restricted Payment, the
Available Amount at such time and (z) the Available Equity Amount; and

(m) beginning on the fifth anniversary of the date of issuance of any Qualified
Holding Company Debt so long as no Default has occurred and is continuing, the
Borrower or a Restricted Subsidiary may pay dividends to the Company so long as
(A) the proceeds thereof are promptly applied to fund cash interest payments or
“AHYDO catch-up” payments on Qualified Holding Company Debt and (B) the Senior
Secured Leverage Ratio for the most recently ended Test Period would not be
greater than 4.75 to 1.00 (calculated on a Pro Forma Basis after giving effect
to the payment of such dividends).

Notwithstanding anything to the contrary contained in Article 7 (including
Section 7.02 and this Section 7.06), the Company and the Borrower shall not, and
shall not permit any of their respective Restricted Subsidiaries to, pay any
cash dividend or make any cash distribution on or in respect of the Company’s
Equity Interests or purchase or otherwise acquire for cash any Equity Interests
of the Company or any direct or indirect parent of the Company, for the purpose
of paying any cash dividend or making any cash distribution to, or acquiring any
Equity Interests of the Company or any direct or indirect parent of the Company
for cash from the Sponsors, or guarantee any Indebtedness of any Affiliate of
the Borrower for the purpose of paying such dividend, making such distribution
or so acquiring such Equity Interests to or from the Sponsors, in each case by
means of utilization of the cumulative dividend and investment credit provided
by the use

 

164



--------------------------------------------------------------------------------

of the Applicable Amount or the exceptions provided by Sections 7.02(n), (o) and
(p), Sections 7.06(l) and (i) and Section 7.12(a), unless at the time and after
giving effect to such payment, the Total Leverage Ratio Test shall be satisfied.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from the Similar Business.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than:

(a) transactions between or among the Company, the Borrower or any Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(b) transactions on terms substantially as favorable to the Borrower or any
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

(c) the Transaction and the payment of fees and expenses related to the
Transaction;

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Company, the Borrower or any of the Restricted Subsidiaries or
any direct or indirect parent of the Company in connection with the Transaction;

(e) the payment of management and monitoring fees to the Sponsors in an
aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Sponsor Management Agreement as in effect on the date
hereof and the payment of any Sponsor Termination Fees not to exceed the amount
set forth in the Sponsor Management Agreement as in effect on the date hereof
and related indemnities and reasonable expenses, it being understood that any
customary payment made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) (including
termination fees) shall be subject to Section 7.08(l);

(f) loans, advances and other transactions between or among the Borrower, any
Subsidiary of the Borrower or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary of the Borrower has invested
(and which Subsidiary or joint venture would not be an Affiliate of the Borrower
but for the Borrower’s or such Subsidiary’s Subsidiary ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent otherwise
permitted under Article 7, including, without limitation transfer of funds in
connection with the Company’s cash management system in the ordinary course of
business;

 

165



--------------------------------------------------------------------------------

(g) employment and severance arrangements between the Company, the Borrower and
the Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to equity incentive plans
and employee benefit plans and arrangements;

(h) payments by the Borrower (and any direct or indirect parent thereof) and the
Restricted Subsidiaries pursuant to the tax sharing agreements among the
Borrower (and any such direct or indirect parent thereof) and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries;

(i) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries;

(j) any agreement, instrument or arrangement as in effect as of the Closing Date
and, to the extent entered into after December 31, 2006 and involving aggregate
amount of consideration in excess of $5,000,000 individually or $25,000,000 in
the aggregate, set forth on Schedule 7.08, or any amendment to the foregoing (so
long as any such amendment is not disadvantageous to the Lenders when taken as a
whole in any material respect as compared to the applicable agreement as in
effect on the Closing Date as reasonably determined in good faith by the
Borrower);

(k) Restricted Payments permitted under Section 7.06;

(l) customary payments by the Borrower and any Restricted Subsidiary to the
Sponsors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities (including in
connection with acquisitions or divestitures) (including termination fees);

(m) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (b) of this Section 7.08;

(n) [Reserved];

(o) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Company to any Permitted Holder or to any director, officer,
employee or consultant of the Borrower, any of its Subsidiaries or any direct or
indirect parent thereof;

 

166



--------------------------------------------------------------------------------

(p) [Reserved];

(q) [Reserved]; and

(r) any Disposition of Securitization Assets or related assets in connection
with any Qualified Securitization Financing.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is a Non-Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations that:

(i) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent that
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv) arise in connection with any Lien permitted by Section 7.01(u) or any
Disposition permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent of any
negative pledge that relates to the property financed by such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing) or is
subject thereto and the proceeds and products of such property,

 

167



--------------------------------------------------------------------------------

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g) or 7.03(r) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in any Senior Exchange Notes
Indenture, any Senior Interim Loan Documents, any Refinanced Bridge Indebtedness
Documentation and any other agreements or instruments related thereto, and

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except upon
written notice to the Administrative Agent, in which case, the Company and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any Permitted Subordinated Notes or any other Indebtedness that is
subordinated to the Obligations expressly

 

168



--------------------------------------------------------------------------------

by its terms (other than Indebtedness among the Company, the Borrower and the
Restricted Subsidiaries) (collectively, “Junior Financing”) or make any payment
in violation of any subordination terms of any Junior Financing Documentation,
except (i) the refinancing thereof with the Net Cash Proceeds of any Permitted
Refinancing, to the extent not required to prepay any Term Loans pursuant to
Section 2.05(b), (ii) the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of the Company or any of the
Company’s direct or indirect parents, (iii) the prepayment of Indebtedness of
the Borrower or any Restricted Subsidiary owed to the Company, the Borrower or a
Restricted Subsidiary, the prepayment of any Permitted Subordinated Notes issued
to the Company, the Borrower or any Restricted Subsidiary or the prepayment of
any other Junior Financing with the proceeds of any other Junior Financing,
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings of the Company prior to their scheduled maturity in
an aggregate amount, together with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(l), not to exceed the sum of (I) $500,000,000,
(II) to the extent that the Senior Secured Leverage Ratio Test is met after
giving effect to the making of such Junior Prepayment, the Available Amount at
such time and (III) the Available Equity Amount; and (v) prepayments and
redemption of Existing Retired Notes in an aggregate principal amount not to
exceed $33,794,000 that, with respect to each series thereof, shall cease to
remain outstanding no later than the date that is five Business Days after the
completion of the redemption or other similar period applicable to such series
of Existing Retired Notes following the delivery of each such notice of
redemption (or other similar document, if applicable) delivered in accordance
with Section 6.16, unless the Borrower or ALLTEL Ohio Limited Partnership, as
applicable, shall have deposited with the applicable trustee for each series of
Existing Retired Notes an amount sufficient to redeem, repurchase or otherwise
retire any portion of Existing Retired Notes that remains outstanding after the
expiration of such five-Business-Day period.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Arrangers.

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries. Neither the
Company nor the Borrower shall permit any of their respective Domestic
Subsidiaries that is a wholly owned Restricted Subsidiary to become a non-wholly
owned Subsidiary, except (i) to the extent that such Restricted Subsidiary
continues to be a Guarantor, (ii) in connection with a Disposition of all or
substantially all of the assets or all of the Equity Interests of such
Restricted Subsidiary permitted by Section 7.05 or (iii) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14.

SECTION 7.14. The Company and the First-Tier Sibling Subsidiaries. (a) The
Company shall not conduct, transact or otherwise engage in any business or
operations other than (i) its ownership of the Equity Interests of the Borrower
and other Subsidiaries, (ii) the maintenance of its legal existence (including
the ability to incur fees, costs and expenses relating to such maintenance),
(iii) the incurrence of the Guarantee and the Existing Retained Indebtedness,
and the performance of its obligations with respect to the Loan Documents, the

 

169



--------------------------------------------------------------------------------

Existing Retained Indebtedness, any Senior Exchange Notes, any Senior Interim
Loans, any Refinanced Bridge Indebtedness, any Permitted Subordinated Notes, any
Qualified Holding Company Debt or the Merger Agreement and the other agreements
contemplated by the Merger Agreement, (iv) any public offering of its common
stock or any other issuance of its Equity Interests or any transaction permitted
under Section 7.04, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of its Subsidiaries and guaranteeing the obligations of its
Subsidiaries, (vi) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Company, the Borrower and
other Subsidiaries, (vii) holding any cash or property received in connection
with Restricted Payments made by the Borrower or any Restricted Subsidiary in
accordance with Section 7.06 pending application thereof by the Company,
(viii) providing indemnification to officers and directors of the Company or any
of its direct or indirect parent companies, (ix) conducting, transacting or
otherwise engaging in any business or operations of the type that it conducts,
transacts or engages in on the Closing Date and (x) business or operations
incidental to each of the foregoing, and (b) the Company shall cause each
First-Tier Sibling Subsidiary (for so long as it shall continue to be a
First-Tier Sibling Subsidiary) and any Restricted Subsidiary of such First-Tier
Sibling Subsidiary not to increase the scope or extent of its respective
operations or assets in any material respect other than in the ordinary course
of business consistent with past practice.

SECTION 7.15. Senior Secured Leverage Ratio. Neither the Company nor the
Borrower shall permit the Senior Secured Leverage Ratio for any Test Period set
forth below to be greater than the ratio set forth below opposite such period:

 

TEST PERIOD ENDING

   RATIO June 30, 2008    6.75 to 1.00 September 30, 2008    6.75 to 1.00
December 31, 2008    6.75 to 1.00 March 31, 2009    6.75 to 1.00 June 30, 2009
   6.75 to 1.00 September 30, 2009    6.50 to 1.00 December 31, 2009    6.50 to
1.00 March 31, 2010    6.50 to 1.00 June 30, 2010    6.50 to 1.00 September 30,
2010    6.25 to 1.00 December 31, 2010    6.25 to 1.00 March 31, 2011    6.25 to
1.00 June 30, 2011    6.25 to 1.00 September 30, 2011    6.00 to 1.00
December 31, 2011    6.00 to 1.00 March 31, 2012    6.00 to 1.00 June 30, 2012
   6.00 to 1.00 September 30, 2012    5.75 to 1.00 any Test Period ending after
September 30, 2012    5.75 to 1.00

 

170



--------------------------------------------------------------------------------

Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the covenant contained in this Section 7.15 prior to the
time that this covenant is otherwise applicable shall be deemed to require that
the Consolidated Secured Debt to Consolidated EBITDA Ratio for the applicable
Test Period not be greater than 6.75 to 1.00.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower or any Guarantor fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a) or 6.05(a) (solely with respect to the Borrower and any Restricted
Subsidiary that is a Material Subsidiary), or Article VII (other than
Section 7.11 and Section 7.14 and, for Persons other than the Borrower,
Section 7.15) or (ii) the Company fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.03(a), 6.05(a), 7.11, 7.14 and 7.15;
or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after receipt by such Loan Party of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. The Company, the Borrower or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period, if any,
whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding

 

171



--------------------------------------------------------------------------------

principal amount (individually or in the aggregate with all other Indebtedness
as to which such a failure shall exist) of not less than the Threshold Amount,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. (i) The Company, the Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
(ii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of any such Person for, or takes charge of, all or
substantially all of the property of any such Person; or (iii) any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed for such Person or for
any substantial part of its property without the application or consent of such
Person and the appointment continues undischarged or unstayed for 60 days; or
(iv) any case, proceeding or action under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and is not controverted within 30 days after the
commencement of the case, proceeding or action, or an order for relief is
entered in any such case, proceeding or action; or (v) any case, proceeding or
action under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and is not dismissed within 60 days after the commencement of the case,
proceeding or action, or an order for relief is entered in any such case,
proceeding or action; or

(g) Judgments. There is entered against any Loan Party or any Specified
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid or covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and

 

172



--------------------------------------------------------------------------------

has not denied or failed to acknowledge coverage thereof) and such judgment or
order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of sixty consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company, the Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company, the Borrower
or any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or (iii) there exists any fact or circumstances that
reasonably could be expected to result in the imposition of a Lien or security
interest under Section 412(n) of the Code or ERISA, and such imposition could
reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file continuation statements under the Uniform Commercial Code
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, or (ii) any of the Equity Interests
held by the Borrower or any First-Tier Sibling Subsidiary that is a Guarantor
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement or any nonconsensual Liens arising
solely by operation of Law; or

 

173



--------------------------------------------------------------------------------

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing with an aggregate principal amount of not less than
the Threshold Amount or (ii) the subordination provisions set forth in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may, and at the request of the Required
Lenders, shall, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of any Event of Default under Section 8.01(f)
with respect to the Company or the Borrower, the Commitments of each Lender and
any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

174



--------------------------------------------------------------------------------

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

 

175



--------------------------------------------------------------------------------

SECTION 8.04. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01(b) in the
event that the Company or the Borrower fails to comply with the requirement of
the covenant set forth in Section 7.15, until the expiration of the tenth day
after the date on which Section 6.01 Financials with respect to the Test Period
in which the covenant set forth in Section 7.15 is being measured are required
to be delivered pursuant to Section 6.01, the Company or any other Person shall
have the right to make a direct or indirect equity investment (other than in the
form of Disqualified Equity Interests) in the Borrower in cash (the “Cure
Right”), and upon receipt by the Borrower of the net cash proceeds pursuant to
the exercise of the Cure Right (including through the capital contribution of
any such net cash proceeds to the Borrower, the “Cure Amount”), the covenant set
forth in Section 7.15 shall be recalculated, giving effect to the pro forma
increase to Consolidated EBITDA for such Test Period in an amount equal to such
Cure Amount; provided that (i) such pro forma adjustment to Consolidated EBITDA
shall be given solely for the purpose of determining the existence of a Default
or Event of Default under the covenant set forth in Section 7.15 with respect to
any Test Period that includes the fiscal quarter for which such Cure Right was
exercised and not for any other purpose under any Credit Document and (ii) no
other adjustment under any other financial definition shall be made as a result
of the exercise of any Cure Right (including no netting of cash constituting any
Cure Amount in the definition of Consolidated Total Debt).

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Company and the Borrower shall then be in compliance with
the requirements of the covenant set forth in Section 7.15 during such Test
Period (including for the purposes of Article IV), the Company and the Borrower
shall be deemed to have satisfied the requirements of such covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable Default or Event of
Default under Section 8.01(b) that had occurred shall be deemed cured for
purposes of this Agreement; provided that (i) in each Test Period there shall be
at least one fiscal quarter for which no Cure Right is exercised and (ii) with
respect to any exercise of the Cure Right, the Cure Amount shall be no greater
than the amount required to cause the Company and the Borrower to be in
compliance with the covenant set forth in Section 7.15.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. The provisions of this Article IX (other than
Section 9.09) are solely for the benefit of the Administrative Agent and the
Lenders, and the

 

176



--------------------------------------------------------------------------------

Borrower shall not have rights as third party beneficiary of any such provision.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein or in any other Loan
Document, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant or any agency or trust
obligations with respect to any Loan Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the Agents
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

 

177



--------------------------------------------------------------------------------

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).

SECTION 9.03. Liability of Agents.

(a) No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct, as determined by the final
non-appealable judgment of a court of competent jurisdiction, in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

(b) Each Lender confirms to the Administrative Agent, each other Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement,
(y) making Loans and other extensions of credit hereunder and under the other
Loan Documents and (z) in taking or not taking actions hereunder and thereunder,
(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Loan Documents is suitable and appropriate for it.

(c) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance

 

178



--------------------------------------------------------------------------------

upon the Administrative Agent, any other Lender or any of their respective
Related Parties, made its own appraisal and investigation of all risks
associated with, and its own credit analysis and decision to enter into, this
Agreement based on such documents and information, as it has deemed appropriate
and (iii) it will, independently and without reliance upon the Administrative
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Loan
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Loan Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document.

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, facsimile, telex or telephone
message, electronic mail message, statement or other document, conversation or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
have first received such advice or concurrence of the Required Lenders as it
deems appropriate or it shall have first been indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Each Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such

 

179



--------------------------------------------------------------------------------

greater number of Lenders as may be expressly required hereby in any instance)
and such request or consent and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided that the Administrative Agent shall not be required to take any
action that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Article IV on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default hereunder, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as is within its authority to take
under this Agreement and otherwise as it shall deem advisable or in the best
interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
expressly acknowledges that no Agent-Related Person has made any representation
or warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender or to the L/C Issuer as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender and the L/C Issuer represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the

 

180



--------------------------------------------------------------------------------

other Loan Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by any Agent herein, such Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent and each other Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so) in accordance with each Lender’s Pro Rata Share (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with each
Lender’s Pro Rata Share in effect immediately prior to such date), and hold
harmless such Agent and each other Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction; provided that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent-Related Person for any purpose shall, in the opinion of such
Agent-Related Person, be insufficient or become impaired, such Agent-Related
Person may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
in no event shall this sentence require any Lender to indemnify any
Agent-Related Person against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent-Related Person against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent-Related Person’s gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

181



--------------------------------------------------------------------------------

SECTION 9.08. Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though such Agent were not
an Agent or an L/C Issuer hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or
its Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them. With
respect to its Loans, each Agent shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not an Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include each Agent in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent, and the term “Administrative Agent”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and (x) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (y) the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor and upon
the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the

 

182



--------------------------------------------------------------------------------

Required Lenders may request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
such successor shall thereupon succeed to and become vested with all the rights,
powers, discretion, privileges, and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 9.09). After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for the benefit
of the retiring Administrative Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.

Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swing Line Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by Citibank N.A., if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer effectively to assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

SECTION 9.10. Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent the
Administrative Agent has not already been reimbursed by the Borrower (solely to
the extent required by this Agreement) and without limiting the obligation of
the Borrower to do so) fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

SECTION 9.11. Trust Indenture Act. In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by any Loan Party, the Lenders agree that any payment or
property received in satisfaction of or in respect of any Obligation of such
Loan Party hereunder or under any other Loan Document by or on behalf of
Citibank, in its capacity as the Administrative Agent for the benefit of any
Lender or

 

183



--------------------------------------------------------------------------------

Secured Party under any Loan Document (other than Citibank or an Affiliate of
Citibank) and which is applied in accordance with the Loan Documents shall be
deemed to be exempt from the requirements of Section 311 of the Trust Indenture
Act pursuant to Section 311(b) of the Trust Indenture Act.

SECTION 9.12. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.13. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other
than contingent

 

184



--------------------------------------------------------------------------------

indemnification obligations not yet accrued and payable) and upon the expiration
or termination of all Letters of Credit, all Cash Management Obligations, all
Secured Hedge Agreements and all other Obligations (including a guarantee that
is contingent in nature), (ii) at the time the property subject to such Lien is
sold or otherwise disposed of (including as part of or in connection with any
other sale or disposition permitted hereunder) to any Person other than another
Loan Party to the extent that such sale or other disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below or (v) as required to effect any sale
or other disposition of Collateral in connection with any exercise of remedies
of the Administrative Agent pursuant to the Collateral Documents;

(b) that any Guarantor shall be automatically released from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of the Company, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the Senior Exchange Notes, the Senior
Interim Loans, the Refinanced Bridge Indebtedness or any Junior Financing; and

(c) if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer of the Borrower) and the Borrower notifies the
Administrative Agent in writing that it wishes such Guarantor to be released
from its obligations under the Guaranty, (i) such Subsidiary shall be
automatically released from its obligations under the Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of the Senior
Exchange Notes, the Senior Interim Loans, the Refinanced Bridge Indebtedness or
any Junior Financing.

Any such release set forth in this Section 9.13 shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than those being
released) upon (or obligations (other than those being released) of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the

 

185



--------------------------------------------------------------------------------

Guaranty pursuant to this Section 9.13. In each case as specified in this
Section 9.13, the Administrative Agent will promptly (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release or subordination of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.13.

SECTION 9.14. Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “joint bookrunner” or “joint lead arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such, but shall be entitled to all benefits
of this Article IX. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

SECTION 9.15. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents

 

186



--------------------------------------------------------------------------------

and necessary to the exercise or performance thereof by such Supplemental
Administrative Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Administrative Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to such Supplemental
Administrative Agent such rights, powers, privileges and duties, the Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by the Administrative Agent. In
case any Supplemental Administrative Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or such applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, modification, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly and adversely affected thereby (it being understood that
a waiver of any condition precedent set forth in Section 4.02 or the waiver of
any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest hereunder without the written consent of each Lender
directly and adversely affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01)

 

187



--------------------------------------------------------------------------------

any fees or other amounts payable hereunder or under any other Loan Document, or
amend or modify any provisions of Section 2.12 (with respect to the ratable
allocation of any payments only), Section 10.06 and Section 10.10 without the
written consent of each Lender directly and adversely affected thereby, it being
understood that any change to the definitions of Total Leverage Ratio or Senior
Secured Leverage Ratio or, in each case, in the component definitions thereof
shall not constitute a reduction in the rate of interest; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Facility Lenders,” “Required Initial Term Loan Lenders”,
“Required Initial Tranche B-1 Term Loan Lenders”, “Required Initial Tranche B-2
Term Loan Lenders”, “Required Initial Tranche B-3 Term Lenders” or “Pro Rata
Share” or any pro rata provision of Section 2.05(b)(v), 2.06(c), 2.13 or 8.03 or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Loan Document to which it is a party (except as permitted
pursuant to Section 7.04), in each case without the written consent of each
Lender affected directly and adversely thereby;

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

(g) amend the definition of Interest Period so as to permit Interest Period
intervals greater than six months without regard to availability to Lenders,
without the written consent of each Lender directly and adversely affected
thereby;

(h) affect the rights or duties of, or any Fees or other amounts payable to, any
Agent under this Agreement or any other Loan Document without the prior written
consent of such Agent;

(i) change the currency in which any Loan is denominated of any Loan without the
written consent of the Lender holding such Loans;

(j) waive any condition set forth in Section 4.02 as to any Credit Extension
under any Revolving Credit Facility without the written consent of the Required
Facility Lenders under such Facility;

(k) (A) decrease the Initial Term Loan Repayment Amount applicable to Initial
Tranche B-1 Term Loans, extend any scheduled Initial Term Loan Repayment Date
applicable to Initial Tranche B-1 Term Loans, except as set forth in
Section 2.05,

 

188



--------------------------------------------------------------------------------

decrease the amount or allocation of any mandatory prepayment to be received by
any Initial Tranche B-1 Term Loan Lender in a manner disproportionately adverse
to the interests of the Initial Tranche B-1 Term Loan Lenders in relation to the
Initial Term Loan Lenders of any other Class of Initial Term Loans, in each case
without the written consent of the Required Initial Tranche B-1 Term Loan
Lenders, (B) decrease the Initial Term Loan Repayment Amount applicable to
Initial Tranche B-2 Term Loans, extend any scheduled Initial Term Loan Repayment
Date applicable to Initial Tranche B-2 Term Loans, except as set forth in
Section 2.05, decrease the amount or allocation of any mandatory prepayment or
any prepayment premium to be received by any Initial Tranche B-2 Term Loan
Lender in a manner disproportionately adverse to the interests of the Initial
Tranche B-2 Term Loan Lenders in relation to the Initial Term Loan Lenders of
any other Class of Initial Term Loans, in each case without the written consent
of the Required Initial Tranche B-2 Term Loan Lenders or (C) decrease the
Initial Term Loan Repayment Amount applicable to Initial Tranche B-3 Term Loans,
extend any scheduled Initial Term Loan Repayment Date applicable to Initial
Tranche B-3 Term Loans, except as set forth in Section 2.05, decrease the amount
or allocation of any mandatory prepayment or any prepayment premium to be
received by any Initial Tranche B-3 Term Loan Lender in a manner
disproportionately adverse to the interests of the Initial Tranche B-3 Term Loan
Lenders in relation to the Initial Term Loan Lenders of any other Class of
Initial Term Loans, in each case without the written consent of the Required
Initial Tranche B-3 Term Loan Lenders; or

(l) decrease the amount or allocation of any mandatory prepayment to be received
by any Initial Term Loan Lender without the written consent of the Required
Initial Term Loan Lenders;

(m) amend any provision in Section 2.05(a)(i)(y) (or any related definition) or
the last sentence of Section 2.05(b)(ii) in any manner adverse to the Initial
Tranche B-3 Term Loan Lenders without the written consent of each Initial
Tranche B-3 Term Loan Lender; or

(n) amend any provision in Section 2.05(a)(i)(z) in any manner adverse to the
Initial Tranche B-2 Term Loan Lenders without the written consent of each
Initial Tranche B-2 Term Loan Lender;

and provided, further, that (i) no amendment, modification, waiver or consent
shall, unless in writing and signed by each L/C Issuer in addition to the
Lenders required above, affect the rights or duties of a L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, modification, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, modification, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan

 

189



--------------------------------------------------------------------------------

Document; (iv) Section 10.07(i) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the consent of Required Facility Lenders shall be required
with respect to any amendment that by its terms adversely affects the rights of
Lenders under such Facility in respect of payments hereunder in a manner
different from such amendment that affects other Facilities. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders).

In the case of any waiver, the Borrower, the applicable Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default waived
shall be deemed to be cured and not continuing, it being understood that no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and such
other definitions related to such new Loans and Commitments.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with
replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate with respect to such Replacement Term Loans (or similar interest
rate spread applicable to such Replacement Term Loans) shall not be higher than
the Applicable Rate for such Refinanced Term Loans (or similar interest rate
spread applicable to such Refinanced Term Loans) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Term Loans) and (d) all other terms applicable to
such Replacement Term Loans shall be

 

190



--------------------------------------------------------------------------------

substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties from time to time;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender from time to
time.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) the actual receipt by the relevant party hereto
and (ii) (A) if delivered by hand or by courier, when signed for by or on behalf
of the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan

 

191



--------------------------------------------------------------------------------

Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agent, each Documentation Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution and delivery of, and any amendment,
supplement or modifications to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the Attorney Costs of (v) Latham & Watkins LLP, (w) one firm
of local counsel in each appropriate jurisdiction, (x) one firm of regulatory
counsel, (y) in the case of an actual or perceived conflict of interest, where
the Administrative Agent has informed the Borrower of such conflict, such other
counsel, after receipt of consent of the Borrower (such consent not to be
unreasonably withheld or delayed) and (z) any other firm retained with
Borrower’s consent (such consent not to be unreasonably withheld or delayed),
and including any and all recording and filing fees and (b) to pay or reimburse
the Administrative Agent for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding (including any
proceeding under any Debtor Relief Law) and including all Attorney Costs of any
counsel to the Administrative Agent). The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid promptly
following receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

 

192



--------------------------------------------------------------------------------

SECTION 10.05. Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Administrative Agent, each Lender (including each L/C Issuer),
each Documentation Agent, the Syndication Agent, the Arrangers and their
respective Affiliates, directors, officers, partners, employees, agents,
trustees or advisors (each, an “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated hereby or thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any violation of, noncompliance with or liability under, any Environmental
Law (other than by an Indemnitee or any of its Related Parties (other than
trustees and advisors)), any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower, any Subsidiary of the Borrower or any other Loan Party, or any
Environmental Liability arising out of the activities or operations of the
Borrower, any Subsidiary of the Borrower or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction, of such Indemnitee or of any affiliate,
director, officer, partner, employee or agent of such Indemnitee, (y) a material
breach of any obligations under any Loan Document by such Indemnitee or of any
affiliate, director, officer, partner, employee or agent of such Indemnitee, as
determined by the final non-appealable judgment of a court of competent
jurisdiction, and (z) any proceeding that does not involve an act or omission of
the Borrower or any of its Affiliates and that is brought by and to the extent
that it involves a claim of an Indemnitee against any other Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks, SyndTrak or other
similar information transmission systems in connection with this Agreement, nor
shall any Indemnitee or any Loan Party have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement, any
other Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated hereby or thereby or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such

 

193



--------------------------------------------------------------------------------

investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten Business Days after written demand therefor. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date on which such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of the Loan Parties may, except as permitted
by Section 7.04, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with
Section 10.07(b), (ii) by way of participation in accordance with the provisions
of Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Sections 10.07(g) and 10.07(j) or (iv) to an SPC
in accordance with the provisions of Section 10.07(i) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) constituting an
Eligible Assignee all or a portion of its rights and obligations under this
Agreement (including all or a portion of its

 

194



--------------------------------------------------------------------------------

Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Borrower shall have the right to
withhold its consent if, in order for such assignment to comply with applicable
Law, the Borrower would be required to obtain the consent of, or make a filing
or registration with, a Governmental Authority) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) solely in the case of any assignment under any Revolving Credit Facility
under which such Person is an L/C Issuer, each Principal L/C Issuer at the time
of such assignment; provided that no consent of any Principal L/C Issuer shall
be required for an assignment to an Agent or any Affiliate thereof; and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date on which the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than (x) a Dollar Amount of $5,000,000 (in the case of the Revolving Credit
Facilities) or (y) $1,000,000 (in the case of any Term Loan), in either case
unless each of the Borrower and the Administrative Agent otherwise consents;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

 

195



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Sections 3.01(b) and (c) or Section 3.01(d),
as applicable.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to the acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Lender (with
respect to any entry relating to such Lender’s Loans or Commitments) or the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender

 

196



--------------------------------------------------------------------------------

shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (provided that
such Participant agrees to be subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(d), as applicable), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.10 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (such consent not to be unreasonably withheld or delayed).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Record Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would

 

197



--------------------------------------------------------------------------------

otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(x) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable (all liability for which shall
remain with the Granting Lender), and (y) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it shall not institute against,
or join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any state thereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its interests
in any Loans to the Granting Lender or to any financial institutions approved by
the Borrower and the Administrative Agent providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC. This
Section 10.07(i) may not be amended without the prior written consent of each
SPC. Notwithstanding anything to the contrary in this Agreement, (i) no SPC
shall be entitled to any greater rights under Sections 3.01, 3.02, 3.04 and 3.05
than its Granting Lender would have been entitled to absent the use of such SPC
and (ii) each SPC agrees to be subject to the requirements of Section 3.01,
3.02, 3.04 and 3.05 as though it were a Lender and has acquired its interest by
assignment pursuant to clause (b) of this Section 10.07.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

198



--------------------------------------------------------------------------------

(k) To the extent that the L/C Issuer or the Swing Line Lender is not the same
party as the Administrative Agent (in which case resignation and succession
shall be governed by Section 9.09), then notwithstanding anything to the
contrary contained herein, any L/C Issuer or the Swing Line Lender may, upon
thirty (30) days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer or the Swing Line Lender, respectively; provided that on or prior to the
expiration of such 30-day period with respect to such resignation, the relevant
L/C Issuer or the Swing Line Lender shall have identified, in consultation with
the Borrower, a successor L/C Issuer or Swing Line Lender willing to accept its
appointment as successor L/C Issuer or Swing Line Lender, as applicable. In the
event of any such resignation of an L/C Issuer or the Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer or Swing Line Lender hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be. If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders (which for
purposes of this 10.08 shall include any L/C Issuer and any Swing Line Lender)
agrees to maintain the confidentiality of the Information in accordance with its
customary procedures for handling confidential information of this nature and,
in the case of a Lender that is a bank, in accordance with safe and sound
banking practices, except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ respective directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made shall be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement to be
bound by provisions substantially the same as those of this Section 10.08 (or as
may otherwise be reasonably acceptable to the Borrower), (x) to any pledgee
referred to in Section 10.07(g), Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) any actual or prospective direct or
indirect contractual counterparties to any swap or derivative transactions to be
entered into in connection with or relating to the Obligations or to the
Borrower and its obligations; (f) with the written consent of the Borrower;
(g) to the extent that such Information (x) becomes publicly available other
than as a result of a breach by such Agent or Lender of this Section 10.08 or
(y) becomes available to any Agent, any Lender or any of the persons specified
in subparagraph (a) of this section from a source that is not, to such person’s
knowledge, in breach of confidentiality obligations with respect to such

 

199



--------------------------------------------------------------------------------

information; (h) to any Governmental Authority, examiner or self-regulatory
authority (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); (j) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for any securitization by any Lender or any of its
Affiliates or their respective successors and assigns and who agrees to treat
such information as confidential; or (k) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder or any litigation or proceeding to which any
Agent, any Lender or any of the persons specified in subparagraph (a) of this
section may be a party. In addition, each Agent and each Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to such Agent or such Lender in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Credit Extensions. For the purposes of this Section 10.08, “Information” means
all information received from any Loan Party, its Affiliates or its or its
Affiliates’ respective directors, officers, employees, trustees, investment
advisors or agents, relating to the Company or any of its Subsidiaries
(including the Borrower) or its business, other than any such information that
is available to any Agent or any Lender prior to disclosure by any Loan Party or
that is or becomes publicly available other than as a result of a breach by such
Agent or such Lender of this Section 10.08; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential.

SECTION 10.09. Direct Website Communications.

(a) The Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that they are obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(A) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
oploanswebadmin@citigroup.com; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative

 

200



--------------------------------------------------------------------------------

Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 10.09 shall prejudice the right of the
Borrower, the Administrative Agent, any other Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

(b) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such electronic mail address.

(c) The Borrower further agrees that the Agents may make the Communications
available to the Lenders (including the L/C Issuers) or any prospective Eligible
Assignee or Participant by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform is limited (i) to the Agents, the Lenders
(including the L/C Issuers) or any bona fide potential Eligible Assignees or
Participants and (ii) remains subject to the confidentiality requirements set
forth in Section 10.08.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT-RELATED
PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent-Related Person have
any liability to any of the Loan Parties, any Lender (including any L/C Issuer)
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s,
any Lender (including any L/C Issuer)’s transmission of Communications through
the internet, except to the extent the liability of any Agent-Related Person
resulted from such Agent-Related Person’s gross negligence, bad faith or willful
misconduct or material breach of the Loan Documents, as determined in a final
non-appealable judgment of a court of competent jurisdiction.

 

201



--------------------------------------------------------------------------------

(e) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company and the Borrower hereby agree that they will use
commercially reasonable efforts to identify that portion of the Communications
that may be distributed to the Public Lenders through the Platform and that
(w) all such Communications shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking the Communications “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, the
Arrangers and the Lenders to treat such Communications as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Company, the Borrower or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent that such Communications constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Communications marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 10.10. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (including each L/C Issuer and its
Affiliates) is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each other Loan Party and their
respective Subsidiaries) to the fullest extent permitted by applicable Law, to
set off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final) in any currency at any time held by, and other
Indebtedness in any currency (in each case whether direct or indirect, absolute
or contingent, matured or unmatured) at any time held or owing by, such Lender
and its Affiliates (including such L/C Issuer and its Affiliates), to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates
(including such L/C Issuer and its Affiliates) hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness. Notwithstanding anything to the contrary contained herein, no
Lender or its Affiliates (including each L/C Issuer and its Affiliates) shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates (including such L/C Issuer and its Affiliates),
as the case may be, to or for the credit or the account of any Subsidiary of a
Loan Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a Subsidiary of
the Company. Each Lender (including each L/C Issuer) agrees promptly to notify
the Borrower and the Administrative Agent after any such

 

202



--------------------------------------------------------------------------------

setoff and application made by such Lender (including such L/C Issuer); provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent and each Lender
(including each L/C Issuer) under this Section 10.10 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent and such Lender (including such L/C Issuer) may have.

SECTION 10.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION 10.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the syndication
provisions and the Borrower’s confidentiality obligations in the Commitment
Letter shall remain in full force and effect. It is specifically agreed that the
provision of the Facilities hereunder by the Lenders supersedes and is in
satisfaction of the obligations of the Joint Bookrunners and their Affiliates to
provide the Commitments set forth in Exhibit B of the Commitment Letter.

SECTION 10.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

203



--------------------------------------------------------------------------------

SECTION 10.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, THE COMPANY, EACH AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER, THE
COMPANY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO AGREES THAT SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS SET FORTH ON SCHEDULE 10.02 AT
SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT TO SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT

 

204



--------------------------------------------------------------------------------

HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Company and the Administrative
Agent and the Administrative Agent shall have been notified by each Lender,
Swing Line Lender and L/C Issuer that each such Lender, Swing Line Lender and
L/C Issuer has executed it, and, thereafter shall be binding upon and inure to
the benefit of the Borrower, the Company, each Agent and each Lender and their
respective successors and assigns.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following the receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any

 

205



--------------------------------------------------------------------------------

Loan Party or any other obligor under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent (which
shall not be unreasonably withheld in the case of any action in accordance with
the Loan Documents that has been approved by the Required Lenders). The
provision of this Section 10.20 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower and
each Guarantor that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender to
identify the Borrower and each Guarantor in accordance with the USA PATRIOT Act.

SECTION 10.22. Agent for Service of Process. The Borrower agrees that, promptly
following the request by the Administrative Agent, it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to appoint
and maintain an agent reasonably satisfactory to the Administrative Agent to
receive service of process in New York City on behalf of such Material Foreign
Subsidiary.

SECTION 10.23. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Company and the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lenders and the Arrangers,
on the other hand, and the Borrower and the other Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agents is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, any other Loan Party or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) no Agent has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent has
advised or is currently advising the Borrower or any other Loan Party or any of
their respective Affiliates on other matters) and no Agent has any obligation to
the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly

 

206



--------------------------------------------------------------------------------

set forth herein and in the other Loan Documents; (iv) the Agents and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the Borrower and their
respective Affiliates, and no Agent has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Company and the Borrower have consulted their own
legal, accounting, regulatory and tax advisors to the extent that they have
deemed appropriate. Each of the Company and the Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against any Agent with respect to any breach or alleged breach of agency or
fiduciary duty.

SECTION 10.24. FCC. Notwithstanding anything to the contrary contained herein or
in any of the Loan Documents, neither the Administrative Agent or the Lenders,
nor any of their agents, will take any action pursuant to this Agreement or any
of the Loan Documents that would constitute or result in any assignment of the
Communications Licenses or any transfer of control thereof, within the meaning
of 310(d) of the Communications Act or other Communications Law, if such
assignment of license or transfer of control thereof would require thereunder
the prior approval of the FCC, without first obtaining such approval of the FCC.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

207



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ALLTEL COMMUNICATIONS, INC.,

as Borrower

By:  

/s/ Sharilyn S. Gasaway

Name:   Sharilyn S. Gasaway Title:  

Executive Vice President and

Chief Financial Officer

ALLTEL CORPORATION By:  

/s/ Sharilyn S. Gasaway

Name:   Sharilyn S. Gasaway Title:  

Executive Vice President and

Chief Financial Officer

Signature Page to the

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative

Agent, Swing Line Lender, L/C Issuer and

as a Lender,

By:  

/s/ Ross A. MacIntyre

Name:   Ross A. MacIntyre Title:   Vice President / Managing Director

Signature Page to the

Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT

PARTNERS L.P., as a Lender

By:  

/s/ Bruce H. Mendelsohn

Name:   Bruce H. Mendelsohn Title:   Authorized Signatory

Signature Page to the

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Associate Director

Signature Page to the

Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND

PLC, as a Lender

By:  

/s/ Steven Crino

Name:   Steven Crino Title:   Director

Signature Page to the

Credit Agreement